ACCEPTED
                                                                                        14-14-00631-CV
                                                                          FOURTEENTH COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                  12/29/2014 5:34:01 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                 CLERK

                               No. 14-14-00631-CV

                IN THE FOURTEENTH COURT OF APPEALS, FILED IN
                                                14th COURT OF APPEALS
                          HOUSTON, TEXAS           HOUSTON, TEXAS
                                                                 12/29/2014 5:34:01 PM
                                                                 CHRISTOPHER A. PRINE
                     TEXAS WORKFORCE COMMISSION,                          Clerk


                                    Appellant,

                                           v.

                  HARRIS COUNTY APPRAISAL DISTRICT,

                                        Appellee.

          Appealed from the 55th District Court of Harris County, Texas
                     District Court Cause No. 2012-34688
                        Hon. Jeff Shadwick, Presiding

                              BRIEF OF APPELLANT
                         TEXAS WORKFORCE COMMISSION


GREG ABBOTT                                 ALISON ANDREWS
Attorney General of Texas                   Assistant Attorney General
                                            Financial Litigation, Tax, and Charitable
DANIEL T. HODGE                             Trusts Division
First Assistant Attorney General            State Bar No. 24059381
                                            PO Box 12548
DAVID C. MATTAX                             Austin, Texas 78711
Deputy Attorney General for                 TEL: (512) 475-1747
Defense Litigation                          FAX: (512) 478-4013
                                            alison.andrews@texasattorneygeneral.gov
ROBERT O’KEEFE
Chief, Financial Litigation, Tax, and       ATTORNEY FOR APPELLANT
Charitable Trusts Division

                          ORAL ARGUMENT REQUESTED
                IDENTITY OF PARTIES AND COUNSEL

Appellant's Counsel                   Counsel for Additional Parties to
                                      Trial Court Judgment
Alison Andrews
Assistant Attorney General            J. C. Loftis
State Bar No. 24059381                P. O. Box 88135
Assistant Attorney General            Houston, TX 77288-0135
Office of the Attorney General        ATTORNEY FOR VALLEDA CRUMP
Financial Litigation, Tax, and
Charitable Trusts Division            Donald DeMoss
P.O. Box 12548                        5300 Memorial Drive, 650
Austin, Texas 78711-2548              Houston, TX 77007
Tel: (512) 475-1747                   ATTORNEY FOR RONALD HASTIK
Fax: (512) 478-4013
ATTORNEYS FOR APPELLANT               Lynne M. Jurek
TEXAS WORKFORCE COMMISSION            Albany L. Willis
                                      Kelley, Kronenberg, Gilmartin, Fichtel,
Appellees' Counsel                    Wander, Bamdas, Eskalyo & Dunbrack
                                      P.A.
Brian J. Begle                        1001 McKinney Street, Suite 300
Paula Alexander                       Houston, TX 77002
Olson & Olson, L.L.P.                 ATTORNEY FOR LAURA BASS
Wortham Tower, Suite 600
2727 Allen Parkway            Unrepresented Additional Parties
Houston, Texas 77019-2133
ATTORNEYS FOR APPELLEE HARRIS Charles E. McKirahan
COUNTY APPRAISAL DISTRICT     Dempsey Wells
                              Michael Marshall
                              Diane Jobin
                              Monarchie Clay
                              Melia J. Wichmann
                              Phil Ross
                              Janet Sheffield
                              Reese Buggs
                              Gerald Chrisenberry
                              Cynthia A. Spooner
                              Forrest Cresswell

                                 ii
                                         TABLE OF CONTENTS

Identity of the Parties ............................................................................................. ii

Index of Authorities .................................................................................................v

Statement of the Case ..............................................................................................1

Issues Presented........................................................................................................1

Statement of Facts ....................................................................................................2

Summary of Argument ............................................................................................7

Argument ..................................................................................................................9

         I.        The trial court incorrectly treated the HCAD employee question as
                   dispositive of all issues, and setting aside the TWC decisions on this
                   basis constituted error by awarding more relief than was requested.

         II.       The only question before the Court is whether substantial evidence
                   supports the TWC decisions.

         III.      The trial court erred in setting aside the TWC decisions ruling the
                   ARB members were in HCAD’s employment because substantial
                   evidence supports those decisions.

                   A.       Members of the ARB are in HCAD’s employment under the
                            general definition in TUCA.
                   B.       TUCA contains no exception to employment for members of
                            appraisal review boards and the Legislature explicitly rejected a
                            proposal to add such a provision.
                   C.       Members of the ARB do not qualify for the exception for
                            members of the judiciary.

         IV.       The trial court erred in setting aside the TWC decisions on all issues
                   other than whether the ARB members were in HCAD’s employment
                   because substantial evidence supports those decisions.

                                                            iii
                   A.        The ARB members filed valid claims for benefits.
                   B.        Because the claimants became unemployed through no fault of
                             their own, TWC properly ruled they were qualified for benefits.

Prayer ......................................................................................................................20

Certificate of Compliance......................................................................................22

Certificate of Service..............................................................................................22

Appendix .................................................................................................................36
       Tab 1-House Bill No. 982
       Tab 2-Unemployment Insurance Program Letter
       Tab 3-S.B. No. 432
       Tab 4-House Journal
       Tab 5-HB No. 585
       Tab 6-Final Judgment
       Tab 7-Tex. Lab. Code §212.201
       Tab 8-Tex. Lab. Code §212.202
       Tab 9-Tex. Lab. Code §201.041
       Tab 10-40 Tex. Adm. Code §821.5




                                                              iv
                                     INDEX OF AUTHORITIES

CASES
Barnett v. Texas Employment Comm’n,...................................................................18
     510 S.W.2d 361, 363 (Tex. Civ. App.—Austin 1974, writ ref’d n.r.e.)

Bradley v. State ex rel. White, ..................................................................................27
      990 S.W.2d 245 (Tex. 1999)

City of Houston v. Tippy, ..................................................................................15, 19
       991 S.W.2d 330, 334 (Tex. App.—Houston [1st Dist.] 1999, no pet.)

Collingsworth Gen. Hosp. v. Hunnicut, .................................................................14
      988 S.W.2d 706, 708 (Tex. 1998)

Critical Health Connection, Inc. v. Tex. Workforce Comm'n,.................................18
      338 S.W.3d 758, 766-767 (Tex. App.—Austin 2011, no pet.)

Dotson v. Tex. State Bd. of Med. Examiners,...........................................................14
     612 S.W.2d 921, 922 (Tex. 1981).

Dozier v. Tex. Emp. Comm’n, ..................................................................................14
      41 S.W.3d 304, 309 (Tex. App.—Houston [14th Dist.] 2001, no pet.)

G&H Towing Co. v. Magee, ......................................................................................9
    347 S.W.3d 293, 297 (Tex. 2011)

Elgohary v. Texas Workforce Comm'n, No. 14–09–00108–CV,.............................13
     2010 WL 2326126, at *2 (Tex.App.-Houston [14th Dist.] June 10, 2010, no
     pet.) (mem. op.)

Firemen’s & Policemen’s Civil Serv. Comm’n v. Brinkmeyer, ...............................14
     662 S.W.2d 953, 956 (Tex. 1984).

Harris County Appraisal District v. Texas Workforce Commission
and Jimmy Moreno,....................................................................................................4
      No. 2012-25985 (80th Dist. Ct., Harris County, Tex. Mar. 15, 2013.
                                                          v
In re Barr,.................................................................................................................28
       13 S.W.3d 525, 532 (Tex.Rev.Trib. 1998)

In re Canales, ...........................................................................................................27
       113 S.W.3d 56, 67 – 68 (Tex.Rev.Trib. 2003)

McConnell v. Southside ISD, .....................................................................................9
    858 S.W.2d 337, 341 (Tex. 1993)

Madisonville Consolidated Ind. Sch. Dist. v. Tex. Emp. Comm’n,..........................29
     821 S.W.2d 310, 311 – 312 (Tex.App.—Corpus Christi 1991, writ denied)

McCrory v. Henderson, ..........................................................................................15
    431 S.W.3d 140, 143 (Tex.App.–Houston [14 Dist.] 2013, no pet.)

Mercer v. Ross,.........................................................................................................14
     701 S.W.2d 830, 831 (Tex. 1986)

Merchant v. State, ..................................................................................................17
     379 S.W.2d 924, 925 (Tex. Civ. App—Austin 1964, no writ)

Sledd v. Garrett, .......................................................................................................28
      123 S.W.3d 592, (Tex.App.—Houston [14th Dist.] 2003, no pet.)

Spicer v. Tex. Workforce Comm’n, ..........................................................................24
      430 S.W.3d 526, 534 n.5 (Tex.App.—Dallas 2014, no pet.)

Tex. Dep't of Pub. Safety v. Alford, ..........................................................................14
      209 S.W.3d 101, 103 (Tex. 2006)

Tex. Emp. Comm’n v. Camacho,........................................................................15, 32
      394 S.W.2d 35, 37 (Tex.App.—Dallas 1965, no writ)

Texas Statutes
Tex. Lab. Code Ann. §201.011(1) ...........................................................................10

Tex. Lab. Code Ann. §201.012(a) (West 2006) ......................................................32

                                                             vi
Tex. Lab. Code Ann. §201.041 (West 2006) ...........................................9, 16, 17, 21

Tex. Lab. Code Ann. §201.046 (West 2006) ...................................................18, 19

Tex. Lab. Code Ann. §201.061-201.078 (West 2006) ............................................16

Tex. Lab. Code Ann. §201.063 (West 2006) .....................................................26, 27

Tex. Lab. Code Ann. §201.081 (West) ....................................................................17

Tex. Lab. Code Ann. §204.101 (West) ...................................................................... 9

Tex. Lab. Code Ann. §207.004 (West 2006) .......................................................9, 16

Tex. Lab. Code Ann. §207.002 (West Supp. 2014) ................................................10

Tex. Lab. Code Ann. §207.003 (West 2006) ...........................................................10

Tex. Lab. Code Ann. §207.021(a) (6) (West Supp. 2014) ......................................10

Tex. Lab. Code Ann. §207.044 (West 2006 & Supp. 2014) .............................12, 32

Tex. Lab. Code Ann. §207.044(b) (West 2006 & Supp. 2014)...............................13

Tex. Lab. Code Ann. §207.045 (West 2006 & Supp. 2014) ...................................12

Tex. Lab. Code Ann. §208.002 (West Supp. 2014) ................................................11

Tex. Lab. Code Ann. §208.002 (a) (West Supp. 2014) .....................................11, 30

Tex. Lab. Code Ann. §212.202 (West 2006 & Supp. 2014) .............................13, 18

Tex. Tax Code Ann. §6.411-6.412 (West) ..............................................................22

STATE RULES
Tex. R. Civ. P. 166a ...................................................................................................9

STATE REGULATIONS
40 Tex. Admin. Code § 821.5 ....................................................................18, 21, 22
                                                           vii
40 Tex. Admin. Code § 821.5(1) .............................................................................19

40 Tex. Admin. Code § 821.5(2) .............................................................................19

40 Tex. Admin. Code § 821.5(3) .............................................................................20

40 Tex. Admin. Code § 821.5(4) .............................................................................20

40 Tex. Admin. Code § 821.5(5) .............................................................................20

40 Tex. Admin. Code § 821.5(7) .............................................................................20

40 Tex. Admin. Code § 821.5(9) .............................................................................21

40 Tex. Admin. Code § 821.5(12) ...........................................................................21

40 Tex. Admin. Code § 821.5(14) ...........................................................................21

Federal Statutes
26 U.S.C.A. §§3302 .................................................................................................25

26 U.S.C.A §§3304 ............................................................................................24, 25

26 U.S.C.A §§3309 ............................................................................................24, 25




                                                         viii
                         STATEMENT OF THE CASE

Nature of the Case: Appellee Harris County Appraisal District filed fifteen suits,

each against Appellant Texas Workforce Commission and one former member of

the Harris County Appraisal Review Board, for judicial review of Texas

Workforce Commission decisions. C.R. 53 – 227.

Course of Proceedings: The fifteen suits were consolidated into this cause. C.R.

267. The parties filed cross-motions for summary judgment. C.R. 509 – 618.

Trial Court Disposition: On May 5, 2014, the trial court entered a final judgment

denying Appellant’s motion for summary judgment, granting summary judgment

in favor of Appellee and setting aside the fifteen TWC decisions. C.R. 864 – 866.

Appellant filed a motion for new trial, which the court denied. C.R. 933.

                             ISSUES PRESENTED

            Issue 1: The trial court erred in granting summary judgment on
            grounds not raised when it set aside the TWC rulings that the
            claimants were qualified for benefits and named the correct last
            employer.

            Issue 2: The trial court erred in setting aside the TWC decisions ruling
            the ARB members were in HCAD’s employment because substantial
            evidence supports those decisions.



                                         1
             Issue 3: The trial court erred in setting aside the TWC decisions on all
             issues other than whether the ARB members were in HCAD’s
             employment because substantial evidence supports those decisions.

                           STATEMENT OF FACTS

      The Harris County Appraisal Review Board (“ARB”) decides property tax

disputes and is a critical part of the tax valuation process of the Harris County

Appraisal District (“Appellee” or “HCAD”). C.R. 784. Members of the ARB

obtained their positions by first submitting job applications to HCAD. See C.R. 334.

They were called for job interviews by Peggy Mason, Taxpayer Liaison Officer for

HCAD. See id. Mason conducted interviews for the positions. See id. HCAD then

performed background checks on the prospective members. Id.; C.R. 509 – 606.

      Once HCAD hired these members, they were required to participate in

training sessions in the building in which HCAD and the ARB were housed. C.R.

334, 509 – 606. Their job duties included hearing and deciding property tax disputes.

C.R. 335, 509 – 606. HCAD directed the ARB members as to which disputes to hear,

where to hear them, and the date and time the hearings were to be held. See C.R. 335.

HCAD also directed the members as to the procedures to follow in conducting the

hearings and issuing decisions. See id. For example, HCAD directed members as to

what evidence should be considered, how many minutes each side should be given

to present its case, how long each entire hearing should last, and when the decision

                                          2
should be issued. See id.

      HCAD designated which member would act as the Chairman of the ARB.

C.R. 509 – 606. HCAD provided rooms for the hearings to be held, which were in

the building where both the ARB and HCAD offices are housed. Id.; C.R. 246.

HCAD also provided clerical and support staff as well as all necessary equipment.

C.R. 247, 509 – 606. The relationship was ongoing for the term for which the

member was hired but either party could terminate the relationship early without

risking financial liability. C.R. 379, 509 – 606. Members were precluded from

participating in outside activities that would conflict with their duties for the ARB.

Id.

      HCAD paid ARB members from the HCAD budget at a rate set by HCAD.

C.R. 246, 335, 509 – 606. Members were required to submit weekly timesheets

using HCAD’s timekeeping system and were paid an hourly rate. C.R. 246, 335, 509

– 606. HCAD provided members with direct deposit receipts. C.R. 509 – 606.

HCAD withheld taxes from the members’ paychecks. C.R. 509 – 606. At the end of

the year, HCAD provided members with W-2s, rather than 1099’s, stating members

were employees of HCAD. C.R. 509 – 606. HCAD also reported the wages it paid to

the ARB members to the Texas Workforce Commission (“TWC” or “Appellant”) as

wages paid "in employment." C.R. 653 – 672. Accordingly, the members were

                                          3
awarded wage credits with TWC for the money they received from HCAD. Id.

      When no work was available or the member was not eligible to serve

additional terms, several of the members filed claims for unemployment benefits.

C.R. 509 - 606. TWC granted the claimants benefits and HCAD filed administrative

appeals. Id. TWC's decision with respect to each claimant included one or more of

the following rulings:

      1) that the claimant was entitled to wage credits based on the money he earned

        from HCAD because the services he performed on the ARB were in

        HCAD's employment (in this chart below, this category of ruling is labeled

        “Employment”);

      2) that the claimant named the correct last work or filed a valid claim by

        correctly naming his last work (in the chart below, “Last Work”); and

      3) that the claimant was qualified to receive benefits and HCAD was not

        entitled to protection from chargeback because his discharge from HCAD

        was not for misconduct (in the chart below, “Separation”).

C.R. 509 – 607.

      After exhausting its administrative remedies, HCAD filed sixteen suits for

judicial review of the TWC decisions. C.R. 53 – 227. In one case, Harris County

Appraisal District v. Texas Workforce Commission and Jimmy Moreno, Cause No.

                                         4
2012-25985, in the 80th District Court of Harris County, the trial court granted

summary judgment in favor of TWC and the ARB member and affirmed the TWC

decision. C.R. 432. HCAD appealed to the First Court of Appeals but then withdrew

its appeal. C.R. 434 – 435.

      The remaining fifteen suits were consolidated into this action. C.R. 267. The

chart below shows the claimants included in this matter along with which of the

above three rulings were included in the decision being appealed:

Claimant                                 Employment Last Work Separation
Charles McKirihan (C.R. 509 – 513)                      X         X
Valleda Crump (C.R. 514 – 520)               X          X         X
Ronald Hastik (C.R. 521 – 527)               X          X         X
Dempsey Wells (C.R. 528 – 533)               X          X         X
Michael Marshall (C.R. 534 – 539)            X          X         X
Diane Jobin (C.R. 540 – 545)                 X          X         X
Monarchie Clay (C.R. 546 – 552)              X          X         X
Laura Bass (C.R. 553 – 559)                  X          X         X
Melia Wichman (C.R. 560 – 565)               X          X         X
Phil Ross (C.R. 566 – 571)                   X          X         X
Janet Sheffield (C.R. 572 – 578)             X          X         X
Gerald Chrisenberry (C.R. 579 – 585)         X          X         X
Reese Buggs (C.R. 586 – 590)                            X
Forrest Cresswell (C.R. 591 – 600)                      X         X
Cynthia Spooner (C.R. 601 – 607)             X          X


      As shown in the above chart, three of the decisions included in this case did

not rule upon whether the claimant was in HCAD's employment but only whether

the claimant filed a valid claim and was qualified to receive benefits based on the
                                         5
reason for the separation. C.R. 509 – 513, 586 – 600. With respect to Cynthia

Spooner, TWC ruled the claimant had properly named another employer as her last

work but that she was entitled to wage credits for the services she performed for

HCAD. C.R. 601 – 607.

      HCAD filed a Motion for Summary Judgment asserting only that the ARB

members were not its employees. C.R. 230 - 239. The trial court initially denied

Plaintiff's motion. C.R. 448. After TWC filed its own Motion for Summary

Judgment, HCAD filed an Amended Motion for Summary Judgment that was

identical to the motion the court had already denied. C.R. 465 – 619. HCAD again

moved for summary judgment solely on the grounds that the ARB members were

not its employees and did not address whether the claimants named the correct last

work or whether they should be qualified based on the reasons for their separations

from HCAD. Id.

      This time, the trial court granted summary judgment in HCAD’s favor and

denied Appellant's motion. C.R. 864 - 866. Even though HCAD requested summary

judgment solely on the grounds that the ARB members were not its employees, the

court went beyond the relief requested and set aside the TWC decisions entirely. Id.

Appellant filed a Motion for New Trial. C.R. 867 - 919. At the hearing on

Appellant's Motion for New Trial, HCAD acknowledged that it was not disputing

                                         6
whether the members were qualified for benefits based on their separations from

HCAD. R.R. 12:22 - 13:5. The court nonetheless denied Appellant's motion. C.R.

933. This appeal followed.

                          SUMMARY OF ARGUMENT

      The trial court erred by granting summary judgment on grounds not

presented in HCAD’s motion. HCAD’s Amended Motion for Summary Judgment

asserts only that the ARB members were not HCAD’s employees. Whether the

ARB members were in HCAD’s “employment” under the Texas Unemployment

Compensation Act (“TUCA”) determines only whether the members are entitled to

wage credits based on the money they earned from HCAD. It is not dispositive of

any other issues contained in the decisions, including whether the members filed

valid claims or should be qualified for benefits based on the reasons for their

separations from HCAD. The trial court nonetheless set aside the TWC decisions

in their entirety. By doing so, the court disqualified the claimants from receiving

any benefits whatsoever, even those based on other employment, without any

support for such a ruling. Because the trial court granted summary judgment on

grounds not requested in HCAD’s Amended Motion for Summary Judgment, the

order setting aside the TWC rulings regarding the claimants’ last work and

qualification for benefits should be reversed.

                                          7
       Furthermore, the trial court erred in denying TWC’s motion for summary

judgment and in granting Appellant’s motion with respect to all the rulings

contained in the decisions because all the rulings are supported by substantial

evidence. A case for judicial review of a TWC unemployment benefits decision

under TUCA contains only a question of law: whether substantial evidence

supports the agency decision. The party challenging the decision bears the heavy

burden of proving the decision is not supported by substantial evidence or is

unreasonable, arbitrary or capricious. TWC properly ruled that the members were

in HCAD’s employment because their performance of their duties was not free

from HCAD’s direction and control and no exception to the general definition of

employment was applicable. TWC’s Motion for Summary Judgment showed

substantial evidence supports those decisions and HCAD’s motion did not destroy

that evidence or show the decisions to be unreasonable or arbitrary and capricious.

TWC’s Motion for Summary Judgment also showed substantial evidence supports

all other rulings contained in the TWC decisions, and HCAD’s motion contained

no evidence or arguments to the contrary. Accordingly, summary judgment should

be granted in Appellant’s favor and the TWC decisions should be affirmed in their

entirety.



                                         8
                                 ARGUMENT

I.    The trial court incorrectly treated the HCAD employee question as
      dispositive of all issues, and setting aside the TWC decisions on this basis
      constituted error by awarding more relief than was requested.

      A motion for summary judgment must state the specific grounds upon which

it is based. Tex. R. Civ. P. 166a. The motion “must stand or fall on the grounds

expressly presented in the motion.” McConnell v. Southside ISD, 858 S.W.2d 337,

341 (Tex. 1993). As a general rule, granting summary judgment on a claim not

addressed in the motion is reversible error. G&H Towing Co. v. Magee, 347
S.W.3d 293, 297 (Tex. 2011).

      HCAD moved for summary judgment solely on the grounds that the ARB

members were not its employees. See C.R. 608 – 619. The Texas Unemployment

Compensation Act (“TUCA”) uses the term “employment” to describe the

relationship between a worker and an employer when the worker performs services

under the direction and control of the employer. Tex. Lab. Code Ann. § 201.041

(West 2006). If the worker is paid wages for services performed in employment,

rather than as an independent contractor, the worker will receive “benefit wage

credits” for those wages, Tex. Lab. Code § 207.004, and the employer will be

required to contribute to the unemployment compensation trust fund based on

those wages, Tex. Lab. Code § 204.101. To be eligible for benefits, a claimant
                                        9
must have earned a sufficient number of wage credits in her base period, which is

approximately the year-and-a-half prior to filing her initial claim, from all the

entities for which she worked combined. Tex. Lab. Code Ann. § 207.021(a)(6)

(West Supp. 2014) 1; see also Tex. Lab. Code Ann. § 201.011(1) (West 2006 &

Supp. 2014) (defining “base period”). The number of wage credits a claimant has

determines her weekly benefit amount. Tex. Lab. Code Ann. § 207.002, (West

Supp. 2014); Tex. Lab. Code Ann. § 207.003 (West 2006).

       Because TWC determined the ARB members performed services in

HCAD’s employment, they were awarded benefit wage credits for their earnings

from HCAD. All the decisions included in this case except those concerning

Charles McKirihan, Reese Buggs and Forrest Cresswell include rulings affirming

the award of wage credits. C.R. 509 – 607. By asserting that the ARB members

were not its employees, HCAD placed these rulings at issue.

       This assertion does not, however, provide any grounds for reversal of any of

the other rulings contained in the decisions. Whether the ARB members were

HCAD’s employees does not affect whether the members named the correct last




1
  This section was amended in 2013. At the time TWC issued these decisions, the section
pertaining to eligibility based on wage credits was 207.021(a)(5), which was identical to the
current 207.021(a)(6).
                                             10
work or are qualified for benefits. These are separate determinations made without

regard to employment status.

      By ruling that the claimants filed valid claims or named the correct last

work, the decisions state nothing more than that HCAD was the last entity for

which the claimants performed services prior to filing their initial claims. See Tex.

Lab. Code Ann. § 208.002 (West Supp. 2014). TUCA defines “last work” and

“person for whom the claimant last worked” as:

                   When used in connection with an initial claim, “last
                   work” and “person for whom the claimant last worked”
                   refer to:
                    (1) the last person for whom the claimant actually
                       worked, if the claimant worked for that person for at
                       least 30 hours during a week; or
                    (2) the employer, as defined by Subchapter C, Chapter
                       201, or by the unemployment law of any other state,
                       for whom the claimant last worked.

Tex. Lab. Code Ann. § 208.002(a) (West Supp. 2014). This definition does not

require that the last work be performed in employment. Id. If the last work the

claimant performed was as an independent contractor, the entity for which he

performed those services would still be the correct last work. All the decisions

included in this case include rulings that the claimant properly named his last

work. See C.R. 509 – 607. In its Amended Motion for Summary Judgment, HCAD

made no assertions whatsoever regarding this issue. See generally C.R. 608 – 619.

                                         11
      All the decisions except those pertaining to Reese Buggs and Cynthia

Spooner also contained rulings that the claimants were not disqualified from

receiving benefits because they were laid off from their last work and not

discharged for misconduct. C.R. 509 – 607. Whether a claimant is qualified for

benefits is based solely on the reason the claimant was separated from his last work

without regard to whether the last work was performed in employment. See Tex.

Lab. Code Ann. § 207.044 (West 2006 & Supp. 2014) (“An individual is

disqualified for benefits if the individual was discharged for misconduct connected

with the individuals last work); Tex. Lab. Code Ann. § 207.045 (West 2006 &

Supp. 2014) (“An individual is disqualified for benefits if the individual left the

individual’s last work voluntarily without good cause connected with the

individual’s work”). Once a claimant is ruled to be disqualified, that

disqualification remains in place for the entire remainder of the claimant’s benefit

year unless the claimant returns to employment and works for six weeks or earns

six times his weekly benefit amount. Id. In its Amended Motion for Summary

Judgment, HCAD made no assertions whatsoever regarding the reason for the

claimants’ separations from their last work. The court nonetheless reversed these

rulings, leaving the claimants disqualified for the entire benefit year unless they



                                         12
were able to work enough hours or earn sufficient wages to requalify. See Tex.

Lab. Code Ann. §207.044(b) (West 2006 & Supp. 2014).

      If the Court were to determine that the ARB members were not in HCAD’s

employment under TUCA without ruling on any of the other issues not raised by

HCAD, the wage credits the members received from HCAD would be deleted and

their benefit amounts would be recalculated accordingly. But, as long as each

member still had sufficient wage credits from other sources and was qualified

based on the reason for his separation from his last work, he could still receive

some benefits. However, by setting aside the TWC decisions entirely, the trial

court invalidated the members’ entire claims and ruled them disqualified for the

entire benefit year. Such relief goes beyond the grounds upon which HCAD moved

for summary judgment and therefore should be reversed.

II.   The only question before the Court is whether substantial evidence
      supports the TWC decisions.

      Additionally, Appellant is entitled to summary judgment on all rulings

contained in the decisions because the rulings are reasonable and are supported by

substantial evidence. Judicial review of TWC unemployment benefits decisions is

by trial de novo with substantial evidence review. Tex. Lab. Code Ann. § 212.202

(West 2006 & Supp. 2014); Elgohary v. Texas Workforce Comm'n, No.

14–09–00108–CV, 2010 WL 2326126, at *2 (Tex.App.—Houston [14th Dist.] June
                                        13
10, 2010, no pet.) (mem. op.); Mercer v. Ross, 701 S.W.2d 830, 831 (Tex. 1986).

Under this standard, TWC’s decisions are presumed to be valid, which places the

burden on the party challenging the decision. Collingsworth Gen. Hosp. v. Hunnicut,

988 S.W.2d 706, 708 (Tex. 1998). While the trial court will hear and consider

evidence to determine whether reasonable support for the agency’s order exists, the

agency remains the primary fact-finding body. Firemen’s & Policemen’s Civil Serv.

Comm’n v. Brinkmeyer, 662 S.W.2d 953, 956 (Tex. 1984). Whether substantial

evidence supports an administrative decision is strictly a question of law. Tex. Dep't

of Pub. Safety v. Alford, 209 S.W.3d 101, 103 (Tex. 2006).

      When a court examines whether there is substantial evidence to support an

agency’s decision, it determines whether reasonable minds could have reached the

same conclusion the agency reached. Dotson v. Tex. State Bd. of Med. Examiners,

612 S.W.2d 921, 922 (Tex. 1981). TWC has the discretion to make credibility

determinations and to attach whatever weight it considers appropriate to various

pieces of evidence. Dozier v. Tex. Emp. Comm’n, 41 S.W.3d 304, 309 (Tex.

App.—Houston [14th Dist.] 2001, no pet.). A court may not set aside a TWC

decision merely because there was conflicting or disputed testimony or because the

court would have reached a different conclusion if it were the primary factfinder.

Mercer, 701 S.W.2d at 931.

                                          14
       Because substantial evidence is more than a mere scintilla but need not reach

a preponderance, the evidence may preponderate against the decision of the agency

but still amount to substantial evidence. City of Houston v. Tippy, 991 S.W.2d 330,

334 (Tex. App.—Houston [1st Dist.] 1999, no pet.). The Court may not set aside the

agency’s decision simply because the Court would have reached a different result

but only if it finds that the decision was made without regard to the law or the facts

and therefore was unreasonable, arbitrary, or capricious. McCrory v. Henderson,

431 S.W.3d 140, 143 (Tex.App.–Houston [14 Dist.] 2013, no pet.); Mercer, 701
S.W.2d at 931 (Tex. 1986).

       HCAD had the burden to not only show that another decision could also have

been made but to completely destroy the evidence in support of the TWC decisions.

See Tex. Emp. Comm’n v. Camacho, 394 S.W.2d 35, 37 (Tex.App.—Dallas 1965,

no writ) (“[U]nder the substantial evidence rule our only purpose in examining [the

plaintiff’s evidence] is to determine whether it completely destroys the evidence of

misconduct.”). HCAD failed to carry this burden.

III.   The trial court erred in setting aside the TWC decisions ruling the ARB
       members were in HCAD’s employment because substantial evidence
       supports those decisions.




                                          15
      An individual is entitled to benefit wage credits for all wages earned in

employment. Tex. Lab. Code Ann. § 207.004 (West 2006). The Texas

Unemployment Compensation Act (“TUCA”) defines “employment” as:

            [A] service, including service in interstate commerce,
            performed by an individual for wages or under an express or
            implied contract of hire, unless it is shown to the satisfaction of
            the commission that the individual’s performance of the service
            has been and will continue to be free from control or direction
            under the contract and in fact.

Tex. Lab. Code Ann. § 201.041 (West 2006). Chapter 201 also provides specific

exceptions from “employment” for work performed in various industries. See Tex.

Lab. Code Ann. §§ 201.061 – 201.078 (West 2006) (exempting religious service,

service by a relative, certain service on a fishing vessel, etc., from employment).

The claimants were paid by HCAD for the services they performed on the ARB,

those services were performed under HCAD’s direction and control and none of

the exceptions apply. Accordingly, TWC ruled the members were entitled to wage

credits for the wages they received. C.R. 509 – 607. Because such rulings require

HCAD to pay additional contributions to the unemployment compensation trust

fund, HCAD brought this suit seeking reversal of the TWC decisions that the

members were its employees. However, these decisions are supported by

substantial evidence and therefore should be affirmed.


                                         16
   A. Members of the ARB are in HCAD’s employment under the general
      definition in TUCA.
      TUCA defines employment as a service performed for wages unless it is

shown to be free from direction and control. Tex. Lab. Code § 201.041. It defines

wages as “all remuneration for personal services.” Tex. Lab. Code § 201.081.

Thus, under the plain language of the statute, payment for services to a worker

creates a presumption that the worker is an employee of the remunerating

employer. The burden under the law then shifts to the employer to establish that

the worker is free from control or direction in the performance of his or her

services. Merchant v. State, 379 S.W.2d 924, 925 (Tex. Civ. App—Austin 1964,

no writ).

      The evidence shows that HCAD paid members of the ARB for the services

they provided. C.R. 246, 335, 509 – 606. HCAD filed wage reports with the TWC

in which it listed members of the ARB as its employees. CR. 653 – 672. HCAD

withheld taxes and filed W-2’s with the I.R.S. as though the members were its

employees. C.R. 509 – 606. The members were paid from the HCAD budget. Id.

      To rebut the presumption of employment, then, HCAD had to establish that

the members were free from its control. TWC utilizes twenty factors to analyze

whether the employer had control over the worker’s performance of his duties


                                       17
either in contract or in fact. 2 40 T.A.C. 821.5 (2007); Barnett v. Texas

Employment Comm’n, 510 S.W.2d 361, 363 (Tex. Civ. App.—Austin 1974, writ

ref’d n.r.e.). Not all factors may apply in a given relationship and the weight

assigned to each factor may vary depending on the circumstances. 40 T.A.C. §

821.5. Even if the employer did not actually exercise control, an employment

relationship exists as long as the employer reserved the right to do so. See 40

T.A.C. § 821.5. Moreover, the employer can delegate the authority to control the

work to other individuals or employers. Tex. Lab. Code Ann. § 201.046 (West

2006); Critical Health Connection, Inc. v. Tex. Workforce Comm'n, 338 S.W.3d
758, 766-767 (Tex. App.—Austin 2011, no pet.).

       The Court reviews TWC’s decision under the substantial evidence standard

of review. Tex. Lab. Code Ann. § 212.202 (West 2006 & Supp. 2014). Thus, as

long as there is more than a mere scintilla of evidence that the members were

subject to some control, or evidence that HCAD had the right to control the

2
   A full copy of the twenty-factor test laid out in the Administrative Code is included in
Appendix A. In short, the factors that tend to indicate employment are: 1) instructions; 2)
training; 3) integration of the worker’s services into the business; 4) requirement that services be
rendered personally; 5) the employer hires and pays any helpers; 6) continuing relationship; 7)
employer sets hours of work; 8) full time work required; 9) employer determines the location;
10) employer sets the order or sequence of work; 11) oral or written reports required; 12)
payment by the hour, week or month; 13) payment of business and travel expenses; 14)
furnishing tools and equipment; 15) the employee has little or no investment in the business; 16)
the employee may not realize a profit or loss; 17) the employee may only work for one firm at a
time; 18) an employee does not make services available to the public; 19) the employer has the
right to discharge without liability; and 20) the employee may quit without liability.
                                                18
members, the TWC decision should be upheld. See Tippy, 991 S.W.2d at 334.

There is substantial evidence to support TWC’s rulings that HCAD controlled the

members’ work. Indicia of the control exercised by HCAD include the following:

            •     HCAD directed the ARB members as to which disputes to hear,

      where to hear them, and the date and time the hearings were to be held. See

      C.R. 335. HCAD also directed the members as to the procedures to follow in

      conducting the hearings and issuing decisions, including what evidence

      should be considered, how many minutes each side should be given to

      present its case, how long each entire hearing should last, and when the

      decision should be issued. See id. Instructions such as these are a strong

      indication of control. See 40 T.A.C. § 821.5(1). Even when these

      instructions were given by the Chairman, the Chairman was selected by

      HCAD, C.R. 509 – 606, and HCAD’s delegation of control to a specific

      individual does not alter the analysis, see Tex. Lab. Code § 201.046.

            •     The members were required to participate in training sessions

      held in the building that housed HCAD and the ARB. C.R. 335, 509 – 606.

      Training is another factor that strongly shows control by the employer. See

      40 T.A.C. § 821.5(2).



                                        19
      •       HCAD has admitted that the ARB is a critical part of its tax

valuation process. C.R. 784. The integration of the worker’s services into the

employer’s business weighs in favor of an employment relationship. See 40

T.A.C. § 821.5(3).

      •       When members applied for positions as ARB members, an

HCAD employee scheduled and conducted the job interviews. See C.R. 334.

HCAD also conducted background checks. C.R. 509 – 606. This

demonstrates a significant amount of control by HCAD over who may serve

as an ARB member and indicates that that the services had to be rendered by

the individual personally—rather than delegated to others—another factor

favoring employment. See 40 T.A.C. § 821.5(4).

      •       HCAD supplied clerical and support staff and legal counsel

when needed. C.R. 379, 509 – 606. Independent contractors, on the other

hand, usually hire, supervise and pay their own helpers. 40 T.A.C. §

821.5(5).

      •       HCAD set the dates and times of the hearings. C.R. 335.

Independent contractors are generally free to set their own hours. 40 T.A.C.

§ 821.5(7).



                                  20
            •      Hearings were held in rooms provided by HCAD. C.R. 509 –

      606. Independent contractors can generally perform the work where they

      choose. 40 T.A.C. § 821.5(9).

            •      ARB members were paid an hourly rate rather than per job,

      C.R. 335, 509 – 606, a factor tending to show employment, 40 T.A.C. §

      821.5(12).

            •      HCAD furnished all necessary equipment, C.R. 247, 509 – 606,

      as tends to occur in an employment relationship, 40 T.A.C. § 821.5(14).

These are only some of the ways in which HCAD exercised direction and control

over the ARB members. Of the remaining factors in TWC’s test, none would tend

to show the ARB members were independent contractors. See 40 T.A.C. § 821.5.

      In fact, HCAD has itself admitted in another case that the ARB members

were not truly independent contractors. See C.R. 786 (“Application of the TWC’s

20-factor test to the actual services of the ARB members shows that they are not

employees, and under some factors, also are not independent contractors.”). While

HCAD may believe the workers exist in some realm between employees and

independent contractors, no such position exists: either the services are performed

free from the employer’s direction and control or they are not. See Tex. Lab. Code

§ 201.041. Here, they are not.
                                        21
      Based on these factors, substantial evidence supports the TWC decisions that

members of the ARB were in HCAD’s employment as that term is defined in

TUCA. HCAD did not provide sufficient evidence to carry its burden of proving

otherwise. In fact, the only argument HCAD made to show it did not exert or

reserve the right to exert direction and control over the members was that the Tax

Code prohibits HCAD employees from serving on the ARB and makes it a

criminal offense for HCAD to influence an ARB decision. C.R. 608 – 619; see

Tex. Tax Code §§ 6.411 – 6.412. At best, this shows one area in which HCAD

does not have the right to control the ARB and is no different from any

employment relationship in which an employee is prohibited from working on

matters in which the employee has a conflict of interest. The test of employment

under TUCA is a fact-based analysis that involves weighing all the factors. 40

T.A.C. § 821.5. Simply showing one area in which HCAD did not exert control

over the members is not sufficient to negate the many ways in which it did.

      Instead of addressing the many factors showing direction and control,

HCAD primarily argued that the members were not in its employment because

they fell into an exception to employment under the law. C.R. 230 – 239. However,

no such exception applies.



                                        22
   B. TUCA contains no exception to employment for members of appraisal
      review boards and the Legislature explicitly rejected a proposal to add
      such a provision.
      TUCA contains no exception to the definition of employment for members

of appraisal review boards. In fact, during the last legislative session, the

Legislature looked at the very question currently before this Court and rejected a

change to TUCA that would exempt ARB members from receiving unemployment

benefits based on services provided to the ARB. Senator Dan Patrick and

Representative Gary Elkins proposed identical amendments to the Labor Code that

would have enacted the following as Section 207.0435:

             Benefits are not payable to an individual based on services
             performed by the individual as a member of the appraisal
             review board of an appraisal district established under Section
             6.41, Tax Code.

Tex. H.B. 982, 83rd Leg., R.S. (2013); Tex. S.B. 432, 83rd Leg., R.S. (2013). The

bills also stated that the change would apply only to a claim for benefits filed with

TWC on or after the effective date of the new statute. Id. Neither bill made it out of

its respective committee.

      Having failed to amend TUCA, HCAD advocated for an amendment to the

Property Tax Code that would have exempted ARB members from receiving

unemployment benefits by declaring them to be independent contractors. Tex. H.B.

585, 83rd Leg., R.S. (2013). In laying out the amendment on the House floor,
                                          23
Representative Villarreal said the intent was to correct what he viewed as a

problem: certain ARB members were claiming to be employees and then claiming

unemployment benefits when they left the ARB. 3

       However, HB 585 was then referred to the Senate, and when the Senate

Finance Subcommittee on Fiscal Matters considered the bill on May 15, 2013, the

subcommittee proposed a substitute bill with the ARB exemption removed.

Senator Eltife said the exemption was removed because it would conflict with

federal law. 4 Although Michael Gary, counsel for HCAD, testified that he was

concerned about the removal of the exemption, the substitute bill was enacted

without it.

       Indeed, the Federal Unemployment Tax Act (“FUTA”) sets out numerous

requirements with which a state law must conform in order for the state to receive

funding for the administration of its unemployment compensation trust fund. See

26 U.S.C.A. §§ 3304 – 3309. Each year, the U.S. Secretary of Labor surveys a

state’s unemployment compensation act to ensure compliance with federal law.

Spicer v. Tex. Workforce Comm’n, 430 S.W.3d 526, 534 n.5 (Tex.App.—Dallas

2014, no pet.). To maintain certification for federal funding, the state program
3
       A    video      recording     of     the     debate     can      be     accessed    at:
http://www.house.state.tx.us/video-audio/chamber/83/ under the archived video dated 5/02/2013.
HB 585 begins approximately at time index 2:53:25 and goes for about 4 minutes to 2:57:00.
4
  This video recording can be accessed at: http://www.senate.state.tx.us/avarchive/. HB 585
begins approximately at time index 12:35 and goes for about 16 minutes to 28:42.
                                             24
must cover certain broad categories of employment as provided in 26 U.S.C.

sections 3304 and 3309. Id. While states may broaden the coverage to include

more categories of individuals, they may not provide less coverage than that

mandated. Id. Section 3309 sets out the exceptions to employment that may apply

with regard to taxed governmental employers such as HCAD. It does not include

an exception for members of appraisal review boards. 26 U.S.C.A. § 3309. If the

U.S. Secretary of Labor determines that a state unemployment compensation act

does not conform to federal law, the state’s eligibility to receive federal funding

may be endangered. In fiscal year 2012, TWC spent $124 million in federal funds

to administer TUCA. Tex. Workforce Comm’n, Self-Evaluation Report to the Tex.

Sunset    Advisory     Comm’n,       Aug,     2013,     at    41,    available     at

https://www.sunset.texas.gov/public/uploads/files/reports/

Workforce%20Commission%20SER%202013%2084%20Leg.pdf. In addition to

the state losing those funds if the statute were found to be out of compliance with

federal law, Texas employers would also no longer be eligible for large federal tax

credits and their effective tax rates would increase from 0.6 percent to 6.0 percent.

See 26 U.S.C.A. § 3302.

      HCAD is now asking the Court to enact the same legislation the Texas

Legislature expressly rejected. Just as the U.S. Department of Labor looks at newly

                                         25
enacted statutes to ensure compliance, the federal agency also reviews state court

decisions to see whether the state is interpreting and applying its unemployment

compensation laws in conformity with federal law. See Unemployment Insurance

Program Letter 27-07 Attach. II § 1(d) (Aug. 10, 2007) ("All decisions and orders

issued by state courts involving UC benefits and taxes must be submitted for

review [to the U.S. Department of Labor] to ensure that interpretation of state law

does not conflict with Federal law."). A court ruling that fails to comply with

FUTA could have the same result as a noncomplying statute.


   C.       Members of the ARB do not qualify for the exception for
        members of the judiciary.
        After the Texas Legislature failed to enact a statute excepting members of

the ARB from coverage under TUCA, HCAD asserted in its Amended Motion for

Summary Judgment that ARB members are subject to the exception for “members

of the judiciary.” C.R. 230 – 239. Section 201.063 does provide such an exception,

stating:

              a) In this subtitle, “employment” does not include:
                 (1) service in the employ of a political subdivision or of
              an instrumentality of a political subdivision that is wholly
              owned by one or more political subdivisions:
                          (A) as an elected official;
                          (B) as a member of a legislative body;
                          (C) as a member of the judiciary; . . .

                                         26
Tex. Lab. Code Ann. § 201.063 (West 2006). No case has previously interpreted

this section as it applies to “members of the judiciary.” However, from its own

language, this section as a whole appears to apply only to legislators, judges and

other elected officials in the strictest sense, whose performance can never truly be

under the direction and control of any entity because they are in the apex positions

of decision-making for the governmental body. They need not commit misconduct

to be replaced at the end of their terms by the voting public but cannot be removed

before such time except in extreme circumstances. See In re Canales, 113 S.W.3d
56, 67 – 68 (Tex.Rev.Trib. 2003) (“[R]emoving a member of the judiciary and

depriving the electorate of its choice of judge is a serious matter . . .”). These

positions differ in those respects from those generally covered by TUCA so an

exception is necessary.

      HCAD contends this exception applies to members of the ARB because they

perform some judicial-like functions. Had the Legislature intended for the

exception to apply so widely, it could have used a broader term such as “judicial

officers”, “quasi-judicial officers” or “officials who perform judicial functions”.

The term it chose instead does not include all agency personnel who decide

disputes. See Bradley v. State ex rel. White, 990 S.W.2d 245 (Tex. 1999) (rule

prohibiting judge from testifying “does not only apply to members of the judiciary,

                                         27
but also to those performing judicial functions . . .”); In re Barr, 13 S.W.3d 525,

532 (Tex.Rev.Trib. 1998) (“In a civilized society, members of the judiciary are

significant public figures whose authority necessarily reaches all points within

their respective jurisdiction[s], if not beyond.”).

      In support of its position that ARB members are “members of the judiciary”,

HCAD relies primarily on this Court’s opinion in Sledd v. Garrett, 123 S.W.3d
592, (Tex.App.—Houston [14th Dist.] 2003, no pet.), which ruled the quasi-judicial

functions performed by ARB members were protected by judicial immunity. Id. at

596. “Although the Panel Members are not judges, the doctrine of judicial

immunity has been applied to quasi-judicial officials in certain circumstances.” Id.

at 594. The fact that ARB members are entitled to one of the protections that

judges receive, however, does not mean they are considered members of the

judiciary in all respects. This is what makes the position quasi-judicial. To

determine whether a specific provision applies, the Court must look at how the

statute or doctrine relates to the functions of the ARB.

      Explaining the application of judicial immunity to ARB members, this Court

stated in Sledd, “Judicial immunity furthers the public interest in the administration

of justice by allowing judicial officers to be free to act on their own convictions,

without fear of personal liability.” Id. The primary concern of TUCA, on the other

                                           28
hand, is very different. “The unemployment compensation law is remedial in

nature and should be construed liberally to give effect to its beneficent purposes,”

which is “to provide compensation to those who become unemployed through no

fault of their own.” Madisonville Consolidated Ind. Sch. Dist. v. Tex. Emp.

Comm’n, 821 S.W.2d 310, 311 – 312 (Tex.App.—Corpus Christi 1991, writ

denied). HCAD offers no authority to support the proposition that the extension of

exception from receipt of unemployment benefits to quasi-judicial officers would

render them elected officials, members of a legislative body, or members of the

judiciary for the purposes of TUCA.

IV.     The trial court erred in setting aside the TWC decisions on all issues
      other than whether the ARB members were in HCAD’s employment
      because substantial evidence supports those decisions.

      When a claimant files a claim for benefits, he names as his last work

whichever person or entity for which he last performed any services prior to filing

his initial claim, regardless of whether that work was performed in employment or

as an independent contractor. In addition to ruling that the ARB members were in

HCAD’s employment, the TWC decisions also ruled the ARB members named the

correct last employer and were qualified to receive benefits because they were

discharged from the last work for reasons other than misconduct connected with

the work. HCAD had the burden of proving these decisions were not supported by

                                         29
substantial evidence but failed to provide any evidence or arguments whatsoever

regarding these rulings. TWC’s Motion for Summary Judgment shows substantial

evidence supports these rulings. Accordingly, summary judgment should be

entered in favor of Defendants.

      A. The ARB members filed valid claims for benefits.

      All of the decisions in this case ruled the claimants named the correct last

work, either directly or by stating the claimant filed a valid claim. C.R. 509 – 607.

TUCA states:

                   When used in connection with an initial claim, “last
                   work” and “person for whom the claimant last worked”
                   refer to:
                   (1) the last person for whom the claimant actually
                        worked, if the claimant worked for that person for at
                        least 30 hours during a week; or
                   (2) the employer, as defined by Subchapter C, Chapter
                        201, or by the unemployment law of any other state,
                        for whom the claimant last worked.

Tex. Lab. Code Ann. § 208.002(a) (West Supp. 2014). The claimant’s last work,

then, is simply whichever person or entity for which the claimant last performed

work prior to filing his initial claim regardless of whether that work was performed

in employment or as an independent contractor.

      The evidence shows that the claimants correctly named their last work when

filing their initial claims. C.R. 509 – 606. All but one of the claimants last worked

                                         30
for HCAD, and the claimant who worked elsewhere before filing her claim,

Cynthia Spooner, correctly named the other entity as her last work. C.R. 601 – 606.

Therefore, TWC decided they all filed valid claims. Id. HCAD had the burden of

proving these decisions were unreasonable or not supported by substantial

evidence. To carry this burden, HCAD would have had to show that each claimant

worked for another employer after leaving the ARB and before filing his initial

claim. However, HCAD failed to present any evidence or arguments on the issue

whatsoever. See id. Because HCAD failed to carry its burden, the TWC decisions

on the members’ last work and validity of their claims should be affirmed.

      B. Because the claimants became unemployed through no fault of their
         own, TWC properly ruled they were qualified for benefits.

      Each of the decision included in this case except those regarding claimants

Reese Buggs and Cynthia Spooner also ruled that the claimant was not disqualified

from receiving benefits because his discharge from HCAD was not for misconduct

connected with the work. C.R. 509 – 607. TUCA provides, in pertinent part:

            a)    An individual is disqualified for benefits if the individual
            was discharged for misconduct connected with the individual’s
            last work.
            b)    Disqualification under this section continues until the
            individual has returned to employment and:
                  (1) worked for six weeks; or
                  (2) earned wages equal to six times the individual’s
                  benefit amount.

                                        31
 Tex. Lab. Code Ann. § 207.044 (West 2006 & Supp. 2014). TUCA then defines

misconduct as:

            [M]ismanagement of a position of employment by action or
            inaction, neglect that jeopardizes the life of property of another
            intentional wrongdoing or malfeasance, intentional violation of
            a law, or violation of a policy or rule adopted to ensure the
            orderly work and the safety of employees.

Tex. Lab. Code Ann. § 201.012(a) (West 2006).

      The claimants all became unemployed when no work was available on the

ARB or they had served the maximum number of terms allowed by statute. C.R.

509 – 607. Because they were laid off and not discharged for misconduct

connected with the work, the claimants are qualified to receive benefits. HCAD

made no allegations whatsoever that the claimants committed misconduct. A lack

of available work is precisely the type of situation for which the unemployment

compensation trust fund was established. See Madisonville Consolidated Ind. Sch.

Dist., 821 S.W.2d at 311 – 312.

      HCAD had the burden of not only proving the members were discharged for

misconduct but of destroying any evidence to the contrary presented by the

claimants and TWC. Camacho, 394 S.W.2d at 37. However, HCAD presented no

evidence whatsoever on this subject. Because the TWC decisions ruling the

members were qualified for benefits are supported by substantial evidence and

                                        32
HCAD entirely failed to carry its burden of proving otherwise, the TWC decisions

should be affirmed.

                                     PRAYER

      The trial court’s order should be reversed because it grants summary

judgment and sets aside the TWC decisions on grounds HCAD did not raise. In

addition, the TWC decisions should be upheld as a whole because they are

reasonable and supported by substantial evidence. Therefore, Appellant Texas

Workforce Commissions asks this Court reverse the trial court’s order in its

entirety and render judgment in favor of Appellant, or, in the alternative, that this

Court reverse the trial court’s ruling that the Appraisal Review Board members are

not employees of the Harris County Appraisal District and remand the case for

further proceedings on all other issues.

                                 Respectfully submitted,

                                 GREG ABBOTT
                                 Attorney General of Texas

                                 DANIEL T. HODGE
                                 First Assistant Attorney General

                                 DAVID C. MATTAX
                                 Deputy Attorney General for Defense Litigation




                                           33
                                ROBERT O’KEEFE
                                Division Chief,
                                Financial Litigation, Tax, and Charitable Trusts
                                Division

                                /s/ Alison Andrews
                                ALISON ANDREWS
                                Assistant Attorney General
                                Bar No. 24059381
                                Financial Litigation, Tax, and Charitable
                                Trusts Division
                                P.O. Box 12548
                                Austin, Texas 78711-2548
                                (512) 475-1747
                                (512) 478-4013 - FAX

                                ATTORNEYS FOR APPELLANT


                      CERTIFICATE OF COMPLIANCE

      This document complies with the typeface requirements of Tex. R. App. P.
9.4(e) because it has been prepared in a conventional typeface no smaller than
14-point for text and 12-point for footnotes. This document also complies with the
word-count limitations of Tex. R. App. P. 9.4(i), if applicable, because it contains
7,113 words, excluding any parts exempted by Tex. R. App. P. 9.4(i)(1), as
counted by the computer program used to prepare this document.


                                /s/ Alison Andrews
                                ALISON ANDREWS
                                Assistant Attorney General


                         CERTIFICATE OF SERVICE

       Pursuant to the Texas Rules of Appellate Procedure, the undersigned hereby
certifies that on the 29th day of December, 2014, a true and correct copy of the
                                         34
Brief of Appellant Texas Workforce Commission was mailed certified mail, return
receipt requested to Attorney for HCAD.


                              /s/ Alison Andrews
                              ALISON ANDREWS
                              Assistant Attorney General




                                      35
APPENDIX




   36
TAB 1
     By:AAElkins                                                           H.B.ANo.A982



                                 A BILL TO BE ENTITLED

1                                           AN ACT

2    relating to the eligibility for unemployment compensation benefits

3    of   individuals    who   serve   on   the    appraisal    review     board   of    an

4    appraisal district.

5           BE IT ENACTED BY THE LEGISLATURE OF THE STATE OF TEXAS:

6           SECTIONA1.AASubchapter          C,    Chapter     207,    Labor   Code,      is

7    amended by adding Section 207.0435 to read as follows:

8           Sec.A207.0435.AAAPPRAISAL REVIEW BOARD MEMBERS.                   Benefits

9    are not payable to an individual based on services performed by the

10   individual as a member of the appraisal review board of an appraisal

11   district established under Section 6.41, Tax Code.

12          SECTIONA2.AAThe change in law made by this Act applies only

13   to a claim for unemployment compensation benefits filed with the

14   Texas Workforce Commission on or after the effective date of this

15   Act.    A   claim   filed   before     the   effective    date   of   this    Act   is

16   governed by the law in effect on the date the claim was filed, and

17   the former law is continued in effect for that purpose.

18          SECTIONA3.AAThis Act takes effect September 1, 2013.




     83R3394 KSD-F                            1
TAB 2
TAB 3
     By:AAPatrick                                                          S.B.ANo.A432



                                 A BILL TO BE ENTITLED

1                                           AN ACT

2    relating to the eligibility for unemployment compensation benefits

3    of   individuals    who   serve   on   the    appraisal    review     board   of    an

4    appraisal district.

5           BE IT ENACTED BY THE LEGISLATURE OF THE STATE OF TEXAS:

6           SECTIONA1.AASubchapter          C,    Chapter     207,    Labor   Code,      is

7    amended by adding Section 207.0435 to read as follows:

8           Sec.A207.0435.AAAPPRAISAL REVIEW BOARD MEMBERS.                   Benefits

9    are not payable to an individual based on services performed by the

10   individual as a member of the appraisal review board of an appraisal

11   district established under Section 6.41, Tax Code.

12          SECTIONA2.AAThe change in law made by this Act applies only

13   to a claim for unemployment compensation benefits filed with the

14   Texas Workforce Commission on or after the effective date of this

15   Act.    A   claim   filed   before     the   effective    date   of   this    Act   is

16   governed by the law in effect on the date the claim was filed, and

17   the former law is continued in effect for that purpose.

18          SECTIONA3.AAThis Act takes effect September 1, 2013.




     83R3394 KSD-F                            1
TAB 4
                     HOUSE JOURNAL
            EIGHTY-THIRD LEGISLATURE, REGULAR SESSION

                                 PROCEEDINGS

              SIXTY-THIRD DAY — THURSDAY, MAY 2, 2013
     The house met at 2 p.m. and was called to order by the speaker pro tempore.
    The roll of the house was called and a quorum was announced present
(Recordi436).
     Present — Mr. Speaker; Allen; Alonzo; Alvarado; Anchia; Anderson;
Ashby; Aycock; Bell; Bohac; Bonnen, D.; Bonnen, G.; Branch; Burkett; Burnam;
Button; Callegari; Canales; Capriglione; Carter; Clardy; Coleman; Collier; Cook;
Cortez; Craddick; Creighton; Crownover; Dale; Darby; Davis, J.; Davis, S.;
Davis, Y.; Deshotel; Dukes; Dutton; Eiland; Elkins; Fallon; Farias; Farney;
Farrar; Fletcher; Flynn; Frank; Frullo; Geren; Giddings; Goldman; Gonzales;
Gonza´lez, M.; Gonzalez, N.; Gooden; Guerra; Guillen; Gutierrez; Harless;
Harper-Brown; Hernandez Luna; Herrero; Hilderbran; Howard; Huberty;
Hughes; Hunter; Isaac; Johnson; Kacal; Keffer; King, K.; King, P.; King, S.;
King, T.; Kleinschmidt; Klick; Kolkhorst; Krause; Kuempel; Larson;
Laubenberg; Lavender; Leach; Lewis; Longoria; Lozano; Lucio; Ma´ rquez;
Martinez; Martinez Fischer; McClendon; Mene´ndez; Miles; Miller, D.; Miller, R.;
Moody; Morrison; Mun˜oz; Murphy; Naishtat; Neva´rez; Orr; Otto; Paddie;
Parker; Patrick; Perez; Perry; Phillips; Pickett; Pitts; Price; Raney; Ratliff;
Raymond; Reynolds; Riddle; Ritter; Rodriguez, E.; Rodriguez, J.; Rose; Sanford;
Schaefer; Sheets; Sheffield, J.; Sheffield, R.; Simmons; Simpson; Smith;
Smithee; Springer; Stephenson; Stickland; Strama; Taylor; Thompson, E.;
Thompson, S.; Toth; Turner, C.; Turner, E.S.; Turner, S.; Villalba; Villarreal; Vo;
Walle; White; Workman; Wu; Zedler; Zerwas.
     Absent, Excused — Oliveira.
                      LEAVES OF ABSENCE GRANTED
    On motion of Representative S. Thompson and by unanimous consent, all
members who were granted leaves of absence on the previous legislative day
were granted leaves for this legislative day.
                              RULES SUSPENDED
     Representative S. Thompson moved to suspend all necessary rules to take up
and consider at this time, on third reading and final passage, the bills on the local,
consent, and resolutions calendar which were considered on the previous
legislative day.
     The motion prevailed.
2202             83rd LEGISLATURE — REGULAR SESSION

                     MOTION FOR ONE RECORD VOTE
      On motion of Representative S. Thompson and by unanimous consent, the
 house agreed to use the first record vote taken for all those bills on the local,
 consent, and resolutions calendar that require a record vote on third reading and
 final passage, with the understanding that a member may record an individual
 vote on any bill with the journal clerk.
           LOCAL, CONSENT, AND RESOLUTIONS CALENDAR
                        THIRD READING
      The following bills which were considered on second reading on the
 previous legislative day on the local, consent, and resolutions calendar were laid
 before the house, read third time, and passed by the following record vote
 (members registering votes and the results of the vote are shown following bill
 number).
       (Record 437): 147 Yeas, 0 Nays, 2 Present, not voting.
      Yeas — Allen; Alonzo; Alvarado; Anchia; Anderson; Ashby; Aycock; Bell;
 Bohac; Bonnen, G.; Branch; Burkett; Burnam; Button; Callegari; Canales;
 Capriglione; Carter; Clardy; Coleman; Collier; Cook; Cortez; Craddick;
 Creighton; Crownover; Dale; Darby; Davis, J.; Davis, S.; Davis, Y.; Deshotel;
 Dukes; Dutton; Eiland; Elkins; Fallon; Farias; Farney; Farrar; Fletcher; Flynn;
 Frank; Frullo; Geren; Giddings; Goldman; Gonzales; Gonza´lez, M.; Gonzalez,
 N.; Gooden; Guerra; Guillen; Gutierrez; Harless; Harper-Brown; Hernandez
 Luna; Herrero; Hilderbran; Howard; Huberty; Hughes; Hunter; Isaac; Johnson;
 Kacal; Keffer; King, K.; King, P.; King, S.; King, T.; Kleinschmidt; Klick;
 Kolkhorst; Krause; Kuempel; Larson; Laubenberg; Lavender; Leach; Lewis;
 Longoria; Lozano; Lucio; Ma´rquez; Martinez; Martinez Fischer; McClendon;
 Mene´ndez; Miles; Miller, D.; Miller, R.; Moody; Morrison; Mun˜oz; Murphy;
 Naishtat; Neva´rez; Orr; Otto; Paddie; Parker; Patrick; Perez; Perry; Phillips;
 Pickett; Pitts; Price; Raney; Ratliff; Raymond; Reynolds; Riddle; Ritter;
 Rodriguez, E.; Rodriguez, J.; Rose; Sanford; Schaefer; Sheets; Sheffield, J.;
 Sheffield, R.; Simmons; Simpson; Smith; Smithee; Springer; Stephenson;
 Stickland; Strama; Taylor; Thompson, E.; Thompson, S.; Toth; Turner, C.;
 Turner, E.S.; Turner, S.; Villalba; Villarreal; Vo; Walle; White; Workman; Wu;
 Zedler; Zerwas.
       Present, not voting — Mr. Speaker; Bonnen, D.(C).
       Absent, Excused — Oliveira.
       SB 162
       SB 166
       SB 274
       SB 276 (Capriglione, Sanford, Schaefer, and Simpson - no)i(143i-i4i-i2)
       SB 649 (Simpson - no)i(146i-i1i-i2)
       SB 748
Thursday, May 2, 2013         HOUSE JOURNAL — 63rd Day                           2203

      SB 820
      SB 852
      SB 905
      SB 965
     HB 138 (Anderson, Flynn, Krause, Schaefer, Simpson, Stickland, and
 Zedler - no)i(140i-i7i-i2)
      SB 902
      SB 181
      HB 274 (Anderson, Capriglione, Flynn, and Schaefer - no) (143 - 4 - 2)
      HB 294 (Anderson, Flynn, Frullo, Goldman, Hunter, Kleinschmidt,
 Kuempel, Lavender, Leach, Parker, Perry, Schaefer, Simmons, Simpson, and
 Springer - no) (132 - 15 - 2)
      HB 340 (Anderson, Flynn, and Zedler - no) (144 - 3 - 2)
      SB 265 (Krause - no) (146 - 1 - 2)
      HB 396 (Anderson, Flynn, Simpson, and Zedler - no) (143 - 4 - 2)
      SB 1041 (Anderson, Flynn, Krause, Stickland, and Zedler - no) (142 - 5 - 2)
      SB 334
      HB 693 (Krause and Stickland - no) (145 - 2 - 2)
      HB 746
      HB 796 (Anderson, Burkett, Capriglione, Flynn, Krause, Lavender, Perry,
 Phillips, Sanford, Schaefer, Simpson, Stickland, and Zedler - no) (134 - 13 - 2)
      HB 842
      HB 843
      HB 894
      HB 932
      SB 412 (Anderson, Flynn, Krause, Stickland, and Zedler - no) (142 - 5 - 2)
      SB 458
      HB 1018 (Capriglione, Phillips, Sanford, Schaefer, and Simpson - no)
 (142i-i5i-i2)
      HB 1020
     HB 1044 (Anderson, Capriglione, Flynn, Krause, Sanford, Schaefer,
 Simpson, Stickland, and Zedler - no) (138 - 8 - 2)
      SB 506
      HB 1185 (Krause, Schaefer, and Springer - no) (144 - 3 - 2)
      HB 1198 (Krause, Stickland, Taylor, and E. S. Turner - no) (143 - 4 - 2)
      SB 365
2204             83rd LEGISLATURE — REGULAR SESSION

       SB 611
       HB 1224
       HB 1249 (Springer - no) (146 - 1 - 2)
       HB 1354
       HB 1355
       HB 1442
       HB 1454 (Krause, Schaefer, Simpson, and Stickland - no) (143 - 4 - 2)
       HB 1458
       HB 1472
       HB 1492
       HB 1506
       HB 1520
       SB 595 (Anderson, Flynn, and Zedler - no) (144 - 3 - 2)
     HB 1563 (Anderson, Capriglione, Flynn, Schaefer, Simpson, and
 Zedleri-ino) (141i-i6i-i2)
       HB 1586
       HB 1593
       HB 1594 (Taylor - no) (146 - 1 - 2)
       HB 1632
       HB 1678 (Krause - no) (146 - 1 - 2)
       SB 795
       SB 777
       SB 866
       HB 1781
       HB 1800 (Taylor - no) (146 - 1 - 2)
       HB 1801 (Taylor - no) (146 - 1 - 2)
       SB 366
       HB 1874
       HB 1875
      HB 1888 (Anderson, Flynn, Krause, Sanford, Schaefer, Simpson, Stickland,
 E. S. Turner, and Zedler - no) (138 - 9 - 2)
       HB 1895
       SB 411
       SB 330
       SB 849
Thursday, May 2, 2013         HOUSE JOURNAL — 63rd Day                           2205

      HB 1947
      SB 972
      SB 466 (Schaefer and Simpson - no) (145 - 2 - 2)
      HB 1971 (Anderson and Flynn - no) (145 - 2 - 2)
      HB 1982 (Schaefer and Simpson - no) (145 - 2 - 2)
      SB 920
      HB 2000 (Schaefer and Simpson - no) (145 - 2 - 2)
      HB 2028
      HB 2029
      HB 2055
      HB 2099 (Schaefer - no) (146 - 1 - 2)
      HB 2112
      HB 2135
      HB 2155
      HB 2204 (Krause and Stickland - no) (145 - 2 - 2)
      HB 2293
      HB 2312 (Schaefer - no) (146 - 1 - 2)
      HB 2318
      HB 2356
      HB 2362
      HB 2407 (Lavender - no) (146 - 1 - 2)
      HB 2409
      HB 2424
      HB 2448 (Schaefer - no) (146 - 1 - 2)
      HB 2474 (Taylor - no) (146 - 1 - 2)
      HB 2478 (Anderson and Flynn - no) (145 - 2 - 2)
      HB 2482 (Anderson, Flynn, Schaefer, and Simpson - no) (143 - 4 - 2)
      HB 2537 (Krause, Schaefer, and Simpson - no) (144 - 3 - 2)
      HB 2549
      HB 2550 (Goldman, Leach, R. Sheffield, Simmons, and Springer - no)
 (142i-i5i-i2)
      HB 2580 (Capriglione, Harless, Schaefer, and Simpson - no) (143 - 4 - 2)
      SB 655
      HB 2610 (Schaefer and Simpson - no) (145 - 2 - 2)
2206             83rd LEGISLATURE — REGULAR SESSION

       HB 2619
       HB 2621
       HB 2645 (Schaefer and Simpson - no) (145 - 2 - 2)
       HB 2688
       HB 2704
      HB 2718 (Capriglione, Goldman, Hunter, Krause, Kleinschmidt, Lavender,
 Leach, Parker, Perry, Sanford, Schaefer, Simmons, Simpson, Springer, Stickland,
 and Taylor - no) (131 - 16 - 2)
     SB 1489 (Capriglione, Goldman, Isaac, Schaefer, Simmons, Simpson, and
 Taylor - no) (140 - 7 - 2)
       HB 2749
       HB 2766
       HB 2806 (Schaefer and Simpson - no) (145 - 2 - 2)
       HB 2912
       HB 2913
       HB 2935 (Schaefer and Simpson - no) (145 - 2 - 2)
       HB 2947
       HB 3028
       HB 3063 (Simpson - no) (146 - 1 - 2)
       HB 3066 (Simpson - no) (146 - 1 - 2)
       HB 3067 (Simpson - no) (146 - 1 - 2)
       HB 3097
       HB 3125 (Simpson - no) (146 - 1 - 2)
       HB 3137
       HB 3178
       HB 3209 (Krause, R. Sheffield, Stickland, and Taylor - no) (143 - 4 - 2)
       HB 3212 (Anderson, Capriglione, Flynn, and Schaefer - no) (143 - 4 - 2)
       HB 3256 (Simpson - no) (146 - 1 - 2)
       SB 1026
       HB 3357
       HB 3397
       HB 3412
       HB 3413
       HB 3422
       HB 3483 (Simpson and Springer - no) (145 - 2 - 2)
Thursday, May 2, 2013         HOUSE JOURNAL — 63rd Day                           2207

      HB 3511
      HB 3523 (Schaefer and Simpson - no) (145 - 2 - 2)
      HB 3662
      HB 3677 (Krause - no) (146 - 1 - 2)
      HB 3729 (Krause and Stickland - no) (145 - 2 - 2)
      HB 3748 (Burkett, Capriglione, Frullo, Goldman, Gonzales, Harper-Brown,
 Hunter, Krause, Kleinschmidt, Kuempel, Lavender, Leach, Murphy, Otto, Parker,
 Perry, Price, Riddle, Sanford, Schaefer, Simmons, Simpson, Springer, E. S.
 Turner, and Zedler - no) (122 - 25 - 2)
      HB 3756 (Anderson, Flynn, and Zedler - no) (144 - 3 - 2)
      HB 3764
      HB 3787
      HB 3795 (Capriglione, Sanford, Schaefer, and Simpson - no) (143 - 4 - 2)
      HB 3798
      HB 3813 (Sanford and Simpson - no) (145 - 2 - 2)
      SB 1093
      HB 3874
      HB 3875
      HB 3905
      HB 3925
      SB 471
      SB 686
      SB 733
      HB 154
      HB 339
      HB 343 (Anderson, Flynn, Krause, Simpson, and Stickland - no)
 (142i-i5i-i2)
      HB 367 (Sanford, Schaefer, and Simpson - no) (144 - 3 - 2)
      HB 438 (Anderson, Flynn, and Phillips - no) (144 - 3 - 2)
      HB 655
      HB 826
      HB 1147
      HB 1501 (Simpson - no) (146 - 1 - 2)
      HB 1544 (Schaefer and Simpson - no) (145 - 2 - 2)
      HB 1662
2208             83rd LEGISLATURE — REGULAR SESSION

      HB 1692 (Capriglione, Lavender, Perry, Sanford, Schaefer, R. Sheffield, and
 Springer - no) (140 - 7 - 2)
       HB 1724
      HB 1846 (Anderson, Flynn, Krause, Simpson, and Stickland - no)
 (142i-i5i-i2)
       SB 1537
     HB 2094 (Anderson, Capriglione, Flynn, Krause, Sanford, Schaefer,
 Simpson, Stickland, and Zedler - no) (138 - 9 - 2)
       HB 2111 (Anderson, Flynn, Schaefer, and Zedler - no) (143 - 4 - 2)
       SB 1236
       HB 2380
       HB 2388
       HB 2485
       HB 2501 (Schaefer - no) (146 - 1 - 2)
       HB 2509 (Sanford and Simpson - no) (145 - 2 - 2)
       HB 2562
       HB 2607
       HB 2662 (Simpson - no) (146 - 1 - 2)
     HB 2772 (Anderson, Flynn, Frullo, Goldman, Krause, Kuempel, Lavender,
 Parker, Schaefer, Simmons, Simpson, Springer, and Stickland - no) (134 - 13 - 2)
       HB 2825
       HB 2874
       HB 2883 (Schaefer and Simpson - no) (145 - 2 - 2)
       HB 3070
     HB 3085 (Burkett, Capriglione, Frullo, Goldman, Hunter, Kleinschmidt,
 Kuempel, Lavender, Leach, Murphy, Parker, Schaefer, R. Sheffield, Simmons,
 Simpson, and Stickland - no) (131 - 16 - 2)
       HB 3096
       HB 3106
       HB 3296 (Schaefer and Simpson - no) (145 - 2 - 2)
       HB 3307
       SB 1019
       HB 3433 (Capriglione, Schaefer, and Simpson - no) (144 - 3 - 2)
       HB 3567 (Schaefer and Simpson - no) (145 - 2 - 2)
       HB 3578 (Schaefer and Simpson - no) (145 - 2 - 2)
       HB 3589 (Simpson - no) (146 - 1 - 2)
Thursday, May 2, 2013          HOUSE JOURNAL — 63rd Day                       2209

      HB 3604 (Anderson and Schaefer - no) (145 - 2 - 2)
      HB 3605 (Anderson - no) (146 - 1 - 2)
      HB 3613
      HB 3659
      HB 3739 (Schaefer and Simpson - no) (145 - 2 - 2)
      HB 3761 (Anderson and Simpson - no) (145 - 2 - 2)
      HB 3762 (Krause - no) (146 - 1 - 2)
      HB 3800
      HB 3896 (Simpson - no) (146 - 1 - 2)
      HB 3935
      SB 901
      HB 2454
      HB 2620 (Harless, Schaefer, and Simpson - no) (144 - 3 - 2)
      HB 2025
      SB 1157
      The following resolutions which were laid out on the previous legislative
 day on the local, consent, and resolutions calendar were adopted by the above
 referenced vote (Record 437): 147 Yeas, 0 Nays, 2 Present, not voting (members
 registering votes and the results of the vote are shown following bill number).
      HCR 51
      HCR 62
      HCR 68
      HCR 82
      HCR 89 (Schaefer and Simpson - no) (145 - 2 - 2)
      HCR 59
      HCR 96
      HR 964
      (Oliveira now present)
         BILLS AND RESOLUTIONS SIGNED BY THE SPEAKER
      Notice was given at this time that the speaker had signed bills and
 resolutions in the presence of the house (see the addendum to the daily journal,
 Signed by the Speaker, Senate List No. 20).
                      LEAVE OF ABSENCE GRANTED
       The following member was granted leave of absence temporarily for today
 to attend a meeting of the Conference Committee on SBi1:
      Pitts on motion of Geren.
2210             83rd LEGISLATURE — REGULAR SESSION

                         GENERAL STATE CALENDAR
                              SENATE BILLS
                             THIRD READING
       The following bills were laid before the house and read third time:
                          SB 885 ON THIRD READING
                         (Harper-Brown - House Sponsor)
      SB 885, A bill to be entitled An Act relating to notice of utility rate
 increases.
      SBi885 was passed by (Record 438): 147 Yeas, 0 Nays, 2 Present, not
 voting.
      Yeas — Allen; Alonzo; Alvarado; Anchia; Anderson; Ashby; Aycock; Bell;
 Bohac; Bonnen, G.; Branch; Burkett; Burnam; Button; Callegari; Canales;
 Capriglione; Carter; Clardy; Coleman; Collier; Cook; Cortez; Craddick;
 Creighton; Crownover; Dale; Darby; Davis, J.; Davis, S.; Davis, Y.; Deshotel;
 Dukes; Dutton; Eiland; Elkins; Fallon; Farias; Farney; Farrar; Fletcher; Flynn;
 Frank; Frullo; Geren; Giddings; Goldman; Gonzales; Gonza´lez, M.; Gonzalez,
 N.; Gooden; Guerra; Guillen; Gutierrez; Harless; Harper-Brown; Hernandez
 Luna; Herrero; Hilderbran; Howard; Huberty; Hughes; Hunter; Isaac; Johnson;
 Kacal; Keffer; King, K.; King, P.; King, S.; King, T.; Kleinschmidt; Klick;
 Kolkhorst; Krause; Kuempel; Larson; Laubenberg; Lavender; Leach; Lewis;
 Longoria; Lozano; Lucio; Ma´rquez; Martinez; Martinez Fischer; McClendon;
 Mene´ndez; Miles; Miller, D.; Miller, R.; Moody; Morrison; Mun˜oz; Murphy;
 Naishtat; Neva´rez; Oliveira; Orr; Otto; Paddie; Parker; Patrick; Perez; Perry;
 Phillips; Pickett; Price; Raney; Ratliff; Raymond; Reynolds; Riddle; Ritter;
 Rodriguez, E.; Rodriguez, J.; Rose; Sanford; Schaefer; Sheets; Sheffield, J.;
 Sheffield, R.; Simmons; Simpson; Smith; Smithee; Springer; Stephenson;
 Stickland; Strama; Taylor; Thompson, E.; Thompson, S.; Toth; Turner, C.;
 Turner, E.S.; Turner, S.; Villalba; Villarreal; Vo; Walle; White; Workman; Wu;
 Zedler; Zerwas.
       Present, not voting — Mr. Speaker; Bonnen, D.(C).
       Absent, Excused, Committee Meeting — Pitts.
                          SB 971 ON THIRD READING
                           (Deshotel - House Sponsor)
      SB 971, A bill to be entitled An Act relating to the purposes, designation,
 and funding of a transportation reinvestment zone for port projects; providing
 authority to issue bonds; authorizing an assessment.
      SBi971 was passed by (Record 439): 101 Yeas, 44 Nays, 2 Present, not
 voting.
     Yeas — Allen; Alonzo; Alvarado; Anchia; Anderson; Ashby; Aycock;
 Branch; Burkett; Burnam; Button; Callegari; Canales; Clardy; Coleman; Collier;
 Cook; Dale; Darby; Davis, J.; Davis, Y.; Deshotel; Dukes; Dutton; Eiland; Farias;
 Farney; Farrar; Geren; Giddings; Gonzales; Gonza´lez, M.; Gonzalez, N.; Guerra;
Thursday, May 2, 2013          HOUSE JOURNAL — 63rd Day                             2211

 Guillen; Gutierrez; Hernandez Luna; Herrero; Howard; Huberty; Hunter;
 Johnson; Kacal; Keffer; King, K.; King, P.; King, T.; Kleinschmidt; Kolkhorst;
 Kuempel; Longoria; Lozano; Lucio; Ma´rquez; Martinez; Martinez Fischer;
 McClendon; Mene´ndez; Miles; Miller, D.; Miller, R.; Moody; Morrison; Mun˜oz;
 Naishtat; Neva´rez; Oliveira; Orr; Otto; Paddie; Patrick; Perez; Phillips; Pickett;
 Raney; Ratliff; Raymond; Reynolds; Riddle; Ritter; Rodriguez, E.; Rodriguez, J.;
 Rose; Sheffield, J.; Sheffield, R.; Simmons; Simpson; Smith; Stephenson;
 Strama; Thompson, E.; Thompson, S.; Turner, C.; Turner, S.; Villalba; Villarreal;
 Vo; Walle; Workman; Wu; Zerwas.
      Nays — Bell; Bohac; Bonnen, G.; Capriglione; Carter; Craddick; Creighton;
 Crownover; Davis, S.; Elkins; Fallon; Fletcher; Flynn; Frank; Frullo; Goldman;
 Gooden; Harless; Harper-Brown; Hilderbran; Hughes; Isaac; King, S.; Klick;
 Krause; Larson; Laubenberg; Lavender; Leach; Lewis; Murphy; Parker; Perry;
 Price; Sanford; Schaefer; Sheets; Springer; Stickland; Taylor; Toth; Turner, E.S.;
 White; Zedler.
      Present, not voting — Mr. Speaker; Bonnen, D.(C).
      Absent, Excused, Committee Meeting — Pitts.
      Absent — Cortez; Smithee.
                            STATEMENTS OF VOTE
      I was shown voting no on Record No. 439. I intended to vote yes.
                                                                         G. Bonnen
      I was shown voting yes on Record No. 439. I intended to vote no.
                                                                             Button
      I was shown voting yes on Record No. 439. I intended to vote no.
                                                                                Dale
      I was shown voting yes on Record No. 439. I intended to vote no.
                                                                           Gonzales
      I was shown voting yes on Record No. 439. I intended to vote no.
                                                                             Phillips
                         SB 349 ON THIRD READING
                          (Creighton - House Sponsor)
      SB 349, A bill to be entitled An Act relating to standards for power lines.
      SBi349 was passed by (Record 440): 147 Yeas, 0 Nays, 2 Present, not
 voting.
      Yeas — Allen; Alonzo; Alvarado; Anchia; Anderson; Ashby; Aycock; Bell;
 Bohac; Bonnen, G.; Branch; Burkett; Burnam; Button; Callegari; Canales;
 Capriglione; Carter; Clardy; Coleman; Collier; Cook; Cortez; Craddick;
 Creighton; Crownover; Dale; Darby; Davis, J.; Davis, S.; Davis, Y.; Deshotel;
 Dukes; Dutton; Eiland; Elkins; Fallon; Farias; Farney; Farrar; Fletcher; Flynn;
2212             83rd LEGISLATURE — REGULAR SESSION

 Frank; Frullo; Geren; Giddings; Goldman; Gonzales; Gonza´lez, M.; Gonzalez,
 N.; Gooden; Guerra; Guillen; Gutierrez; Harless; Harper-Brown; Hernandez
 Luna; Herrero; Hilderbran; Howard; Huberty; Hughes; Hunter; Isaac; Johnson;
 Kacal; Keffer; King, K.; King, P.; King, S.; King, T.; Kleinschmidt; Klick;
 Kolkhorst; Krause; Kuempel; Larson; Laubenberg; Lavender; Leach; Lewis;
 Longoria; Lozano; Lucio; Ma´rquez; Martinez; Martinez Fischer; McClendon;
 Mene´ndez; Miles; Miller, D.; Miller, R.; Moody; Morrison; Mun˜oz; Murphy;
 Naishtat; Neva´rez; Oliveira; Orr; Otto; Paddie; Parker; Patrick; Perez; Perry;
 Phillips; Pickett; Price; Raney; Ratliff; Raymond; Reynolds; Riddle; Ritter;
 Rodriguez, E.; Rodriguez, J.; Rose; Sanford; Schaefer; Sheets; Sheffield, J.;
 Sheffield, R.; Simmons; Simpson; Smith; Smithee; Springer; Stephenson;
 Stickland; Strama; Taylor; Thompson, E.; Thompson, S.; Toth; Turner, C.;
 Turner, E.S.; Turner, S.; Villalba; Villarreal; Vo; Walle; White; Workman; Wu;
 Zedler; Zerwas.
       Present, not voting — Mr. Speaker; Bonnen, D.(C).
       Absent, Excused, Committee Meeting — Pitts.
                         GENERAL STATE CALENDAR
                              HOUSE BILLS
                             THIRD READING
       The following bills were laid before the house and read third time:
                          HB 590 ON THIRD READING
                                  (by Naishtat)
      HB 590, A bill to be entitled An Act relating to determining a child s’
 eligibility for a school district s’ special education program on the basis of a visual
 impairment.
      HBi590 was passed by (Record 441): 80 Yeas, 63 Nays, 2 Present, not
 voting.
      Yeas — Allen; Alonzo; Alvarado; Anchia; Aycock; Bonnen, G.; Canales;
 Collier; Cortez; Dale; Davis, J.; Davis, S.; Davis, Y.; Deshotel; Dukes; Dutton;
 Eiland; Farias; Farney; Farrar; Giddings; Gonzales; Gonza´lez, M.; Gonzalez, N.;
 Gooden; Guerra; Guillen; Gutierrez; Hernandez Luna; Herrero; Howard;
 Huberty; Hunter; Johnson; Kacal; Keffer; King, S.; King, T.; Kolkhorst;
 Longoria; Lozano; Lucio; Ma´rquez; Martinez; Martinez Fischer; McClendon;
 Mene´ndez; Miles; Miller, R.; Moody; Mun˜oz; Naishtat; Neva´rez; Oliveira; Otto;
 Patrick; Perez; Pickett; Ratliff; Raymond; Reynolds; Riddle; Ritter; Rodriguez,
 E.; Rodriguez, J.; Rose; Sheffield, J.; Simmons; Simpson; Smith; Smithee;
 Strama; Turner, C.; Turner, S.; Villalba; Villarreal; Vo; Walle; Wu; Zerwas.
      Nays — Anderson; Ashby; Bell; Bohac; Branch; Burkett; Button; Callegari;
 Capriglione; Carter; Clardy; Cook; Craddick; Creighton; Crownover; Darby;
 Elkins; Fallon; Fletcher; Flynn; Frank; Frullo; Geren; Goldman; Harless;
 Harper-Brown; Hilderbran; Hughes; Isaac; King, K.; King, P.; Kleinschmidt;
 Klick; Krause; Kuempel; Larson; Laubenberg; Lavender; Leach; Lewis; Miller,
Thursday, May 2, 2013          HOUSE JOURNAL — 63rd Day                            2213

 D.; Murphy; Orr; Paddie; Parker; Perry; Phillips; Price; Sanford; Schaefer;
 Sheets; Sheffield, R.; Springer; Stephenson; Stickland; Taylor; Thompson, E.;
 Thompson, S.; Toth; Turner, E.S.; White; Workman; Zedler.
      Present, not voting — Mr. Speaker; Bonnen, D.(C).
      Absent, Excused, Committee Meeting — Pitts.
      Absent — Burnam; Coleman; Morrison; Raney.
                            STATEMENTS OF VOTE
      I was shown voting no on Record No. 441. I intended to vote yes.
                                                                               Bohac
      I was shown voting no on Record No. 441. I intended to vote yes.
                                                                                Cook
      When Record No. 441 was taken, I was in the house but away from my
 desk. I would have voted no.
                                                                            Morrison
      I was shown voting no on Record No. 441. I intended to vote yes.
                                                                        S. Thompson
                          HB 6 ON THIRD READING
                    (by Otto, Anchia, Harless, Howard, et al.)
      HB 6, A bill to be entitled An Act relating to the creation and re-creation of
 funds and accounts in the state treasury, the dedication and rededication of
 revenue, and the exemption of unappropriated money from use for general
 governmental purposes.
      HBi6 was passed by (Record 442): 144 Yeas, 1 Nays, 2 Present, not voting.
      Yeas — Allen; Alonzo; Alvarado; Anchia; Anderson; Ashby; Aycock; Bell;
 Bohac; Bonnen, G.; Branch; Burkett; Burnam; Button; Callegari; Canales;
 Capriglione; Carter; Clardy; Collier; Cook; Craddick; Creighton; Crownover;
 Dale; Darby; Davis, J.; Davis, S.; Davis, Y.; Deshotel; Dukes; Dutton; Eiland;
 Elkins; Fallon; Farias; Farney; Farrar; Fletcher; Flynn; Frank; Frullo; Geren;
 Giddings; Goldman; Gonzales; Gonza´lez, M.; Gonzalez, N.; Gooden; Guerra;
 Guillen; Gutierrez; Harless; Harper-Brown; Hernandez Luna; Herrero;
 Hilderbran; Howard; Huberty; Hughes; Hunter; Isaac; Johnson; Kacal; Keffer;
 King, K.; King, P.; King, S.; King, T.; Kleinschmidt; Klick; Kolkhorst; Krause;
 Kuempel; Larson; Laubenberg; Lavender; Leach; Lewis; Longoria; Lozano;
 Lucio; Ma´rquez; Martinez; Martinez Fischer; McClendon; Mene´ndez; Miles;
 Miller, D.; Miller, R.; Moody; Morrison; Mun˜oz; Murphy; Naishtat; Neva´rez;
 Oliveira; Orr; Otto; Paddie; Parker; Patrick; Perez; Perry; Phillips; Pickett; Price;
 Raney; Ratliff; Raymond; Reynolds; Riddle; Ritter; Rodriguez, E.; Rodriguez, J.;
 Rose; Sanford; Schaefer; Sheets; Sheffield, J.; Sheffield, R.; Simmons; Smith;
2214             83rd LEGISLATURE — REGULAR SESSION

 Smithee; Springer; Stephenson; Stickland; Strama; Taylor; Thompson, E.;
 Thompson, S.; Toth; Turner, C.; Turner, E.S.; Turner, S.; Villalba; Villarreal; Vo;
 Walle; White; Workman; Wu; Zedler; Zerwas.
       Nays — Simpson.
       Present, not voting — Mr. Speaker; Bonnen, D.(C).
       Absent, Excused, Committee Meeting — Pitts.
       Absent — Coleman; Cortez.
                             STATEMENT OF VOTE
      When Record No. 442 was taken, my vote failed to register. I would have
 voted yes.
                                                                              Cortez
       (Pitts now present)
                         HB 2503 ON THIRD READING
                                  (by Bohac)
      HB 2503, A bill to be entitled An Act relating to the territory that may be
 included in a single county election precinct.
      HBi2503 was passed by (Record 443): 146 Yeas, 0 Nays, 2 Present, not
 voting.
      Yeas — Allen; Alvarado; Anchia; Anderson; Ashby; Aycock; Bell; Bohac;
 Bonnen, G.; Branch; Burkett; Burnam; Button; Callegari; Canales; Capriglione;
 Carter; Clardy; Collier; Cook; Cortez; Craddick; Creighton; Crownover; Dale;
 Darby; Davis, J.; Davis, S.; Davis, Y.; Deshotel; Dukes; Dutton; Eiland; Elkins;
 Fallon; Farias; Farney; Farrar; Fletcher; Flynn; Frank; Frullo; Geren; Giddings;
 Goldman; Gonzales; Gonza´lez, M.; Gonzalez, N.; Gooden; Guerra; Guillen;
 Gutierrez; Harless; Harper-Brown; Hernandez Luna; Herrero; Hilderbran;
 Howard; Huberty; Hughes; Hunter; Isaac; Johnson; Kacal; Keffer; King, K.;
 King, P.; King, S.; King, T.; Kleinschmidt; Klick; Kolkhorst; Krause; Kuempel;
 Larson; Laubenberg; Lavender; Leach; Lewis; Longoria; Lozano; Lucio;
 Ma´rquez; Martinez; Martinez Fischer; McClendon; Mene´ndez; Miles; Miller, D.;
 Miller, R.; Moody; Morrison; Mun˜oz; Murphy; Naishtat; Neva´rez; Oliveira; Orr;
 Otto; Paddie; Parker; Patrick; Perez; Perry; Phillips; Pickett; Pitts; Price; Raney;
 Ratliff; Raymond; Reynolds; Riddle; Ritter; Rodriguez, E.; Rodriguez, J.; Rose;
 Sanford; Schaefer; Sheets; Sheffield, J.; Sheffield, R.; Simmons; Simpson; Smith;
 Smithee; Springer; Stephenson; Stickland; Strama; Taylor; Thompson, E.;
 Thompson, S.; Toth; Turner, C.; Turner, E.S.; Turner, S.; Villalba; Villarreal; Vo;
 Walle; White; Workman; Wu; Zedler; Zerwas.
       Present, not voting — Mr. Speaker; Bonnen, D.(C).
       Absent — Alonzo; Coleman.
Thursday, May 2, 2013           HOUSE JOURNAL — 63rd Day                             2215

                         HB 2290 ON THIRD READING
                               (by Lozano, et al.)
      HB 2290, A bill to be entitled An Act relating to the use for administrative
 costs of a portion of money received by certain entities to implement a
 supplemental environmental project.
      HBi2290 was passed by (Record 444): 144 Yeas, 1 Nays, 3 Present, not
 voting.
      Yeas — Allen; Alvarado; Anchia; Anderson; Ashby; Aycock; Bell; Bohac;
 Bonnen, G.; Branch; Burkett; Burnam; Button; Callegari; Canales; Capriglione;
 Carter; Clardy; Collier; Cook; Cortez; Craddick; Creighton; Crownover; Dale;
 Darby; Davis, J.; Davis, S.; Davis, Y.; Deshotel; Dukes; Dutton; Eiland; Elkins;
 Fallon; Farias; Farney; Farrar; Fletcher; Flynn; Frank; Frullo; Geren; Giddings;
 Goldman; Gonzales; Gonza´lez, M.; Gonzalez, N.; Gooden; Guerra; Guillen;
 Gutierrez; Harless; Harper-Brown; Hernandez Luna; Herrero; Hilderbran;
 Howard; Huberty; Hughes; Hunter; Isaac; Johnson; Kacal; Keffer; King, P.; King,
 S.; King, T.; Kleinschmidt; Klick; Kolkhorst; Krause; Kuempel; Larson;
 Laubenberg; Lavender; Leach; Lewis; Longoria; Lozano; Lucio; Ma´ rquez;
 Martinez; Martinez Fischer; McClendon; Mene´ndez; Miles; Miller, D.; Miller, R.;
 Moody; Morrison; Mun˜oz; Murphy; Naishtat; Neva´rez; Oliveira; Orr; Otto;
 Paddie; Parker; Patrick; Perez; Perry; Phillips; Pickett; Pitts; Price; Raney; Ratliff;
 Raymond; Reynolds; Riddle; Ritter; Rodriguez, E.; Rodriguez, J.; Rose; Sanford;
 Schaefer; Sheets; Sheffield, J.; Sheffield, R.; Simmons; Simpson; Smith;
 Smithee; Springer; Stephenson; Stickland; Strama; Taylor; Thompson, E.;
 Thompson, S.; Toth; Turner, C.; Turner, E.S.; Turner, S.; Villalba; Villarreal; Vo;
 Walle; Workman; Wu; Zedler; Zerwas.
      Nays — White.
      Present, not voting — Mr. Speaker; Bonnen, D.(C); King, K.
      Absent — Alonzo; Coleman.
                           STATEMENT OF VOTE
      I was shown voting no on Record No. 444. I intended to vote yes.
                                                                                 White
                          HB 1448 ON THIRD READING
                                    (by Kuempel)
       HB 1448, A bill to be entitled An Act relating to the use of money deposited
 to a justice court technology fund in certain counties.
       HBi1448 was passed by (Record 445): 148 Yeas, 0 Nays, 2 Present, not
 voting.
      Yeas — Allen; Alonzo; Alvarado; Anchia; Anderson; Ashby; Aycock; Bell;
 Bohac; Bonnen, G.; Branch; Burkett; Burnam; Button; Callegari; Canales;
 Capriglione; Carter; Clardy; Coleman; Collier; Cook; Cortez; Craddick;
 Creighton; Crownover; Dale; Darby; Davis, J.; Davis, S.; Davis, Y.; Deshotel;
 Dukes; Dutton; Eiland; Elkins; Fallon; Farias; Farney; Farrar; Fletcher; Flynn;
2216            83rd LEGISLATURE — REGULAR SESSION

 Frank; Frullo; Geren; Giddings; Goldman; Gonzales; Gonza´lez, M.; Gonzalez,
 N.; Gooden; Guerra; Guillen; Gutierrez; Harless; Harper-Brown; Hernandez
 Luna; Herrero; Hilderbran; Howard; Huberty; Hughes; Hunter; Isaac; Johnson;
 Kacal; Keffer; King, K.; King, P.; King, S.; King, T.; Kleinschmidt; Klick;
 Kolkhorst; Krause; Kuempel; Larson; Laubenberg; Lavender; Leach; Lewis;
 Longoria; Lozano; Lucio; Ma´rquez; Martinez; Martinez Fischer; McClendon;
 Mene´ndez; Miles; Miller, D.; Miller, R.; Moody; Morrison; Mun˜oz; Murphy;
 Naishtat; Neva´rez; Oliveira; Orr; Otto; Paddie; Parker; Patrick; Perez; Perry;
 Phillips; Pickett; Pitts; Price; Raney; Ratliff; Raymond; Reynolds; Riddle; Ritter;
 Rodriguez, E.; Rodriguez, J.; Rose; Sanford; Schaefer; Sheets; Sheffield, J.;
 Sheffield, R.; Simmons; Simpson; Smith; Smithee; Springer; Stephenson;
 Stickland; Strama; Taylor; Thompson, E.; Thompson, S.; Toth; Turner, C.;
 Turner, E.S.; Turner, S.; Villalba; Villarreal; Vo; Walle; White; Workman; Wu;
 Zedler; Zerwas.
       Present, not voting — Mr. Speaker; Bonnen, D.(C).
                       HB 1358 ON THIRD READING
             (by Hunter, Cook, Eiland, Kleinschmidt, Mun˜oz, et al.)
      HB 1358, A bill to be entitled An Act relating to procedures for certain
 audits of pharmacists and pharmacies.
      HBi1358 was passed by (Record 446): 141 Yeas, 0 Nays, 2 Present, not
 voting.
      Yeas — Allen; Alonzo; Alvarado; Anchia; Anderson; Ashby; Bell; Bohac;
 Bonnen, G.; Branch; Burkett; Burnam; Button; Callegari; Canales; Capriglione;
 Carter; Clardy; Coleman; Collier; Cook; Craddick; Creighton; Crownover; Dale;
 Davis, J.; Davis, S.; Davis, Y.; Deshotel; Dukes; Dutton; Elkins; Fallon; Farias;
 Farney; Farrar; Fletcher; Flynn; Frank; Frullo; Geren; Giddings; Goldman;
 Gonzales; Gonza´lez, M.; Gonzalez, N.; Guerra; Guillen; Harless; Harper-Brown;
 Hernandez Luna; Herrero; Hilderbran; Howard; Huberty; Hughes; Hunter; Isaac;
 Johnson; Kacal; King, K.; King, P.; King, S.; King, T.; Kleinschmidt; Klick;
 Kolkhorst; Krause; Kuempel; Larson; Laubenberg; Lavender; Leach; Lewis;
 Longoria; Lozano; Lucio; Ma´rquez; Martinez; Martinez Fischer; McClendon;
 Mene´ndez; Miles; Miller, D.; Miller, R.; Moody; Morrison; Mun˜oz; Murphy;
 Naishtat; Neva´rez; Oliveira; Orr; Otto; Paddie; Parker; Patrick; Perez; Perry;
 Phillips; Pickett; Pitts; Price; Raney; Ratliff; Raymond; Reynolds; Riddle; Ritter;
 Rodriguez, E.; Rodriguez, J.; Rose; Sanford; Schaefer; Sheets; Sheffield, J.;
 Sheffield, R.; Simmons; Simpson; Smith; Smithee; Springer; Stephenson;
 Stickland; Strama; Taylor; Thompson, E.; Thompson, S.; Toth; Turner, C.;
 Turner, E.S.; Turner, S.; Villalba; Villarreal; Vo; Walle; White; Workman; Wu;
 Zedler; Zerwas.
       Present, not voting — Mr. Speaker; Bonnen, D.(C).
       Absent — Aycock; Cortez; Darby; Eiland; Gooden; Gutierrez; Keffer.
Thursday, May 2, 2013         HOUSE JOURNAL — 63rd Day                         2217

                           STATEMENTS OF VOTE
      When Record No. 446 was taken, my vote failed to register. I would have
 voted yes.
                                                                           Cortez
      When Record No. 446 was taken, my vote failed to register. I would have
 voted yes.
                                                                          Gooden
                       HB 1079 ON THIRD READING
                    (by Smith, Guillen, Kleinschmidt, et al.)
      HB 1079, A bill to be entitled An Act relating to the procedural
 requirements for action by the Texas Commission on Environmental Quality on
 applications for production area authorizations.
      HBi1079 was passed by (Record 447): 135 Yeas, 10 Nays, 2 Present, not
 voting.
      Yeas — Allen; Alonzo; Alvarado; Anchia; Anderson; Ashby; Aycock; Bell;
 Bohac; Bonnen, G.; Branch; Burkett; Button; Callegari; Capriglione; Carter;
 Clardy; Coleman; Cook; Cortez; Craddick; Creighton; Crownover; Dale; Darby;
 Davis, J.; Davis, S.; Davis, Y.; Deshotel; Dukes; Dutton; Eiland; Elkins; Fallon;
 Farney; Farrar; Fletcher; Flynn; Frank; Frullo; Geren; Giddings; Goldman;
 Gonzales; Guerra; Guillen; Harless; Harper-Brown; Hernandez Luna; Herrero;
 Hilderbran; Howard; Huberty; Hughes; Hunter; Isaac; Johnson; Kacal; Keffer;
 King, K.; King, P.; King, S.; King, T.; Kleinschmidt; Klick; Kolkhorst; Krause;
 Kuempel; Larson; Laubenberg; Lavender; Leach; Lewis; Longoria; Lozano;
 Lucio; Martinez; Martinez Fischer; McClendon; Mene´ndez; Miles; Miller, D.;
 Miller, R.; Moody; Mun˜oz; Murphy; Naishtat; Orr; Otto; Paddie; Parker; Patrick;
 Perez; Perry; Phillips; Pickett; Pitts; Price; Raney; Ratliff; Raymond; Reynolds;
 Riddle; Ritter; Rodriguez, E.; Rose; Sanford; Schaefer; Sheets; Sheffield, J.;
 Sheffield, R.; Simmons; Simpson; Smith; Smithee; Springer; Stephenson;
 Stickland; Strama; Taylor; Thompson, E.; Thompson, S.; Toth; Turner, C.;
 Turner, E.S.; Turner, S.; Villalba; Villarreal; Vo; Walle; White; Workman; Wu;
 Zedler; Zerwas.
      Nays — Burnam; Canales; Collier; Farias; Gonza´lez, M.; Gonzalez, N.;
 Ma´rquez; Morrison; Oliveira; Rodriguez, J.
      Present, not voting — Mr. Speaker; Bonnen, D.(C).
      Absent — Gooden; Gutierrez; Neva´rez.
                           STATEMENTS OF VOTE
      When Record No. 447 was taken, my vote failed to register. I would have
 voted yes.
                                                                          Gooden
2218            83rd LEGISLATURE — REGULAR SESSION

      When Record No. 447 was taken, I was in the house but away from my
 desk. I would have voted no.
                                                                           Neva´rez
                        HB 7 ON THIRD READING
            (by Darby, Pitts, Gonzales, Mene´ndez, S. Turner, et al.)
      HB 7, A bill to be entitled An Act relating to the amounts, availability, and
 use of certain statutorily dedicated revenue and accounts; reducing or affecting
 the amounts or rates of certain statutorily dedicated fees and assessments.
              HB 7 - STATEMENT OF LEGISLATIVE INTENT
 REPRESENTATIVE BURNAM:iiMr. Darby, you and I had a little conversation
 earlier today, and you know that there s’ concern about the impact on the solid
 waste fee, is that correct?
 REPRESENTATIVE DARBY:iiThat s’ correct.
 BURNAM:iiAnd, as you were explaining and laying it out yesterday, there was
 some conversation about the split. Exactly how has that split been working, and
 what is your intent for the future?
 DARBY:iiIt was split 50-50, now it s’ going to be split two-thirds, one-third.
 Two-thirds to pay the TCEQ to administer the program, and the third going to the
 local COGs.
 BURNAM:iiAnd so, it s’ understandable if all they understand is that change in
 the percentage that a lot of our local governments and COGs could be concerned
 about this legislation, but what exactly is your intent, and why you think we need
 to do this?
 DARBY:iiThe intent is to fully fund the TCEQ to administer the program, but it
 brings––by doing a third percentage––it brings it more closely aligned to what we
 appropriate. And the idea is if we r’e not going to continue to accumulate
 balances into the account, then the urge would be for the appropriations to fully
 fund, if you will, that third to the COGs.
 BURNAM:iiSo do you think one of the concerns might be whether or not we r’e
 actually going to see it fully funded in this appropriation process this session?
 DARBY:iiI don t’ think it s’ going to be fully funded, but there s’ still an
 appropriation process that needs to be involved, but, certainly, as we bring that
 percentage closer, I think it would be certainly argumentative that we should fully
 fund up to the percentage––up to that third percentage for the COGs.
 BURNAM:iiSo, perspectively—maybe not this session—you r’e thinking that
 that s’ something the Appropriations Committee should address?
 DARBY:iiI think it will be.
 BURNAM:iiHow are we going to avoid shortfalls in the short term for our short
 COGs?
Thursday, May 2, 2013          HOUSE JOURNAL — 63rd Day                          2219

 DARBY:iiWell, I don t’ think we r’e going to avoid––certainly, we r’e going to
 have to have a hand in the appropriation process, and have the Appropriations
 Committee and this house determine what s’ an appropriate level of funding, but
 by reducing the incentive to accumulate balances in the GR dedicated account
 that will give incentive, I believe, to the appropriations process to fully fund.
 BURNAM:iiYou think by passing this legislation, it will provide an incentive to
 increase the funding?
 DARBY:iiHopefully it will.
 BURNAM:iiOkay, and so how do we make sure that happens? Do the COGs
 need to become lobbyists?
 DARBY:iiI think we need to continue to work within the process we have. This
 allows us to bring more closely in line with the revenue, we r’e reducing the fees,
 and we r’ e reallocating percentages, so hopefully we can get more to an
 appropriate figure to fund these COG projects.
                       REMARKS ORDERED PRINTED
     Representative Burnam moved to print remarks between Representative
 Darby and Representative Burnam.
      The motion prevailed.
 Amendment No. 1
      Representative Martinez Fischer offered the following amendment to HBi7:
       Amend HBi7 on third reading by adding the following appropriately
 numbered SECTIONS to the bill and renumbering subsequent SECTIONS of the
 bill accordingly:
       SECTIONi____.iiSubchapter F, Chapter 401, Government Code, is
 amended by adding Section 401.106 to read as follows:
       Sec.i401.106.iiDRIVING WHILE INTOXICATED PREVENTION;
 COLLECTION OF CERTAIN FEES. (a) In this section, "offense relating to the
 operating of a motor vehicle while intoxicated" has the meaning assigned by
 Section 49.09(c), Penal Code.
       (b)iiCourt costs imposed under Article 102.018(e), Code of Criminal
 Procedure, shall be deposited in a general revenue dedicated account to the credit
 of the office of the governor to be used and may be appropriated only for the
 support of programs for the prevention of offenses relating to the operating of a
 motor vehicle while intoxicated in this state.
       SECTIONi____.iiArticle 102.018, Code of Criminal Procedure, is amended
 by adding Subsection (e) to read as follows:
       (e)iiOn the conviction of an offense relating to the operating of a motor
 vehicle while intoxicated, as defined by Section 49.09(c)(1)(A) or (B), Penal
 Code, the court shall impose a cost of $10 on a defendant. A cost imposed under
 this subsection is in addition to a cost imposed under Subsection (a), (b), or (c).
 Each cost collected under this subsection shall be deposited in the account to the
 credit of the office of the governor as provided by Section 401.106, Government
 Code, for the prevention of driving while intoxicated.
2220            83rd LEGISLATURE — REGULAR SESSION

       SECTIONi____.iiSubchapter B, Chapter 102, Government Code, is
 amended by adding Section 102.0215 to read as follows:
      Sec.i102.0215.iiADDITIONAL COURT COSTS: CODE OF CRIMINAL
 PROCEDURE. A defendant who is convicted of an offense relating to the
 operating of a motor vehicle while intoxicated shall pay a cost on conviction, in
 addition to all other costs, to help fund the prevention of driving while
 intoxicated under Section 401.106, Government Code (Art. 102.018(e), Code of
 Criminal Procedure) .i.i. $10.
      SECTIONi____.iiArticle 102.018(e), Code of Criminal Procedure, as added
 by this Act, applies only to a cost on conviction for an offense committed on or
 after September 1, 2013. An offense committed before September 1, 2013, is
 governed by the law in effect on the date the offense was committed, and the
 former law is continued in effect for that purpose. For purposes of this section, an
 offense was committed before September 1, 2013, if any element of the offense
 was committed before that date.
       Amendment No. 1 was adopted.
 Amendment No. 2
       Representative Y. Davis offered the following amendment to HBi7:
     Amend HBi7 on third reading by adding to the end of amended Section
 501.138(b-2), Transportation Code, as amended by Amendment 10 by Darby,
 "The Texas Commission on Environmental Quality by rule shall adopt criteria for
 making the finding required by this subsection."
       AMENDMENT NO. 2 - STATEMENT OF LEGISLATIVE INTENT
 REPRESENTATIVE Y. DAVIS:iiWhat I wanted to do was just ask a couple
 questions, because the amendment was not as––I d’ expected it to have a couple
 things on it. One was––we were setting out the criterias so that we could make
 sure that TCEQ had a criteria to how these funds would be spent on various
 projects, that s’ correct?
 REPRESENTATIVE DARBY:iiThat s’ exactly correct.
 Y. DAVIS:iiAnd one of the concerns I had is to make sure that those TIF dollars
 that were used for nonattainment areas could stay in nonattainment areas?
 DARBY:iiThat s’ exactly the purpose.
 Y. DAVIS:iiAnd so I just wanted to make sure that it is not the intent for us to
 take turf funds from areas who are used for mitigation, is that correct?
 DARBY:iiThat s’ correct.
                       REMARKS ORDERED PRINTED
     Representative Y. Davis moved to print remarks between Representative
 Darby and Representative Y. Davis.
       The motion prevailed.
       Amendment No. 2 was adopted.
Thursday, May 2, 2013         HOUSE JOURNAL — 63rd Day                        2221

      HB 7, as amended, was passed by (Record 448): 146 Yeas, 1 Nays, 2
 Present, not voting.
      Yeas — Allen; Alonzo; Alvarado; Anchia; Anderson; Ashby; Aycock; Bell;
 Bohac; Bonnen, G.; Branch; Burkett; Burnam; Button; Callegari; Canales;
 Capriglione; Carter; Clardy; Coleman; Collier; Cook; Cortez; Craddick;
 Creighton; Crownover; Dale; Darby; Davis, J.; Davis, S.; Davis, Y.; Deshotel;
 Dukes; Dutton; Eiland; Elkins; Fallon; Farias; Farney; Farrar; Fletcher; Flynn;
 Frank; Frullo; Geren; Giddings; Goldman; Gonzales; Gonza´lez, M.; Gonzalez,
 N.; Gooden; Guerra; Guillen; Gutierrez; Harless; Harper-Brown; Hernandez
 Luna; Herrero; Hilderbran; Howard; Huberty; Hughes; Hunter; Isaac; Johnson;
 Kacal; Keffer; King, K.; King, P.; King, T.; Kleinschmidt; Klick; Kolkhorst;
 Krause; Kuempel; Larson; Laubenberg; Lavender; Leach; Lewis; Longoria;
 Lozano; Lucio; Ma´rquez; Martinez; Martinez Fischer; McClendon; Mene´ndez;
 Miles; Miller, D.; Miller, R.; Moody; Morrison; Mun˜oz; Murphy; Naishtat;
 Neva´rez; Oliveira; Orr; Otto; Paddie; Parker; Patrick; Perez; Perry; Phillips;
 Pickett; Pitts; Price; Raney; Ratliff; Raymond; Reynolds; Riddle; Ritter;
 Rodriguez, E.; Rodriguez, J.; Rose; Sanford; Schaefer; Sheets; Sheffield, J.;
 Sheffield, R.; Simmons; Smith; Smithee; Springer; Stephenson; Stickland;
 Strama; Taylor; Thompson, E.; Thompson, S.; Toth; Turner, C.; Turner, E.S.;
 Turner, S.; Villalba; Villarreal; Vo; Walle; White; Workman; Wu; Zedler; Zerwas.
      Nays — Simpson.
      Present, not voting — Mr. Speaker; Bonnen, D.(C).
      Absent — King, S.
      The chair stated that HBi7 was passed subject to the provisions of
 ArticleiIII, Section 49a of the Texas Constitution.
                           STATEMENT OF VOTE
      When Record No. 448 was taken, I was in the house but away from my
 desk. I would have voted yes.
                                                                         S. King
                        HB 29 ON THIRD READING
               (by Branch, D. Bonnen, Alvarado, Herrero, et al.)
     HB 29, A bill to be entitled An Act relating to requiring certain general
 academic teaching institutions to offer a four-year fixed tuition price plan to
 undergraduate students.
      HBi29 was passed by (Record 449): 148 Yeas, 0 Nays, 2 Present, not
 voting.
      Yeas — Allen; Alonzo; Alvarado; Anchia; Anderson; Ashby; Aycock; Bell;
 Bohac; Bonnen, G.; Branch; Burkett; Burnam; Button; Callegari; Canales;
 Capriglione; Carter; Clardy; Coleman; Collier; Cook; Cortez; Craddick;
 Creighton; Crownover; Dale; Darby; Davis, J.; Davis, S.; Davis, Y.; Deshotel;
 Dukes; Dutton; Eiland; Elkins; Fallon; Farias; Farney; Farrar; Fletcher; Flynn;
 Frank; Frullo; Geren; Giddings; Goldman; Gonzales; Gonza´lez, M.; Gonzalez,
2222            83rd LEGISLATURE — REGULAR SESSION

 N.; Gooden; Guerra; Guillen; Gutierrez; Harless; Harper-Brown; Hernandez
 Luna; Herrero; Hilderbran; Howard; Huberty; Hughes; Hunter; Isaac; Johnson;
 Kacal; Keffer; King, K.; King, P.; King, S.; King, T.; Kleinschmidt; Klick;
 Kolkhorst; Krause; Kuempel; Larson; Laubenberg; Lavender; Leach; Lewis;
 Longoria; Lozano; Lucio; Ma´rquez; Martinez; Martinez Fischer; McClendon;
 Mene´ndez; Miles; Miller, D.; Miller, R.; Moody; Morrison; Mun˜oz; Murphy;
 Naishtat; Neva´rez; Oliveira; Orr; Otto; Paddie; Parker; Patrick; Perez; Perry;
 Phillips; Pickett; Pitts; Price; Raney; Ratliff; Raymond; Reynolds; Riddle; Ritter;
 Rodriguez, E.; Rodriguez, J.; Rose; Sanford; Schaefer; Sheets; Sheffield, J.;
 Sheffield, R.; Simmons; Simpson; Smith; Smithee; Springer; Stephenson;
 Stickland; Strama; Taylor; Thompson, E.; Thompson, S.; Toth; Turner, C.;
 Turner, E.S.; Turner, S.; Villalba; Villarreal; Vo; Walle; White; Workman; Wu;
 Zedler; Zerwas.
       Present, not voting — Mr. Speaker; Bonnen, D.(C).
                         HB 1803 ON THIRD READING
                                 (by Callegari)
      HB 1803, A bill to be entitled An Act relating to the renewal of a controlled
 substance registration by physicians; changing the payment schedule for a fee.
      HBi1803 was passed by (Record 450): 145 Yeas, 0 Nays, 2 Present, not
 voting.
      Yeas — Allen; Alonzo; Alvarado; Anchia; Anderson; Ashby; Aycock; Bell;
 Bohac; Bonnen, G.; Branch; Burkett; Burnam; Button; Callegari; Canales;
 Capriglione; Carter; Clardy; Coleman; Collier; Cook; Craddick; Creighton;
 Crownover; Dale; Darby; Davis, J.; Davis, S.; Davis, Y.; Deshotel; Dukes;
 Dutton; Eiland; Elkins; Fallon; Farias; Farney; Farrar; Fletcher; Flynn; Frank;
 Frullo; Geren; Giddings; Goldman; Gonzales; Gonza´ lez, M.; Gonzalez, N.;
 Gooden; Guerra; Guillen; Gutierrez; Harless; Harper-Brown; Hernandez Luna;
 Herrero; Hilderbran; Howard; Huberty; Hughes; Hunter; Isaac; Johnson; Kacal;
 Keffer; King, K.; King, P.; King, T.; Kleinschmidt; Klick; Kolkhorst; Krause;
 Kuempel; Laubenberg; Lavender; Leach; Lewis; Longoria; Lozano; Lucio;
 Ma´rquez; Martinez; Martinez Fischer; McClendon; Mene´ndez; Miles; Miller, D.;
 Miller, R.; Moody; Morrison; Mun˜oz; Murphy; Naishtat; Neva´rez; Oliveira; Orr;
 Otto; Paddie; Parker; Patrick; Perez; Perry; Phillips; Pickett; Pitts; Price; Raney;
 Ratliff; Raymond; Reynolds; Riddle; Ritter; Rodriguez, E.; Rodriguez, J.; Rose;
 Sanford; Schaefer; Sheets; Sheffield, J.; Sheffield, R.; Simmons; Simpson; Smith;
 Smithee; Springer; Stephenson; Stickland; Strama; Taylor; Thompson, E.;
 Thompson, S.; Toth; Turner, C.; Turner, E.S.; Turner, S.; Villalba; Villarreal; Vo;
 Walle; White; Workman; Wu; Zedler; Zerwas.
       Present, not voting — Mr. Speaker; Bonnen, D.(C).
       Absent — Cortez; King, S.; Larson.
Thursday, May 2, 2013           HOUSE JOURNAL — 63rd Day                             2223

                             STATEMENTS OF VOTE
      When Record No. 450 was taken, my vote failed to register. I would have
 voted yes.
                                                                                Cortez
      When Record No. 450 was taken, I was in the house but away from my
 desk. I would have voted yes.
                                                                               S. King
                          HB 137 ON THIRD READING
                           (by Raymond and R. Miller)
      HB 137, A bill to be entitled An Act relating to the information reported to
 the comptroller by a coin-operated machine license holder, the penalty for failure
 to report that information, and the penalty for gambling promotion.
      HBi137 was passed by (Record 451): 139 Yeas, 6 Nays, 2 Present, not
 voting.
      Yeas — Allen; Alonzo; Alvarado; Anchia; Ashby; Aycock; Bell; Bohac;
 Bonnen, G.; Branch; Burkett; Burnam; Button; Callegari; Canales; Capriglione;
 Carter; Clardy; Coleman; Collier; Cook; Craddick; Creighton; Crownover; Dale;
 Darby; Davis, J.; Davis, S.; Davis, Y.; Deshotel; Dukes; Dutton; Eiland; Elkins;
 Fallon; Farias; Farney; Farrar; Fletcher; Flynn; Frank; Frullo; Geren; Giddings;
 Goldman; Gonzales; Gonza´lez, M.; Gonzalez, N.; Gooden; Guerra; Guillen;
 Gutierrez; Harless; Harper-Brown; Hernandez Luna; Herrero; Hilderbran;
 Howard; Huberty; Hunter; Isaac; Johnson; Kacal; Keffer; King, K.; King, P.;
 King, S.; King, T.; Kleinschmidt; Klick; Kolkhorst; Krause; Kuempel; Larson;
 Laubenberg; Lavender; Leach; Lewis; Longoria; Lozano; Lucio; Ma´ rquez;
 Martinez; Martinez Fischer; McClendon; Mene´ndez; Miles; Miller, D.; Miller, R.;
 Moody; Morrison; Mun˜oz; Murphy; Naishtat; Neva´rez; Oliveira; Orr; Otto;
 Paddie; Parker; Patrick; Perez; Perry; Phillips; Pickett; Pitts; Price; Raney; Ratliff;
 Raymond; Reynolds; Riddle; Ritter; Rodriguez, E.; Rodriguez, J.; Rose; Sanford;
 Sheets; Sheffield, J.; Sheffield, R.; Smith; Smithee; Springer; Stephenson;
 Strama; Taylor; Thompson, E.; Thompson, S.; Turner, C.; Turner, E.S.; Turner,
 S.; Villalba; Villarreal; Vo; Walle; Workman; Wu; Zedler; Zerwas.
      Nays — Schaefer; Simmons; Simpson; Stickland; Toth; White.
      Present, not voting — Mr. Speaker; Bonnen, D.(C).
      Absent — Anderson; Cortez; Hughes.
                              STATEMENT OF VOTE
      When Record No. 451 was taken, my vote failed to register. I would have
 voted yes.
                                                                                Cortez
2224             83rd LEGISLATURE — REGULAR SESSION

                      HB 772 ON THIRD READING
         (by Howard, Zerwas, Callegari, J. Sheffield, G. Bonnen, et al.)
      HB 772, A bill to be entitled An Act relating to the immunization data
 included in and excluded from the immunization registry.
 Amendment No. 1
      Representatives Kolkhorst, G. Bonnen, and J. Sheffield offered the
 following amendment to HBi772:
       Amend HBi772 on third reading as follows:
       (1)iiIn SECTION 1 of the bill, in added Section 161.007(a)(4), Health and
 Safety Code (page 2, line 6, house committee printing), between "request
 removal" and the colon, insert "at any time, including".
       (2)iiIn SECTION 1 of the bill, in added Section 161.007(a)(4)(B), Health
 and Safety Code (page 2, line 9, house committee printing), strike "at the" and
 substitute "each".
       (3)iiIn SECTION 1 of the bill, in added Section 161.007(a)(4)(E), Health
 and Safety Code (page 2, line 16, house committee printing), strike "and" and
 substitute "[and]".
       (4)iiIn SECTION 1 of the bill, in amended Section 161.007(a)(5), Health
 and Safety Code (page 2, line 17, house committee printing), between "(5)" and
 "include", insert the following:
 ensure that an individual or the individual s’ legally authorized representative is
 not required to request removal from the registry more than one time and that,
 after a request for removal is made, the individual s’ immunization information
 will not be included in the registry unless the individual or the individual s’ legally
 authorized representative submits to the department a written request for
 inclusion of the individual s’ information in the registry; and
            (6)
       (5)iiIn SECTION 10 of the bill (page 11, line 23, house committee printing),
 between "SECTION 10." and "The changes", insert "(a)".
       (6)iiImmediately following SECTION 10 of the bill (page 12, between lines
 4-5, house committee printing), insert the following:
       (b)iiThe changes in law made by this Act do not authorize the Department of
 State Health Services to include in the immunization registry established under
 Subchapter A, Chapter 161, Health and Safety Code, immunization information
 of an individual who is 18 years of age or older and whose immunization
 information was not included in the registry on or before January 1, 2015, unless
 the department receives immunization data from a health care provider who:
            (1)iiadministers an immunization to the individual after that date and
 elects to provide the individual s’ immunization information to the department;
 and
            (2)iinotifies the individual before submission of the information to the
 department:
                 (A)iithat the health care provider is providing the information to the
 department for inclusion in the registry;
Thursday, May 2, 2013          HOUSE JOURNAL — 63rd Day                            2225

              (B)iithat the information will remain in the registry until removal is
 requested by the individual or the individual s’ legally authorized representative;
 and
              (C)iiof the procedures for requesting removal from the registry
 under Subchapter A, Chapter 161, Health and Safety Code, as amended by this
 Act.
     AMENDMENT NO. 1 - STATEMENT OF LEGISLATIVE INTENT
 REPRESENTATIVE HOWARD:iiI want to make sure that this is correct, the way
 you understand it. You can opt out multiple times through this system, and once
 you opt out, you are always out unless you consent to be admitted back in? You
 are out once you opt out?
 REPRESENTATIVE KOLKHORST:iiCorrect.
 HOWARD:iiOkay, and that adults are not automatically opted in. That this is
 mainly––
 KOLKHORST:iiYou and I are not in ImmTrac and we will not be in ImmTrac,
 unless we request to be in ImmTrac. We are given the information by our
 provider that says we r’e going to put this in, and we have the option at that point
 to opt out.
 HOWARD:iiOkay, so, seems to me, do you not think that this clarifies what was
 brought up yesterday and that we v’ e assured people that you have multiple
 opportunities to opt out, and once you opt out, you are always opted out?
 KOLKHORST:iiRight. Representative Howard, I just want to say that the
 importance of––the reason I m  ’ going to vote for your bill, and I appreciate your
 hard work on this bill, is I think it gives us more protections than we currently
 have in the ImmTrac system today. It empowers the parents at each and every
 vaccination to get out of the system, and that s’ what I want to do. As I told you, I
 wasn t’ even cognizant of if my children were in the ImmTrac system. I will now
 know every time I take a vaccination.
      Amendment No. 1 was adopted.
      HB 772, as amended, was passed by (Record 452): 99 Yeas, 47 Nays, 2
 Present, not voting.
      Yeas — Allen; Alonzo; Alvarado; Anchia; Ashby; Aycock; Bohac; Bonnen,
 G.; Branch; Burnam; Callegari; Clardy; Coleman; Collier; Cook; Cortez;
 Crownover; Davis, J.; Davis, S.; Davis, Y.; Deshotel; Dukes; Dutton; Eiland;
 Farias; Farney; Farrar; Fletcher; Geren; Gonza´lez, M.; Gonzalez, N.; Gooden;
 Guerra; Guillen; Gutierrez; Hernandez Luna; Herrero; Howard; Huberty; Hunter;
 Johnson; Kacal; Keffer; King, K.; King, S.; King, T.; Kolkhorst; Kuempel;
 Larson; Lewis; Longoria; Lozano; Lucio; Ma´rquez; Martinez; Martinez Fischer;
 McClendon; Mene´ndez; Miles; Miller, D.; Miller, R.; Moody; Mun˜oz; Murphy;
 Naishtat; Neva´rez; Oliveira; Orr; Otto; Paddie; Patrick; Perez; Pickett; Pitts;
 Price; Raney; Ratliff; Raymond; Reynolds; Riddle; Ritter; Rodriguez, E.;
2226             83rd LEGISLATURE — REGULAR SESSION

 Rodriguez, J.; Rose; Sheffield, J.; Sheffield, R.; Smith; Stephenson; Strama;
 Thompson, S.; Turner, C.; Turner, S.; Villalba; Villarreal; Vo; Walle; Workman;
 Wu; Zerwas.
      Nays — Anderson; Bell; Burkett; Button; Canales; Capriglione; Carter;
 Craddick; Creighton; Dale; Darby; Elkins; Fallon; Flynn; Frank; Frullo;
 Goldman; Gonzales; Harless; Harper-Brown; Hilderbran; Hughes; Isaac; King,
 P.; Kleinschmidt; Klick; Krause; Laubenberg; Lavender; Leach; Parker; Perry;
 Phillips; Sanford; Schaefer; Sheets; Simmons; Simpson; Smithee; Springer;
 Stickland; Taylor; Thompson, E.; Toth; Turner, E.S.; White; Zedler.
       Present, not voting — Mr. Speaker; Bonnen, D.(C).
       Absent — Giddings; Morrison.
                            STATEMENTS OF VOTE
       I was shown voting yes on Record No. 452. I intended to vote no.
                                                                           R. Miller
      When Record No. 452 was taken, I was in the house but away from my
 desk. I would have voted no.
                                                                           Morrison
       I was shown voting yes on Record No. 452. I intended to vote no.
                                                                              Riddle
                       REMARKS ORDERED PRINTED
     Representative Howard moved to print remarks between Representative
 Kolkhorst and Representative Howard.
       The motion prevailed.
                         HB 3674 ON THIRD READING
                          (by Mun˜oz, Guillen, and Isaac)
      HB 3674, A bill to be entitled An Act relating to eligibility of municipalities
 to participate in the historic courthouse preservation and maintenance programs
 administered by the Texas Historical Commission.
      HBi3674 was passed by (Record 453): 85 Yeas, 60 Nays, 2 Present, not
 voting.
      Yeas — Allen; Alonzo; Alvarado; Anchia; Aycock; Bohac; Burnam;
 Callegari; Canales; Carter; Coleman; Collier; Cortez; Crownover; Davis, J.;
 Davis, Y.; Deshotel; Dukes; Dutton; Eiland; Farias; Farney; Farrar; Fletcher;
 Geren; Giddings; Gonza´lez, M.; Gonzalez, N.; Guerra; Guillen; Gutierrez;
 Hernandez Luna; Herrero; Hilderbran; Howard; Huberty; Hunter; Isaac; Johnson;
 Kacal; Keffer; King, K.; King, S.; Klick; Kuempel; Larson; Longoria; Lozano;
 Lucio; Ma´rquez; Martinez; Martinez Fischer; McClendon; Mene´ndez; Miles;
 Moody; Mun˜oz; Naishtat; Neva´rez; Oliveira; Patrick; Perez; Pickett; Pitts; Price;
Thursday, May 2, 2013          HOUSE JOURNAL — 63rd Day                          2227

 Ratliff; Raymond; Reynolds; Ritter; Rodriguez, E.; Rodriguez, J.; Rose;
 Sheffield, J.; Smith; Stephenson; Strama; Thompson, E.; Thompson, S.; Turner,
 C.; Turner, S.; Vo; Walle; Workman; Wu; Zerwas.
      Nays — Anderson; Ashby; Bell; Bonnen, G.; Branch; Burkett; Button;
 Capriglione; Clardy; Cook; Craddick; Creighton; Dale; Darby; Davis, S.; Elkins;
 Fallon; Flynn; Frank; Frullo; Goldman; Gonzales; Gooden; Harless;
 Harper-Brown; Hughes; King, P.; King, T.; Kleinschmidt; Kolkhorst; Krause;
 Laubenberg; Lavender; Leach; Miller, D.; Miller, R.; Morrison; Murphy; Orr;
 Otto; Paddie; Parker; Perry; Phillips; Sanford; Schaefer; Sheets; Sheffield, R.;
 Simmons; Simpson; Smithee; Springer; Stickland; Taylor; Toth; Turner, E.S.;
 Villalba; Villarreal; White; Zedler.
      Present, not voting — Mr. Speaker; Bonnen, D.(C).
      Absent — Lewis; Raney; Riddle.
                            STATEMENTS OF VOTE
      I was shown voting no on Record No. 453. I intended to vote yes.
                                                                              Cook
      I was shown voting yes on Record No. 453. I intended to vote no.
                                                                        J. Sheffield
      I was shown voting yes on Record No. 453. I intended to vote no.
                                                                      E. Thompson
      I was shown voting no on Record No. 453. I intended to vote yes.
                                                                          Villarreal
                        HB 3640 ON THIRD READING
                                 (by Pitts)
      HB 3640, A bill to be entitled An Act relating to the creation of an extension
 center of the Texas State Technical College System.
      HBi3640 was passed by (Record 454): 142 Yeas, 5 Nays, 2 Present, not
 voting.
      Yeas — Allen; Alonzo; Alvarado; Anchia; Anderson; Ashby; Aycock; Bell;
 Bohac; Bonnen, G.; Branch; Burkett; Burnam; Button; Callegari; Canales;
 Capriglione; Carter; Clardy; Coleman; Collier; Cook; Cortez; Craddick;
 Creighton; Crownover; Dale; Darby; Davis, J.; Davis, S.; Davis, Y.; Deshotel;
 Dukes; Dutton; Eiland; Elkins; Fallon; Farias; Farney; Farrar; Fletcher; Frank;
 Frullo; Geren; Giddings; Goldman; Gonzales; Gonza´ lez, M.; Gonzalez, N.;
 Gooden; Guerra; Guillen; Gutierrez; Harless; Harper-Brown; Hernandez Luna;
 Herrero; Hilderbran; Howard; Huberty; Hughes; Hunter; Isaac; Johnson; Kacal;
 Keffer; King, K.; King, P.; King, S.; King, T.; Kleinschmidt; Klick; Kolkhorst;
 Krause; Kuempel; Larson; Lavender; Leach; Lewis; Longoria; Lozano; Lucio;
 Ma´rquez; Martinez; Martinez Fischer; McClendon; Mene´ndez; Miles; Miller, D.;
 Miller, R.; Moody; Morrison; Mun˜oz; Murphy; Naishtat; Neva´rez; Oliveira; Orr;
2228             83rd LEGISLATURE — REGULAR SESSION

 Otto; Paddie; Parker; Patrick; Perez; Perry; Phillips; Pickett; Pitts; Price; Raney;
 Ratliff; Raymond; Reynolds; Riddle; Ritter; Rodriguez, E.; Rodriguez, J.; Rose;
 Sanford; Schaefer; Sheets; Sheffield, J.; Sheffield, R.; Simmons; Simpson; Smith;
 Smithee; Springer; Stephenson; Strama; Taylor; Thompson, S.; Turner, C.;
 Turner, E.S.; Turner, S.; Villalba; Villarreal; Vo; Walle; White; Workman; Wu;
 Zerwas.
       Nays — Flynn; Laubenberg; Stickland; Thompson, E.; Zedler.
       Present, not voting — Mr. Speaker; Bonnen, D.(C).
       Absent — Toth.
                             STATEMENT OF VOTE
       I was shown voting no on Record No. 454. I intended to vote yes.
                                                                               Flynn
                         HB 316 ON THIRD READING
                             (by Otto and Guillen)
      HB 316, A bill to be entitled An Act relating to the pilot program
 authorizing a property owner to appeal to the State Office of Administrative
 Hearings regarding certain appraisal review board determinations.
      HBi316 was passed by (Record 455): 148 Yeas, 0 Nays, 2 Present, not
 voting.
      Yeas — Allen; Alonzo; Alvarado; Anchia; Anderson; Ashby; Aycock; Bell;
 Bohac; Bonnen, G.; Branch; Burkett; Burnam; Button; Callegari; Canales;
 Capriglione; Carter; Clardy; Coleman; Collier; Cook; Cortez; Craddick;
 Creighton; Crownover; Dale; Darby; Davis, J.; Davis, S.; Davis, Y.; Deshotel;
 Dukes; Dutton; Eiland; Elkins; Fallon; Farias; Farney; Farrar; Fletcher; Flynn;
 Frank; Frullo; Geren; Giddings; Goldman; Gonzales; Gonza´lez, M.; Gonzalez,
 N.; Gooden; Guerra; Guillen; Gutierrez; Harless; Harper-Brown; Hernandez
 Luna; Herrero; Hilderbran; Howard; Huberty; Hughes; Hunter; Isaac; Johnson;
 Kacal; Keffer; King, K.; King, P.; King, S.; King, T.; Kleinschmidt; Klick;
 Kolkhorst; Krause; Kuempel; Larson; Laubenberg; Lavender; Leach; Lewis;
 Longoria; Lozano; Lucio; Ma´rquez; Martinez; Martinez Fischer; McClendon;
 Mene´ndez; Miles; Miller, D.; Miller, R.; Moody; Morrison; Mun˜oz; Murphy;
 Naishtat; Neva´rez; Oliveira; Orr; Otto; Paddie; Parker; Patrick; Perez; Perry;
 Phillips; Pickett; Pitts; Price; Raney; Ratliff; Raymond; Reynolds; Riddle; Ritter;
 Rodriguez, E.; Rodriguez, J.; Rose; Sanford; Schaefer; Sheets; Sheffield, J.;
 Sheffield, R.; Simmons; Simpson; Smith; Smithee; Springer; Stephenson;
 Stickland; Strama; Taylor; Thompson, E.; Thompson, S.; Toth; Turner, C.;
 Turner, E.S.; Turner, S.; Villalba; Villarreal; Vo; Walle; White; Workman; Wu;
 Zedler; Zerwas.
       Present, not voting — Mr. Speaker; Bonnen, D.(C).
Thursday, May 2, 2013          HOUSE JOURNAL — 63rd Day                            2229

                         HB 1047 ON THIRD READING
                                  (by Sheets)
      HB 1047, A bill to be entitled An Act relating to the regulation of certain
 surety companies.
            HB 1047 - STATEMENT OF LEGISLATIVE INTENT
 REPRESENTATIVE S. THOMPSON:iiWhat is the purpose of this bill?
 REPRESENTATIVE SHEETS:iiTo codify the current and past accounting
 practice of surety insurance companies writing bail bonds. Currently, this
 accounting practice, according to recent review by the Texas Department of
 Insurance, is not clearly defined in the Texas Insurance Code. This bill provides
 the needed Texas Department of Insurance clarification and removes ambiguity.
 The bill requires surety insurance companies to record the amount of money they
 actually receive, or are due, from a bail agent as premium in their financial
 records, and requires premium taxes to be paid on these premiums. As bail
 premium is fully earned when written, the bill also clarifies the long standing
 accounting position of no unearned premium reserve being required to be
 recorded on this business.
 S. THOMPSON:iiWhy is it important to codify the past accounting practices in
 HBi1047 and to continue that practice until such time as the bill passes with an
 effective date?
 SHEETS:iiBecause of recent ambiguities raised by the Texas Department of
 Insurance, the Texas Department of Insurance has issued "permitted practice
 letters" to certain surety insurance companies allowing them to follow the
 accounting practices outlined in this bill. Permitted practice letters can be revoked
 at any time by the TDI. This bill provides clarification and certainty to surety
 insurance companies writing bail and for the Texas Department of Insurance in its
 regulatory capacity. Codifying the past accounting practice in HBi1047 and
 continuing the practice until such time as the bill passes with an effective date
 will ensure consistency within the financial records of surety insurance
 companies writing bail and consistency for the Texas Department of Insurance. It
 also establishes the legislature s’ intent that surety insurance companies not be
 unfairly taxed on the premiums in past years based on the application of
 accounting practices not spelled out in the permitted practice letter or this bill.
                       REMARKS ORDERED PRINTED
     Representative S.iThompson moved to print remarks between
 Representative Sheets and Representative S.iThompson.
      The motion prevailed.
      HB 1047 was passed by (Record 456): 146 Yeas, 0 Nays, 4 Present, not
 voting.
     Yeas — Allen; Alonzo; Alvarado; Anchia; Anderson; Ashby; Aycock; Bell;
 Bohac; Bonnen, G.; Branch; Burkett; Burnam; Button; Callegari; Capriglione;
 Carter; Clardy; Coleman; Collier; Cook; Cortez; Craddick; Creighton;
2230            83rd LEGISLATURE — REGULAR SESSION

 Crownover; Dale; Darby; Davis, J.; Davis, S.; Davis, Y.; Deshotel; Dukes;
 Dutton; Eiland; Elkins; Fallon; Farias; Farney; Farrar; Fletcher; Flynn; Frank;
 Frullo; Geren; Giddings; Goldman; Gonzales; Gonza´ lez, M.; Gonzalez, N.;
 Gooden; Guerra; Guillen; Gutierrez; Harless; Harper-Brown; Hernandez Luna;
 Herrero; Hilderbran; Howard; Huberty; Hughes; Hunter; Isaac; Johnson; Kacal;
 Keffer; King, K.; King, P.; King, S.; King, T.; Kleinschmidt; Klick; Kolkhorst;
 Krause; Kuempel; Larson; Laubenberg; Lavender; Leach; Lewis; Longoria;
 Lozano; Lucio; Ma´rquez; Martinez; Martinez Fischer; McClendon; Mene´ndez;
 Miller, D.; Miller, R.; Moody; Morrison; Mun˜oz; Murphy; Naishtat; Neva´rez;
 Oliveira; Orr; Otto; Paddie; Parker; Patrick; Perez; Perry; Phillips; Pickett; Pitts;
 Price; Raney; Ratliff; Raymond; Reynolds; Riddle; Ritter; Rodriguez, E.;
 Rodriguez, J.; Rose; Sanford; Schaefer; Sheets; Sheffield, J.; Sheffield, R.;
 Simmons; Simpson; Smith; Smithee; Springer; Stephenson; Stickland; Strama;
 Taylor; Thompson, E.; Thompson, S.; Toth; Turner, C.; Turner, E.S.; Turner, S.;
 Villalba; Villarreal; Vo; Walle; White; Workman; Wu; Zedler; Zerwas.
       Present, not voting — Mr. Speaker; Bonnen, D.(C); Canales; Miles.
                        MESSAGE FROM THE SENATE
      A message from the senate was received at this time (see the addendum to
 the daily journal, Messages from the Senate, Message No. 2).
                      HB 1759 ON THIRD READING
               (by Hunter, Herrero, Martinez Fischer, and Cook)
       HB 1759, A bill to be entitled An Act relating to a correction, clarification,
 or retraction of incorrect information published.
      HBi1759 was passed by (Record 457): 145 Yeas, 0 Nays, 2 Present, not
 voting.
      Yeas — Allen; Alonzo; Alvarado; Anchia; Anderson; Ashby; Aycock; Bell;
 Bohac; Bonnen, G.; Branch; Burkett; Burnam; Button; Callegari; Canales;
 Capriglione; Carter; Clardy; Coleman; Collier; Cook; Cortez; Craddick;
 Creighton; Crownover; Dale; Darby; Davis, J.; Davis, S.; Davis, Y.; Dukes;
 Dutton; Eiland; Elkins; Fallon; Farias; Farney; Farrar; Fletcher; Flynn; Frank;
 Frullo; Geren; Giddings; Goldman; Gonzales; Gonza´ lez, M.; Gonzalez, N.;
 Gooden; Guerra; Guillen; Harless; Harper-Brown; Hernandez Luna; Herrero;
 Hilderbran; Howard; Huberty; Hughes; Hunter; Isaac; Johnson; Kacal; Keffer;
 King, K.; King, P.; King, S.; King, T.; Kleinschmidt; Klick; Kolkhorst; Krause;
 Kuempel; Larson; Laubenberg; Lavender; Leach; Lewis; Longoria; Lozano;
 Lucio; Ma´rquez; Martinez; Martinez Fischer; McClendon; Mene´ndez; Miles;
 Miller, D.; Miller, R.; Moody; Morrison; Mun˜oz; Murphy; Naishtat; Neva´rez;
 Oliveira; Orr; Otto; Paddie; Parker; Patrick; Perez; Perry; Phillips; Pickett; Pitts;
 Price; Raney; Ratliff; Raymond; Reynolds; Riddle; Ritter; Rodriguez, J.; Rose;
 Sanford; Schaefer; Sheets; Sheffield, J.; Sheffield, R.; Simmons; Simpson; Smith;
 Smithee; Springer; Stephenson; Stickland; Strama; Taylor; Thompson, E.;
 Thompson, S.; Toth; Turner, C.; Turner, E.S.; Turner, S.; Villalba; Villarreal; Vo;
 Walle; White; Workman; Wu; Zedler; Zerwas.
Thursday, May 2, 2013         HOUSE JOURNAL — 63rd Day                          2231

      Present, not voting — Mr. Speaker; Bonnen, D.(C).
      Absent — Deshotel; Gutierrez; Rodriguez, E.
                            STATEMENT OF VOTE
      When Record No. 457 was taken, I was in the house but away from my
 desk. I would have voted yes.
                                                                          Deshotel
                      HB 2414 ON THIRD READING
       (by Button, Capriglione, Harper-Brown, Coleman, Elkins, et al.)
     HB 2414, A bill to be entitled An Act relating to requirements for open
 meetings held by videoconference call.
      HBi2414 was passed by (Record 458): 147 Yeas, 0 Nays, 2 Present, not
 voting.
      Yeas — Allen; Alonzo; Alvarado; Anchia; Anderson; Ashby; Aycock; Bell;
 Bohac; Bonnen, G.; Branch; Burkett; Burnam; Button; Callegari; Canales;
 Capriglione; Carter; Clardy; Coleman; Collier; Cook; Cortez; Craddick;
 Creighton; Crownover; Dale; Darby; Davis, J.; Davis, S.; Davis, Y.; Deshotel;
 Dukes; Eiland; Elkins; Fallon; Farias; Farney; Farrar; Fletcher; Flynn; Frank;
 Frullo; Geren; Giddings; Goldman; Gonzales; Gonza´ lez, M.; Gonzalez, N.;
 Gooden; Guerra; Guillen; Gutierrez; Harless; Harper-Brown; Hernandez Luna;
 Herrero; Hilderbran; Howard; Huberty; Hughes; Hunter; Isaac; Johnson; Kacal;
 Keffer; King, K.; King, P.; King, S.; King, T.; Kleinschmidt; Klick; Kolkhorst;
 Krause; Kuempel; Larson; Laubenberg; Lavender; Leach; Lewis; Longoria;
 Lozano; Lucio; Ma´rquez; Martinez; Martinez Fischer; McClendon; Mene´ndez;
 Miles; Miller, D.; Miller, R.; Moody; Morrison; Mun˜oz; Murphy; Naishtat;
 Neva´rez; Oliveira; Orr; Otto; Paddie; Parker; Patrick; Perez; Perry; Phillips;
 Pickett; Pitts; Price; Raney; Ratliff; Raymond; Reynolds; Riddle; Ritter;
 Rodriguez, E.; Rodriguez, J.; Rose; Sanford; Schaefer; Sheets; Sheffield, J.;
 Sheffield, R.; Simmons; Simpson; Smith; Smithee; Springer; Stephenson;
 Stickland; Strama; Taylor; Thompson, E.; Thompson, S.; Toth; Turner, C.;
 Turner, E.S.; Turner, S.; Villalba; Villarreal; Vo; Walle; White; Workman; Wu;
 Zedler; Zerwas.
      Present, not voting — Mr. Speaker; Bonnen, D.(C).
      Absent — Dutton.
                         HB 2918 ON THIRD READING
                               (by S. Thompson)
      HB 2918, A bill to be entitled An Act relating to statutory durable powers of
 attorney.
      HBi2918 was passed by (Record 459): 146 Yeas, 0 Nays, 2 Present, not
 voting.
2232            83rd LEGISLATURE — REGULAR SESSION

      Yeas — Allen; Alonzo; Alvarado; Anchia; Anderson; Ashby; Aycock; Bell;
 Bohac; Bonnen, G.; Branch; Burkett; Burnam; Button; Callegari; Canales;
 Capriglione; Carter; Clardy; Coleman; Collier; Cook; Cortez; Craddick;
 Creighton; Crownover; Dale; Darby; Davis, J.; Davis, S.; Davis, Y.; Deshotel;
 Dukes; Dutton; Eiland; Elkins; Fallon; Farias; Farney; Farrar; Fletcher; Flynn;
 Frank; Frullo; Geren; Giddings; Goldman; Gonzales; Gonza´lez, M.; Gonzalez,
 N.; Gooden; Guerra; Guillen; Gutierrez; Harless; Harper-Brown; Hernandez
 Luna; Herrero; Hilderbran; Howard; Huberty; Hughes; Hunter; Isaac; Johnson;
 Kacal; Keffer; King, K.; King, P.; King, S.; King, T.; Kleinschmidt; Klick;
 Kolkhorst; Krause; Kuempel; Larson; Laubenberg; Lavender; Leach; Lewis;
 Longoria; Lozano; Lucio; Ma´rquez; Martinez; Martinez Fischer; McClendon;
 Mene´ndez; Miles; Miller, D.; Miller, R.; Moody; Morrison; Mun˜oz; Murphy;
 Naishtat; Neva´rez; Oliveira; Orr; Otto; Paddie; Parker; Patrick; Perez; Perry;
 Phillips; Pickett; Pitts; Price; Raney; Ratliff; Raymond; Reynolds; Riddle; Ritter;
 Rodriguez, E.; Rodriguez, J.; Rose; Sanford; Schaefer; Sheffield, J.; Sheffield, R.;
 Simpson; Smith; Smithee; Springer; Stephenson; Stickland; Strama; Taylor;
 Thompson, E.; Thompson, S.; Toth; Turner, C.; Turner, E.S.; Turner, S.; Villalba;
 Villarreal; Vo; Walle; White; Workman; Wu; Zedler; Zerwas.
       Present, not voting — Mr. Speaker; Bonnen, D.(C).
       Absent — Sheets; Simmons.
                            STATEMENTS OF VOTE
      When Record No. 459 was taken, I was in the house but away from my
 desk. I would have voted yes.
                                                                              Sheets
      When Record No. 459 was taken, I was in the house but away from my
 desk. I would have voted yes.
                                                                           Simmons
                         HB 3116 ON THIRD READING
                                  (by Cook)
      HB 3116, A bill to be entitled An Act relating to the recovery of uniform
 statewide accounting project costs from state agencies and vendors.
      HBi3116 was passed by (Record 460): 146 Yeas, 0 Nays, 2 Present, not
 voting.
      Yeas — Allen; Alonzo; Alvarado; Anchia; Anderson; Ashby; Aycock; Bell;
 Bohac; Bonnen, G.; Branch; Burkett; Burnam; Button; Callegari; Canales;
 Capriglione; Carter; Clardy; Coleman; Collier; Cook; Cortez; Craddick;
 Creighton; Crownover; Dale; Darby; Davis, J.; Davis, S.; Davis, Y.; Deshotel;
 Dukes; Dutton; Eiland; Fallon; Farias; Farney; Farrar; Fletcher; Flynn; Frank;
 Frullo; Geren; Giddings; Goldman; Gonzales; Gonza´ lez, M.; Gonzalez, N.;
 Gooden; Guerra; Guillen; Gutierrez; Harless; Harper-Brown; Hernandez Luna;
 Herrero; Hilderbran; Howard; Huberty; Hunter; Isaac; Johnson; Kacal; Keffer;
 King, K.; King, P.; King, S.; King, T.; Kleinschmidt; Klick; Kolkhorst; Krause;
Thursday, May 2, 2013          HOUSE JOURNAL — 63rd Day                            2233

 Kuempel; Larson; Laubenberg; Lavender; Leach; Lewis; Longoria; Lozano;
 Lucio; Ma´rquez; Martinez; Martinez Fischer; McClendon; Mene´ndez; Miles;
 Miller, D.; Miller, R.; Moody; Morrison; Mun˜oz; Murphy; Naishtat; Neva´rez;
 Oliveira; Orr; Otto; Paddie; Parker; Patrick; Perez; Perry; Phillips; Pickett; Pitts;
 Price; Raney; Ratliff; Raymond; Reynolds; Riddle; Ritter; Rodriguez, E.;
 Rodriguez, J.; Rose; Sanford; Schaefer; Sheets; Sheffield, J.; Sheffield, R.;
 Simmons; Simpson; Smith; Smithee; Springer; Stephenson; Stickland; Strama;
 Taylor; Thompson, E.; Thompson, S.; Toth; Turner, C.; Turner, E.S.; Turner, S.;
 Villalba; Villarreal; Vo; Walle; White; Workman; Wu; Zedler; Zerwas.
      Present, not voting — Mr. Speaker; Bonnen, D.(C).
      Absent — Elkins; Hughes.
                         HB 3831 ON THIRD READING
                            (by Herrero and Hunter)
      HB 3831, A bill to be entitled An Act relating to the designation of a portion
 of State Highway 358 as the Peace Officers Memorial Highway.
      HBi3831 was passed by (Record 461): 148 Yeas, 0 Nays, 2 Present, not
 voting.
      Yeas — Allen; Alonzo; Alvarado; Anchia; Anderson; Ashby; Aycock; Bell;
 Bohac; Bonnen, G.; Branch; Burkett; Burnam; Button; Callegari; Canales;
 Capriglione; Carter; Clardy; Coleman; Collier; Cook; Cortez; Craddick;
 Creighton; Crownover; Dale; Darby; Davis, J.; Davis, S.; Davis, Y.; Deshotel;
 Dukes; Dutton; Eiland; Elkins; Fallon; Farias; Farney; Farrar; Fletcher; Flynn;
 Frank; Frullo; Geren; Giddings; Goldman; Gonzales; Gonza´lez, M.; Gonzalez,
 N.; Gooden; Guerra; Guillen; Gutierrez; Harless; Harper-Brown; Hernandez
 Luna; Herrero; Hilderbran; Howard; Huberty; Hughes; Hunter; Isaac; Johnson;
 Kacal; Keffer; King, K.; King, P.; King, S.; King, T.; Kleinschmidt; Klick;
 Kolkhorst; Krause; Kuempel; Larson; Laubenberg; Lavender; Leach; Lewis;
 Longoria; Lozano; Lucio; Ma´rquez; Martinez; Martinez Fischer; McClendon;
 Mene´ndez; Miles; Miller, D.; Miller, R.; Moody; Morrison; Mun˜oz; Murphy;
 Naishtat; Neva´rez; Oliveira; Orr; Otto; Paddie; Parker; Patrick; Perez; Perry;
 Phillips; Pickett; Pitts; Price; Raney; Ratliff; Raymond; Reynolds; Riddle; Ritter;
 Rodriguez, E.; Rodriguez, J.; Rose; Sanford; Schaefer; Sheets; Sheffield, J.;
 Sheffield, R.; Simmons; Simpson; Smith; Smithee; Springer; Stephenson;
 Stickland; Strama; Taylor; Thompson, E.; Thompson, S.; Toth; Turner, C.;
 Turner, E.S.; Turner, S.; Villalba; Villarreal; Vo; Walle; White; Workman; Wu;
 Zedler; Zerwas.
      Present, not voting — Mr. Speaker; Bonnen, D.(C).
                         HB 3355 ON THIRD READING
                                  (by Cook)
      HB 3355, A bill to be entitled An Act relating to cable operators ’
 attachments on distribution poles owned or controlled by electric cooperatives.
      HBi3355 was passed by (Record 462): 148 Yeas, 0 Nays, 2 Present, not
 voting.
2234            83rd LEGISLATURE — REGULAR SESSION

      Yeas — Allen; Alonzo; Alvarado; Anchia; Anderson; Ashby; Aycock; Bell;
 Bohac; Bonnen, G.; Branch; Burkett; Burnam; Button; Callegari; Canales;
 Capriglione; Carter; Clardy; Coleman; Collier; Cook; Cortez; Craddick;
 Creighton; Crownover; Dale; Darby; Davis, J.; Davis, S.; Davis, Y.; Deshotel;
 Dukes; Dutton; Eiland; Elkins; Fallon; Farias; Farney; Farrar; Fletcher; Flynn;
 Frank; Frullo; Geren; Giddings; Goldman; Gonzales; Gonza´lez, M.; Gonzalez,
 N.; Gooden; Guerra; Guillen; Gutierrez; Harless; Harper-Brown; Hernandez
 Luna; Herrero; Hilderbran; Howard; Huberty; Hughes; Hunter; Isaac; Johnson;
 Kacal; Keffer; King, K.; King, P.; King, S.; King, T.; Kleinschmidt; Klick;
 Kolkhorst; Krause; Kuempel; Larson; Laubenberg; Lavender; Leach; Lewis;
 Longoria; Lozano; Lucio; Ma´rquez; Martinez; Martinez Fischer; McClendon;
 Mene´ndez; Miles; Miller, D.; Miller, R.; Moody; Morrison; Mun˜oz; Murphy;
 Naishtat; Neva´rez; Oliveira; Orr; Otto; Paddie; Parker; Patrick; Perez; Perry;
 Phillips; Pickett; Pitts; Price; Raney; Ratliff; Raymond; Reynolds; Riddle; Ritter;
 Rodriguez, E.; Rodriguez, J.; Rose; Sanford; Schaefer; Sheets; Sheffield, J.;
 Sheffield, R.; Simmons; Simpson; Smith; Smithee; Springer; Stephenson;
 Stickland; Strama; Taylor; Thompson, E.; Thompson, S.; Toth; Turner, C.;
 Turner, E.S.; Turner, S.; Villalba; Villarreal; Vo; Walle; White; Workman; Wu;
 Zedler; Zerwas.
       Present, not voting — Mr. Speaker; Bonnen, D.(C).
                         HB 2585 ON THIRD READING
                           (by Harper-Brown, et al.)
        HB 2585, A bill to be entitled An Act relating to the reimbursement of
 utilities for relocation of utility facilities following improvement or construction
 of certain tolled highways.
      HBi2585 was passed by (Record 463): 131 Yeas, 16 Nays, 2 Present, not
 voting.
      Yeas — Allen; Alonzo; Anderson; Ashby; Aycock; Bell; Bohac; Bonnen,
 G.; Branch; Burkett; Burnam; Button; Callegari; Canales; Capriglione; Carter;
 Clardy; Coleman; Collier; Cook; Cortez; Craddick; Creighton; Crownover; Dale;
 Darby; Davis, J.; Davis, S.; Davis, Y.; Deshotel; Dukes; Dutton; Eiland; Fallon;
 Farias; Farney; Farrar; Fletcher; Flynn; Frullo; Geren; Giddings; Goldman;
 Gonzales; Gooden; Guerra; Guillen; Gutierrez; Harless; Harper-Brown; Herrero;
 Howard; Huberty; Hughes; Hunter; Isaac; Johnson; Kacal; Keffer; King, K.;
 King, P.; King, S.; King, T.; Kleinschmidt; Klick; Kolkhorst; Krause; Kuempel;
 Larson; Laubenberg; Lavender; Leach; Lewis; Longoria; Lozano; Ma´ rquez;
 Martinez; Martinez Fischer; McClendon; Mene´ndez; Miles; Miller, D.; Miller, R.;
 Moody; Morrison; Mun˜oz; Murphy; Naishtat; Neva´rez; Oliveira; Paddie; Patrick;
 Perez; Perry; Pitts; Price; Raney; Ratliff; Raymond; Reynolds; Riddle; Ritter;
 Rodriguez, E.; Rodriguez, J.; Rose; Sanford; Schaefer; Sheets; Sheffield, J.;
 Sheffield, R.; Simmons; Simpson; Smith; Smithee; Springer; Stephenson;
 Stickland; Thompson, E.; Thompson, S.; Toth; Turner, E.S.; Turner, S.; Villalba;
 Villarreal; Vo; Walle; White; Workman; Wu; Zedler; Zerwas.
Thursday, May 2, 2013         HOUSE JOURNAL — 63rd Day                          2235

     Nays — Alvarado; Anchia; Elkins; Frank; Gonza´lez, M.; Gonzalez, N.;
 Hernandez Luna; Hilderbran; Lucio; Orr; Otto; Phillips; Pickett; Strama; Taylor;
 Turner, C.
      Present, not voting — Mr. Speaker; Bonnen, D.(C).
      Absent — Parker.
                           STATEMENTS OF VOTE
      I was shown voting no on Record No. 463. I intended to vote yes.
                                                                          Alvarado
      I was shown voting no on Record No. 463. I intended to vote yes.
                                                                            Anchia
      I was shown voting yes on Record No. 463. I intended to vote no.
                                                                         Creighton
      I was shown voting yes on Record No. 463. I intended to vote no.
                                                                            Dutton
      I was shown voting no on Record No. 463. I intended to vote no.
                                                                         Hilderbran
      I was shown voting no on Record No. 463. I intended to vote yes.
                                                                             Lucio
      When Record No. 463 was taken, my vote failed to register. I would have
 voted yes.
                                                                            Parker
      I was shown voting yes on Record No. 463. I intended to vote no.
                                                                             Walle
                      HB 800 ON THIRD READING
       (by Murphy, Alvarado, Hilderbran, Button, E. Rodriguez, et al.)
      HB 800, A bill to be entitled An Act relating to a sales and use tax
 exemption and a franchise tax credit related to certain research and development
 activities.
      HBi800 was passed by (Record 464): 146 Yeas, 1 Nays, 2 Present, not
 voting.
      Yeas — Allen; Alonzo; Alvarado; Anchia; Anderson; Ashby; Aycock; Bell;
 Bohac; Bonnen, G.; Branch; Burkett; Burnam; Button; Callegari; Canales;
 Capriglione; Carter; Clardy; Coleman; Collier; Cook; Cortez; Craddick;
 Creighton; Crownover; Dale; Darby; Davis, J.; Davis, S.; Davis, Y.; Deshotel;
 Dukes; Dutton; Eiland; Elkins; Fallon; Farias; Farney; Farrar; Fletcher; Flynn;
 Frank; Frullo; Geren; Giddings; Goldman; Gonzales; Gonza´lez, M.; Gonzalez,
 N.; Gooden; Guerra; Guillen; Gutierrez; Harless; Harper-Brown; Hernandez
 Luna; Herrero; Hilderbran; Howard; Huberty; Hughes; Hunter; Isaac; Johnson;
2236            83rd LEGISLATURE — REGULAR SESSION

 Kacal; Keffer; King, K.; King, P.; King, S.; King, T.; Kleinschmidt; Klick;
 Kolkhorst; Krause; Kuempel; Larson; Laubenberg; Lavender; Leach; Lewis;
 Longoria; Lozano; Lucio; Ma´rquez; Martinez; Martinez Fischer; McClendon;
 Mene´ndez; Miles; Miller, D.; Miller, R.; Moody; Morrison; Mun˜oz; Murphy;
 Naishtat; Neva´rez; Oliveira; Otto; Paddie; Parker; Patrick; Perez; Perry; Phillips;
 Pickett; Pitts; Price; Raney; Ratliff; Raymond; Reynolds; Riddle; Ritter;
 Rodriguez, E.; Rodriguez, J.; Rose; Sanford; Schaefer; Sheets; Sheffield, J.;
 Sheffield, R.; Simmons; Smith; Smithee; Springer; Stephenson; Stickland;
 Strama; Taylor; Thompson, E.; Thompson, S.; Toth; Turner, C.; Turner, E.S.;
 Turner, S.; Villalba; Villarreal; Vo; Walle; White; Workman; Wu; Zedler; Zerwas.
       Nays — Simpson.
       Present, not voting — Mr. Speaker; Bonnen, D.(C).
       Absent — Orr.
                             STATEMENT OF VOTE
      When Record No. 464 was taken, I was in the house but away from my
 desk. I would have voted yes.
                                                                                 Orr
                         HB 1376 ON THIRD READING
                                 (by Kolkhorst)
       HB 1376, A bill to be entitled An Act relating to advertising by certain
 facilities that provide emergency services.
      HBi1376 was passed by (Record 465): 147 Yeas, 0 Nays, 2 Present, not
 voting.
      Yeas — Allen; Alonzo; Alvarado; Anchia; Anderson; Ashby; Aycock; Bell;
 Bohac; Bonnen, G.; Branch; Burkett; Burnam; Button; Callegari; Canales;
 Capriglione; Carter; Clardy; Coleman; Collier; Cook; Cortez; Craddick;
 Creighton; Crownover; Darby; Davis, J.; Davis, S.; Davis, Y.; Deshotel; Dukes;
 Dutton; Eiland; Elkins; Fallon; Farias; Farney; Farrar; Fletcher; Flynn; Frank;
 Frullo; Geren; Giddings; Goldman; Gonzales; Gonza´ lez, M.; Gonzalez, N.;
 Gooden; Guerra; Guillen; Gutierrez; Harless; Harper-Brown; Hernandez Luna;
 Herrero; Hilderbran; Howard; Huberty; Hughes; Hunter; Isaac; Johnson; Kacal;
 Keffer; King, K.; King, P.; King, S.; King, T.; Kleinschmidt; Klick; Kolkhorst;
 Krause; Kuempel; Larson; Laubenberg; Lavender; Leach; Lewis; Longoria;
 Lozano; Lucio; Ma´rquez; Martinez; Martinez Fischer; McClendon; Mene´ndez;
 Miles; Miller, D.; Miller, R.; Moody; Morrison; Mun˜oz; Murphy; Naishtat;
 Neva´rez; Oliveira; Orr; Otto; Paddie; Parker; Patrick; Perez; Perry; Phillips;
 Pickett; Pitts; Price; Raney; Ratliff; Raymond; Reynolds; Riddle; Ritter;
 Rodriguez, E.; Rodriguez, J.; Rose; Sanford; Schaefer; Sheets; Sheffield, J.;
 Sheffield, R.; Simmons; Simpson; Smith; Smithee; Springer; Stephenson;
 Stickland; Strama; Taylor; Thompson, E.; Thompson, S.; Toth; Turner, C.;
 Turner, E.S.; Turner, S.; Villalba; Villarreal; Vo; Walle; White; Workman; Wu;
 Zedler; Zerwas.
Thursday, May 2, 2013             HOUSE JOURNAL — 63rd Day                        2237

      Present, not voting — Mr. Speaker; Bonnen, D.(C).
      Absent — Dale.
                                STATEMENT OF VOTE
      When Record No. 465 was taken, my vote failed to register. I would have
 voted yes.
                                                                                Dale
      (Ritter in the chair)
                              HB 955 ON THIRD READING
                                  (by Isaac and Guillen)
      HB 955, A bill to be entitled An Act relating to the penalty for the offense of
 reckless driving.
      HBi955 was passed by (Record 466): 145 Yeas, 0 Nays, 2 Present, not
 voting.
      Yeas — Allen; Alonzo; Alvarado; Anchia; Anderson; Ashby; Bell; Bohac;
 Bonnen, D.; Bonnen, G.; Branch; Burkett; Burnam; Button; Callegari; Canales;
 Capriglione; Carter; Clardy; Coleman; Collier; Cook; Cortez; Craddick;
 Creighton; Crownover; Dale; Darby; Davis, J.; Davis, S.; Davis, Y.; Deshotel;
 Dukes; Dutton; Eiland; Elkins; Fallon; Farias; Farney; Farrar; Fletcher; Flynn;
 Frank; Frullo; Geren; Giddings; Goldman; Gonzales; Gonza´lez, M.; Gonzalez,
 N.; Gooden; Guerra; Guillen; Gutierrez; Harless; Harper-Brown; Hernandez
 Luna; Herrero; Hilderbran; Howard; Huberty; Hunter; Isaac; Johnson; Kacal;
 Keffer; King, K.; King, P.; King, S.; King, T.; Kleinschmidt; Klick; Kolkhorst;
 Krause; Kuempel; Larson; Laubenberg; Lavender; Leach; Lewis; Longoria;
 Lozano; Lucio; Ma´rquez; Martinez; McClendon; Mene´ndez; Miles; Miller, D.;
 Miller, R.; Moody; Morrison; Mun˜oz; Murphy; Naishtat; Neva´rez; Oliveira; Orr;
 Otto; Paddie; Parker; Patrick; Perez; Perry; Phillips; Pickett; Pitts; Price; Raney;
 Ratliff; Raymond; Reynolds; Riddle; Rodriguez, E.; Rodriguez, J.; Rose;
 Sanford; Schaefer; Sheets; Sheffield, J.; Sheffield, R.; Simmons; Simpson; Smith;
 Smithee; Springer; Stephenson; Stickland; Strama; Taylor; Thompson, E.;
 Thompson, S.; Toth; Turner, C.; Turner, E.S.; Turner, S.; Villalba; Villarreal; Vo;
 Walle; White; Workman; Wu; Zedler; Zerwas.
      Present, not voting — Mr. Speaker; Ritter(C).
      Absent — Aycock; Hughes; Martinez Fischer.
                                STATEMENT OF VOTE
      When Record No. 466 was taken, I was in the house but away from my
 desk. I would have voted yes.
                                                                   Martinez Fischer
2238             83rd LEGISLATURE — REGULAR SESSION

                        HB 124 ON THIRD READING
                  (by Anderson, Stephenson, Price, Flynn, et al.)
      HB 124, A bill to be entitled An Act relating to the addition of Salvia
 divinorum and its derivatives and extracts to Penalty Group 3 of the Texas
 Controlled Substances Act.
                                HB 124 - REMARKS
 REPRESENTATIVE SIMPSON:iiI m             ’ going to be brief here. We had some
 discussion on this bill yesterday, but this bill will criminalize a plant, and in 1
 Timothy 4:4, God said there that all things that God created are good. I think
 what we should be doing here is punishing the wrongdoer, and if you use
 something, and neglect it, and do something wrong then we should punish them,
 but we should not be making a felony out of just possessing a plant. And some
 people do use this plant as extract and things medicinally. The Harvard Medical
 School stated that salvia could reduce dependence upon stimulants. The National
 Institute of Mental Health s’ Psychoactive Drug Screening Program said that
 salvia could be useful for a range of diseases including Alzheimer s’ , depression,
 schizophrenia, chronic pain, or even AIDS or HIV. And there are some who do
 use this plant religiously, and though I differ with them, I believe it s’ my duty to
 protect their right to worship as they please and according to their conscience, as
 long as they r’e not harming someone else.
       It s’ been said that this drug causes lots of problems, it s’ hallucinogenic. The
 effect is for about 10 minutes, and it s’ akin to having a daydream. And I think we
 make a mistake in going ahead and making this a part of the Schedule III drugs
 that are prohibited when the FDA has not added it to the list. So I urge you not to
 extend the war on drugs, which has been a real failure in many ways. Thank you
 for your consideration. I urge you to vote against the bill.
      HBi124 was passed by (Record 467): 129 Yeas, 17 Nays, 2 Present, not
 voting.
      Yeas — Allen; Alonzo; Alvarado; Anchia; Anderson; Ashby; Aycock; Bell;
 Bohac; Bonnen, D.; Bonnen, G.; Branch; Burkett; Button; Callegari; Capriglione;
 Carter; Clardy; Coleman; Collier; Cook; Cortez; Craddick; Creighton;
 Crownover; Dale; Darby; Davis, J.; Davis, S.; Davis, Y.; Dukes; Dutton; Eiland;
 Elkins; Fallon; Farias; Farney; Farrar; Fletcher; Flynn; Frullo; Geren; Giddings;
 Goldman; Gonzales; Gonzalez, N.; Guerra; Guillen; Gutierrez; Harless;
 Harper-Brown; Hernandez Luna; Herrero; Huberty; Hunter; Isaac; Johnson;
 Kacal; Keffer; King, K.; King, P.; King, S.; King, T.; Kleinschmidt; Klick;
 Kolkhorst; Krause; Kuempel; Larson; Laubenberg; Lavender; Leach; Lewis;
 Longoria; Lozano; Lucio; Ma´rquez; Martinez; Martinez Fischer; McClendon;
 Mene´ndez; Miller, D.; Miller, R.; Moody; Morrison; Mun˜oz; Murphy; Naishtat;
 Oliveira; Orr; Otto; Paddie; Parker; Patrick; Perez; Perry; Phillips; Pickett; Pitts;
 Price; Raney; Ratliff; Raymond; Reynolds; Riddle; Rodriguez, J.; Sheets;
 Sheffield, J.; Sheffield, R.; Simmons; Smith; Smithee; Springer; Stephenson;
 Strama; Taylor; Thompson, E.; Thompson, S.; Toth; Turner, C.; Turner, E.S.;
 Turner, S.; Villalba; Vo; Walle; White; Workman; Zedler; Zerwas.
Thursday, May 2, 2013           HOUSE JOURNAL — 63rd Day                             2239

      Nays — Burnam; Canales; Deshotel; Frank; Gooden; Hilderbran; Howard;
 Hughes; Miles; Neva´rez; Rodriguez, E.; Rose; Schaefer; Simpson; Stickland;
 Villarreal; Wu.
      Present, not voting — Mr. Speaker; Ritter(C).
      Absent — Gonza´lez, M.; Sanford.
                             STATEMENTS OF VOTE
      When Record No. 467 was taken, my vote failed to register. I would have
 voted present, not voting.
                                                                          M. Gonza´lez
      I was shown voting no on Record No. 467. I intended to vote yes.
                                                                            Hilderbran
      I was shown voting no on Record No. 467. I intended to vote yes.
                                                                                 Miles
                         HB 1337 ON THIRD READING
                          (by D. Bonnen, Riddle, et al.)
      HB 1337, A bill to be entitled An Act relating to the frequency with which
 the Board of Pardons and Paroles considers the eligibility of certain inmates for
 release on parole.
 Amendment No. 1
      Representative Toth offered the following amendment to HBi1337:
       Amend HBi1337 (second reading engrossment) on third reading in
 SECTION 1 of the bill, as added by Amendment No. 1 by Toth, as follows:
       (1)iiOn page 1, line 5, strike "Subsections (b) and (e)" and substitute
 "Subsections (b), (c), and (e)".
       (2)iiOn page 1, line 9, strike "consideration" and substitute "proceedings
 [consideration]".
       (3)iiStrike all of the language appearing on page 1, line 16, through page 2,
 line 16, and substitute the following:
       (b-1)iiRegardless of whether a victim, guardian of a victim, or close relative
 of a deceased victim provided a victim impact statement or indicated on the
 statement that the person did or did not wish to be notified of parole proceedings
 concerning an inmate, the victim, guardian, or close relative may at any time file
 with the division a written statement indicating that the person:
            (1)iieternally protests the release of the inmate under any circumstance
 and urges the protest to be considered in any parole proceeding concerning the
 inmate; and
            (2)iiwith respect to notification of parole proceedings concerning the
 inmate:
                 (A)iiwishes to be notified of any parole proceedings by the division;
                 (B)iiwishes to be notified only after a parole panel orders the release
 of the inmate; or
2240             83rd LEGISLATURE — REGULAR SESSION

                (C)iidoes not wish to be notified at any time, including after a
 parole panel orders the release of the inmate.
      (b-2)iiA victim, guardian of a victim, or close relative of a deceased victim
 who files a statement with the division under Subsection (b-1) may at any time on
 written notice to the division:
           (1)iiwithdraw the person s’ protest under Subsection (b-1)(1); or
           (2)iiindicate a change in the circumstances under which the person
 wishes to be notified under Subsection (b-1)(2).
      (c)iiIf the notice is sent to a guardian or close relative of a deceased victim,
 the notice must contain a request by the division that the guardian or relative
 inform other persons having an interest in the matter that the inmate is the subject
 of a parole proceeding [being considered for release on parole].
      (e)iiBefore an inmate is released from the institutional division on parole or
 to mandatory supervision, the pardons and paroles division shall give notice of
 the release to a person entitled to notification of parole proceedings concerning
 [consideration for] the inmate under Subsection (a) or (b), unless:
           (1)iithe person has filed with the division a written statement described
 by Subsection (b-1)(2)(C) and has not withdrawn that statement; or
           (2)iithe parole panel ordering the release of the inmate determines that,
 nothwithstanding a written statement described by Subsection (b-1)(2)(C),
 notification is necessary to the person s’ safety.
       Amendment No. 1 was adopted.
      HB 1337, as amended, was passed by (Record 468): 148 Yeas, 0 Nays, 2
 Present, not voting.
      Yeas — Allen; Alonzo; Alvarado; Anchia; Anderson; Ashby; Aycock; Bell;
 Bohac; Bonnen, D.; Bonnen, G.; Branch; Burkett; Burnam; Button; Callegari;
 Canales; Capriglione; Carter; Clardy; Coleman; Collier; Cook; Cortez; Craddick;
 Creighton; Crownover; Dale; Darby; Davis, J.; Davis, S.; Davis, Y.; Deshotel;
 Dukes; Dutton; Eiland; Elkins; Fallon; Farias; Farney; Farrar; Fletcher; Flynn;
 Frank; Frullo; Geren; Giddings; Goldman; Gonzales; Gonza´lez, M.; Gonzalez,
 N.; Gooden; Guerra; Guillen; Gutierrez; Harless; Harper-Brown; Hernandez
 Luna; Herrero; Hilderbran; Howard; Huberty; Hughes; Hunter; Isaac; Johnson;
 Kacal; Keffer; King, K.; King, P.; King, S.; King, T.; Kleinschmidt; Klick;
 Kolkhorst; Krause; Kuempel; Larson; Laubenberg; Lavender; Leach; Lewis;
 Longoria; Lozano; Lucio; Ma´rquez; Martinez; Martinez Fischer; McClendon;
 Mene´ndez; Miles; Miller, D.; Miller, R.; Moody; Morrison; Mun˜oz; Murphy;
 Naishtat; Neva´rez; Oliveira; Orr; Otto; Paddie; Parker; Patrick; Perez; Perry;
 Phillips; Pickett; Pitts; Price; Raney; Ratliff; Raymond; Reynolds; Riddle;
 Rodriguez, E.; Rodriguez, J.; Rose; Sanford; Schaefer; Sheets; Sheffield, J.;
 Sheffield, R.; Simmons; Simpson; Smith; Smithee; Springer; Stephenson;
 Stickland; Strama; Taylor; Thompson, E.; Thompson, S.; Toth; Turner, C.;
 Turner, E.S.; Turner, S.; Villalba; Villarreal; Vo; Walle; White; Workman; Wu;
 Zedler; Zerwas.
       Present, not voting — Mr. Speaker; Ritter(C).
Thursday, May 2, 2013           HOUSE JOURNAL — 63rd Day                           2241

      (Speaker in the chair)
             COMMITTEE GRANTED PERMISSION TO MEET
      Representative Hunter requested permission for the Committee on Calendars
 to meet while the house is in session, at 3:30ip.m. today, in 3W.9, to set a
 calendar.
      Permission to meet was granted.
                COMMITTEE MEETING ANNOUNCEMENT
      The following committee meeting was announced:
      Calendars, 3:30ip.m. today, 3W.9, for a formal meeting, to set a calendar.
                               POSTPONED BUSINESS
      The following bills were laid before the house as postponed business:
                      CSHB 318 ON SECOND READING
                               (by Giddings)
      CSHB 318, A bill to be entitled An Act relating to employer access to the
 personal accounts of certain employees and job applicants through electronic
 communication devices; establishing an unlawful employment practice.
      CSHB 318 was read second time on Mayi1, an amendment was offered and
 disposed of, and CSHBi318 was postponed until 4ia.m. today.
 Amendment No. 2
      Representative Giddings offered the following amendment to CSHBi318:
       Amend CSHBi318 as follows:
       1)iiIn SECTIONi1 of the bill, strike subsectioni(a) (pagei1, linesi8 through
 16) and substitute the following:
       Sec.i21.0605.iiREQUIRING OR REQUESTING PERSONAL ACCOUNT
 ACCESS. (a)iiIn this section, "electronic communication device" includes a
 computer, telephone, personal digital assistant, or similar device that uses
 electronic signals to create, transmit, and receive information.
       2)iiIn SECTIONi1 of the bill, strike subsectioni(b) (pagei1, linesi17 through
 22) and substitute the following:
       (b)iiAn employer, other than a state or local law enforcement agency,
 commits an unlawful employment practice if the employer requires or requests
 that an employee or applicant for employment disclose a user name, password, or
 other means for accessing a personal account of the employee or applicant,
 including a personal e-mail account or a social networking website account or
 profile, through an electronic communication device.
      Amendment No. 2 was adopted.
 Amendment No. 3
      Representative Giddings offered the following amendment to CSHBi318:
      Amend CSHBi318 as follows:
2242             83rd LEGISLATURE — REGULAR SESSION

      1)iiIn SECTIONi1 of the bill, strike subsectioni(c) (pagei1, linei23 through
 pagei2, line 15) and substitute the following:
      (c)iiThis section does not prohibit an employer from:
           (1)iimaintaining lawful workplace policies governing:
                (A)iiemployee usage of employer-provided electronic
 communication devices, including employee access to personal accounts on those
 devices; or
                (B)iiemployee usage of personal electronic communication devices
 during working hours;
           (2)iimonitoring employee usage of employer-provided electronic
 communication devices or employer-provided e-mail accounts; or
           (3)iiobtaining information about an employee or applicant for
 employment that is in the public domain or that is otherwise lawfully obtained.
      2)iiIn SECTIONi1 of the bill, strike subsectioni(d) (pagei2, linesi16 through
 17) and substitute the following:
      (d)iiThis section does not apply to a personal social media account or an
 electronic communication device of a financial services employee who uses the
 account or device to conduct business of the employer that is subject to the
 content, supervision, and retention requirements imposed by federal securities
 laws and regulations or by a self-regulatory organization, as defined by
 Sectioni3(a)(26), Securities Exchange Act of 1934 (15iU.S.C. Sectioni78c).
      3)iiIn SECTIONi1 of the bill, strike subsectioni(e) through subsectioni(g)
 (pagei2, linesi18 through pagei3, linei23).
       Amendment No. 3 was adopted.
                        LEAVES OF ABSENCE GRANTED
      The following members were granted leaves of absence temporarily for
 today to attend a committee meeting:
       Branch on motion of Raymond.
       Button on motion of Raymond.
       Cook on motion of Raymond.
       Crownover on motion of Raymond.
       S. Davis on motion of Raymond.
       Eiland on motion of Bohac.
       Frullo on motion of Raymond.
       Geren on motion of Raymond.
       Hunter on motion of Raymond.
       Kuempel on motion of Raymond.
       D. Miller on motion of Raymond.
                       CSHB 318 - (consideration continued)
       (R. Sheffield in the chair)
Thursday, May 2, 2013          HOUSE JOURNAL — 63rd Day                            2243

       Representative Giddings moved to postpone consideration of CSHBi318
 until 3:50ip.m. today.
      The motion prevailed.
                      CSHB 866 ON SECOND READING
                   (by Huberty, S. Turner, Cook, Miles, et al.)
      CSHB 866, A bill to be entitled An Act relating to the administration to
 public school students in certain grades of state-administered assessment
 instruments.
      CSHB 866 was read second time on Mayi1 and was postponed until 8ia.m.
 today.
 Amendment No. 1
      Representative Huberty offered the following amendment to CSHBi866:
      Amend CSHBi866 (house committee report) as follows:
      (1)iiOn page 1, line 20, strike "and".
      (2)iiStrike page 1, line 23 through page 2, line 2, and substituting the
 following:
           [(4)]iisocial studies, in grade eight; and
           (4)i[(5)]iiscience, in grades five and eight[; and
           [(6) any other subject and grade required by federal law].
      Amendment No. 1 was adopted.
 Amendment No. 2
      Representative Huberty offered the following amendment to CSHBi866:
       Amend CSHBi866 (house committee report) on pagei9, by striking
 linesi10-16 and substituting the following:
      SECTIONi2.ii(a) This Act takes effect on any date not later Septemberi1,
 2015, on which the commissioner of education:
           (1)iiobtains any necessary waiver from the application of federal law or
 regulation conflicting with Sectioni39.023, Education Code, as amended by this
 Act, as required by Sectioni39.023(a-9), Education Code, as added by this Act; or
           (2)iireceives written notification from the United States Department of
 Education that a waiver is not required.
      (b)iiThis Act applies beginning with the first school year that begins after
 the date on which this Act takes effect under Subsection (a) of this section.
      (c)iiIf the commissioner of education obtains any necessary waiver or
 receives written notification as described by Subsectioni(a) of this section, the
 commissioner shall certify that the commissioner has obtained the waiver or
 received notification that a waiver is not required, as applicable, and shall publish
 notice of that fact in the Texas Register as soon as practicable after obtaining the
 waiver or receiving notification.
      Amendment No. 2 was adopted.
      CSHB 866, as amended, was passed to engrossment.
2244             83rd LEGISLATURE — REGULAR SESSION

    (Branch, Button, Cook, Crownover, S. Davis, Eiland, Frullo, Geren, Hunter,
 Kuempel, and D. Miller now present)
                      CSHB 376 ON SECOND READING
               (by Strama, Price, Zerwas, N. Gonzalez, Wu, et al.)
      CSHB 376, A bill to be entitled An Act relating to the regulation of
 child-care providers by the Texas Workforce Commission and local workforce
 development boards.
      CSHB 376 was read second time on Mayi1 and was postponed until 10ia.m.
 today.
      Representative Strama moved to postpone consideration of CSHBi376 until
 4ip.m. today.
       The motion prevailed.
                      CSHB 3447 ON SECOND READING
                               (by Gutierrez)
      CSHB 3447, A bill to be entitled An Act relating to the establishment and
 functions of certain urban land bank demonstration programs.
      CSHB 3447 was read second time on Mayi1 and was postponed until
 12ip.m. today.
     CSHBi3447 was passed to engrossment. (Anderson, Button, Schaefer, and
 Simpson recorded voting no.)
                        GENERAL STATE CALENDAR
                              HOUSE BILLS
                            SECOND READING
       The following bills were laid before the house and read second time:
                      CSHB 3201 ON SECOND READING
                               (by Kolkhorst)
     CSHB 3201, A bill to be entitled An Act relating to the practice of dentistry;
 imposing surcharges and fees.
       Representative Kolkhorst moved to postpone consideration of CSHBi3201
 until 4ip.m. today.
       The motion prevailed.
                       CSHB 983 ON SECOND READING
                                 (by Elkins)
     CSHB 983, A bill to be entitled An Act relating to the eligibility of
 temporary election officers for unemployment compensation.
       CSHBi983 was passed to engrossment.
Thursday, May 2, 2013         HOUSE JOURNAL — 63rd Day                         2245

                        HB 985 ON SECOND READING
                                 (by Elkins)
      HB 985, A bill to be entitled An Act relating to the deadlines by which
 provisional ballots must be processed and the state canvass must be conducted for
 certain elections.
      HBi985 was passed to engrossment.
                      LEAVE OF ABSENCE GRANTED
      The following member was granted leave of absence for the remainder of
 today to attend a meeting of the Conference Committee on SBi1:
      Pitts on motion of Geren.
                       MESSAGE FROM THE SENATE
      A message from the senate was received at this time (see the addendum to
 the daily journal, Messages from the Senate, Message No. 3).
                     CSHB 1010 ON SECOND READING
                               (by S. King)
      CSHB 1010, A bill to be entitled An Act relating to the penalty for causing
 certain assaultive physical contact with a child.
       Representative S. King moved to postpone consideration of CSHBi1010
 until 4:45ip.m. today.
      The motion prevailed.
                     CSHB 1081 ON SECOND READING
                       (by M. Gonza´lez and Neva´rez)
      CSHB 1081, A bill to be entitled An Act relating to a study regarding the
 prohibition of dairy farming in certain areas of the state.
 Amendment No. 1
    Representative M. Gonza´ lez offered the following amendment to
 CSHBi1081:
      Amend CSHBi1081 by striking page 1, line 22, through page 2, line 1, and
 renumbering the subsequent subdivisions of SECTION 1(c) of the bill
 accordingly.
      Amendment No. 1 was adopted.
      CSHB 1081, as amended, was passed to engrossment. (Simpson recorded
 voting no.)
                     CSHB 1324 ON SECOND READING
                            (by J. Davis, et al.)
       CSHB 1324, A bill to be entitled An Act relating to exclusion of land from
 certain water districts that fail to provide service to the land; clarifying and
 limiting the authority of those districts with outstanding bonds payable from ad
 valorem taxes to impose taxes on excluded land.
2246             83rd LEGISLATURE — REGULAR SESSION

       CSHBi1324 was passed to engrossment.
       (Ma´rquez in the chair)
                       CSHB 585 ON SECOND READING
                      (by Villarreal, Workman, and P. King)
      CSHB 585, A bill to be entitled An Act relating to ad valorem taxation;
 creating an offense.
      Representative Otto moved to postpone consideration of CSHBi585 until
 4:30ip.m. today.
      The motion prevailed.
                       SB 1546 ON SECOND READING
                             (Guillen - House Sponsor)
      SB 1546, A bill to be entitled An Act relating to the management and use of
 the Texas preservation trust fund.
      SB 1546 was considered in lieu of HB 3651.
 Amendment No. 1
    Representative Orr offered the following amendment to SBi1546:
       Amend SBi1546 (house committee printing) on page 3 of the bill as follows:
       (1)iiOn line 8, strike "increase" and substitute "make".
       (2)iiOn line 11, strike "seven" and substitute "six".
       Amendment No. 1 was adopted.
       SB 1546, as amended, was passed to third reading.
            HB 3651 - LAID ON THE TABLE SUBJECT TO CALL
       Representative Guillen moved to lay HBi3651 on the table subject to call.
       The motion prevailed.
                            POSTPONED BUSINESS
       The following bills were laid before the house as postponed business:
                     CSHB 318 ON SECOND READING
                                 (by Giddings)
      CSHB 318, A bill to be entitled An Act relating to employer access to the
 personal accounts of certain employees and job applicants through electronic
 communication devices; establishing an unlawful employment practice.
      CSHB 318 was read second time on Mayi1, an amendment was offered and
 disposed of, and CSHBi318 was postponed until 4ia.m. today. CSHBi318 was
 laid before the house as postponed business earlier today, was further amended,
 and was again postponed until this time.
 Amendment No. 4
    Representative Kleinschmidt offered the following amendment to
 CSHBi318:
Thursday, May 2, 2013          HOUSE JOURNAL — 63rd Day                          2247

      Amend CSHBi318 (house committee printing), as follows:
      (1)iiAdd the following appropriately lettered subsection to Section 21.0605,
 Labor Code:
      (iiii) This section does apply if an employer and an employee of the
 employer have entered into a contractual agreement under which the employee
 consents to the disclosure of a user name, password, or other means of accessing
 a personal account of the employee through an electronic communication device.
      Amendment No. 4 was adopted.
             COMMITTEE GRANTED PERMISSION TO MEET
      Representative Keffer requested permission for the Committee on Energy
 Resources to meet while the house is in session, at 4:30ip.m. today, in 3W.9, to
 consider HBi2590, HBi3168, and HBi3597.
      Permission to meet was granted.
                COMMITTEE MEETING ANNOUNCEMENT
      The following committee meeting was announced:
     Energy Resources, 4:30ip.m. today, 3W.9, for a formal meeting, to consider
 HBi2590, HBi3168, and HBi3597.
                     CSHB 318 - (consideration continued)
                             CSHB 318 - REMARKS
 REPRESENTATIVE WU:iiMembers, let me clarify a few things. First of all, we
 need to make an important distinction between communications that are personal
 and communications that are business. They are separate. If you go to work for a
 large company, that company may give you a computer at your desk—that is the
 company ’s computer. They may give you a cell phone to use for your
 business—that is a company cell phone. They may give you an e-mail account to
 use to conduct company business—that is the company s’ e-mail. But, even still,
 you have your own personal cell phone, your own personal computer at home,
 your own personal e-mail account, okay? What this bill is saying is, we are
 protecting your personal phone, your personal computer, and your personal
 e-mail—not the company s’ . The company always has access to their own
 systems. A company always has access to their own machines and their own
 devices—we don t’ need a law to do that.
      What we are protecting here—what we are setting as an example today is to
 make sure that our private accounts are protected. In the age of continuing
 advancement in social media and technology, this is an important first step. But
 even libertarian concerns aside, civil liberties concerns aside, there is an
 important, let s’ say, criminal concern. One of the basic things is, Texas provides
 higher evidentiary collection standards than the federal government.
 Representative Toth talked about the 4thiAmendment—the 4thiAmendment of
 the Constitution of the United States provides a baseline which no state may slip
 under. However, each state may provide higher protections than what the
 Constitution provides, and Texas is one of those states that actually provides
 higher standards than what the U.S. Constitution provides. In Texas, the law says
2248              83rd LEGISLATURE — REGULAR SESSION

 if an officer violates your civil rights in collecting evidence, that evidence is out.
 The federal U.S. Constitution says the same thing. However, in Texas, the
 protections in the state also say, look, we don t’ care if it s’ an officer or a private
 individual. If a private individual, on their own, goes and digs for information
 and violates someone else s’ civil rights, that evidence is also out. They may not
 go dig for themselves and hand it to the police. Our Texas Constitution provides a
 higher standard of protection.
       This is the concern—if an employer is able to access someone s’ personal
 e-mail, violating that person s’ rights, and then, they discover some stuff that is
 unrelated business, that maybe links that person to a crime, if they hand that
 evidence over to the police, and the police investigate, and the police finds further
 evidence, all of that evidence is now out. This law tries to prevent those types of
 situations from happening, saying, look, if you r’e an employer, and you think
 your employee is committing a crime against you and you want to get into their
 personal e-mail account, call an officer. The officer will call a DA. The DA will
 draft a warrant, and they will get it correctly to make sure the evidence is properly
 admissible.
 REPRESENTATIVE TOTH:iiGene, you v’ e served as a district attorney, haven t’
 you?
 WU:iiI served as an assistant district attorney.
 TOTH:iiSo, you prosecuted cases, correct?
 WU:iiYes, sir.
 TOTH:iiIf a corporation went on a hunting expedition and violated someone s’
 4thiAmendment rights, could that potentially destroy the case?
 WU:iiIt potentially could, because if a court decided that evidence was gathered
 in violation of either the U.S. Constitution or the Texas Constitution, that
 evidence would most likely be excluded.
 TOTH:iiSo, the Villalba amendment could actually destroy a case?
 WU:iiIt s’ possible.
 TOTH:iiIt could actually have unintended consequences work against it?
 WU:iiIf that s’ what a court decides, and I m
                                             ’ saying that there is a distinct
 possibility of that.
     CSHB 318, as amended, was passed to engrossment by (Record 469): 79
 Yeas, 61 Nays, 2 Present, not voting.
      Yeas — Allen; Alonzo; Alvarado; Anderson; Bohac; Branch; Burkett;
 Canales; Coleman; Collier; Cook; Cortez; Creighton; Crownover; Davis, J.;
 Davis, Y.; Deshotel; Dukes; Dutton; Eiland; Elkins; Farias; Farrar; Fletcher;
 Frank; Giddings; Gonza´lez, M.; Gonzalez, N.; Guerra; Guillen; Gutierrez;
 Harless; Harper-Brown; Hernandez Luna; Herrero; Howard; Huberty; Hunter;
 King, S.; King, T.; Kleinschmidt; Longoria; Lozano; Lucio; Martinez; Martinez
 Fischer; McClendon; Mene´ndez; Miles; Miller, R.; Moody; Mun˜oz; Naishtat;
Thursday, May 2, 2013           HOUSE JOURNAL — 63rd Day                              2249

 Oliveira; Orr; Otto; Patrick; Perez; Pickett; Ratliff; Raymond; Reynolds; Riddle;
 Ritter; Rodriguez, E.; Rose; Sheets; Smithee; Thompson, S.; Toth; Turner, C.;
 Turner, S.; Villarreal; Vo; Walle; Workman; Wu; Zedler; Zerwas.
     Nays — Anchia; Ashby; Aycock; Bell; Bonnen, D.; Bonnen, G.; Button;
 Capriglione; Carter; Clardy; Craddick; Dale; Darby; Davis, S.; Fallon; Farney;
 Flynn; Frullo; Geren; Goldman; Gonzales; Gooden; Hilderbran; Isaac; Kacal;
 Keffer; King, K.; Klick; Kolkhorst; Krause; Kuempel; Larson; Lavender; Leach;
 Lewis; Miller, D.; Murphy; Neva´rez; Paddie; Parker; Perry; Phillips; Price;
 Raney; Rodriguez, J.; Sanford; Schaefer; Sheffield, J.; Sheffield, R.; Simmons;
 Simpson; Smith; Springer; Stephenson; Stickland; Strama; Taylor; Thompson, E.;
 Turner, E.S.; Villalba; White.
      Present, not voting — Mr. Speaker; Ma´rquez(C).
      Absent, Excused, Committee Meeting — Pitts.
     Absent — Burnam; Callegari; Hughes; Johnson; King, P.; Laubenberg;
 Morrison.
                             STATEMENTS OF VOTE
      I was shown voting yes on Record No. 469. I intended to vote no.
                                                                              Anderson
      When Record No. 469 was taken, I was in the house but away from my
 desk. I would have voted yes.
                                                                                Burnam
      I was shown voting yes on Record No. 469. I intended to vote no.
                                                                              Creighton
      I was shown voting no on Record No. 469. I intended to vote yes.
                                                                           J. Rodriguez
                      CSHB 376 ON SECOND READING
               (by Strama, Price, Zerwas, N. Gonzalez, Wu, et al.)
      CSHB 376, A bill to be entitled An Act relating to the regulation of
 child-care providers by the Texas Workforce Commission and local workforce
 development boards.
     CSHB 376 was read second time on Mayi1, postponed until 10ia.m. today,
 and was again postponed untilithis time.
 Amendment No. 1
      Representative Y. Davis offered the following amendment to CSHBi376:
       Amend CSHBi376, on pagei5, at the end of linei20, by inserting "A board
 shall give priority to quality child care initiatives that benefit child care facilities
 that are working toward Texas Rising Star certification or are Texas Rising Star
 certified providers working toward a higher certification level.".
      Amendment No. 1 was adopted.
2250            83rd LEGISLATURE — REGULAR SESSION

      CSHB 376, as amended, was passed to engrossment. (Phillips recorded
 voting no.)
                      CSHB 3201 ON SECOND READING
                               (by Kolkhorst)
     CSHB 3201, A bill to be entitled An Act relating to the practice of dentistry;
 imposing surcharges and fees.
      CSHB 3201 was read second time earlier today and was postponed until this
 time.
 Amendment No. 1
       Representative Kolkhorst offered the following amendment to CSHBi3201:
      Amend CSHBi3201 (house committee printing) as follows:
      (1)iiOn page 1, line 7, strike "$80" and substitute "$55".
      (2)iiOn page 1, line 9, between "a" and "license", insert "dental".
      (3)iiOn page 1, line 10, between "a" and "license", insert "dental".
      (4)iiOn page 2, line 6, strike "45th" and substitute "60th".
      (5)iiOn page 3, line 2, strike "may" and substitute "shall".
      (6)iiOn page 8, between lines 9 and 10, add the following appropriately
 numbered SECTION to the bill and renumber subsequent SECTIONS of the bill
 accordingly:
      SECTIONi____.iiSection 254.004(c), Occupations Code, as added by this
 Act, applies only to an application for an original dental license or for renewal of
 a dental license filed on or after September 1, 2013. An application filed before
 September 1, 2013, is governed by the law in effect immediately before that date,
 and that law is continued in effect for that purpose.
      (7)iiOn page 8, line 20, strike "takes" and substitute "and Sections
 254.004(c) and (d), Occupations Code, as added by this Act, take".
       Amendment No. 1 was adopted.
 Amendment No. 2
       Representative Kolkhorst offered the following amendment to CSHBi3201:
      Amend CSHBi3201 (house committee printing) by adding the following
 appropriately numbered SECTIONS to the bill and renumbering subsequent
 SECTIONS of the bill and references to those sections accordingly:
      SECTIONi____.iiSubchapter B, Chapter 258, Occupations Code, is
 amended by adding Section 258.055 to read as follows:
      Sec.i258.055.iiPRACTICE OF DENTISTRY ON CERTAIN CHILDREN.
 (a) The parent or guardian of a child younger than 18 years of age may be
 present in the treatment room during the child s’ dental treatment or procedure,
 unless the dentist determines in the dentist s’ professional judgment that the
 presence of the parent or guardian in the treatment room is likely to have an
 adverse effect on the treatment or the child.
      (b)iiIn this section, "parent or guardian" includes a person authorized by law
 to consent for the medical or dental treatment of a child younger than 18 years of
 age.
Thursday, May 2, 2013           HOUSE JOURNAL — 63rd Day                            2251

      SECTIONi____.ii(a) The Texas State Board of Dental Examiners shall
 collect the following information from dentists licensed by the board in
 conjunction with the first annual license renewal of each dental license that
 occurs after September 1, 2013:
           (1)iithe number and type of dentists employed by the license holder, if
 any;
           (2)iithe name under which the license holder provides dental services
 and each location at which those services are provided by that license holder;
           (3)iiwhether the license holder is a participating provider under the
 Medicaid program operated under Chapter 32, Human Resources Code, or the
 child health plan program operated under Chapter 62, Health and Safety Code;
           (4)iiwhether the license holder is employed by or contracts with a dental
 group practice and, if so, the name and address of the dental group practice;
           (5)iiwhether the license holder owns a dental group practice and, if so,
 the name and address of the dental group practice and of each dental office at
 which the dental group practice provides services to patients;
           (6)iiwhether the license holder is a party to a business support services
 agreement and, if so, the name and address of the management service
 organization that provides services under the agreement; and
           (7)iiif the license holder owns a dental group practice, whether that
 practice is a party to a business support services agreement and, if so, the name
 and address of the management service organization that provides services under
 the agreement.
      (b)iiNot later than November 1, 2014, the board shall provide a report to the
 legislature on the information collected under this section and on the board s’ use
 of the information in the exercise of the board s’ statutory authority to regulate the
 practice of dentistry.
      (c)iiThis section expires December 1, 2014.
      Amendment No. 2 was adopted.
 Amendment No. 3
      Representative Fletcher offered the following amendment to CSHBi3201:
      Amend CSHBi3201 (house committee printing) by adding the following
 appropriately numbered SECTION to the bill and renumbering subsequent
 SECTIONS of the bill and references to those sections accordingly:
      SECTIONi____.iiSection 254.018, Occupations Code, is amended to read
 as follows:
      Sec.i254.018.ii[EXPERT] TESTIMONY. A member of the board may not
 express an oral or written opinion or serve as an expert witness in a suit involving
 a health care liability claim against a person licensed or registered under this
 subtitle [dentist] for injury to or death of a patient or for a violation of the
 standard of care or the commission of malpractice [unless the member receives
 approval from the board or an executive committee of the board to serve as an
 expert witness].
2252             83rd LEGISLATURE — REGULAR SESSION

     Amendment No. 3 was adopted. (The vote was reconsidered later today,
 and Amendment No. 3 was amended and was adopted, as amended.)
      CSHB 3201, as amended, was passed to engrossment. (Springer recorded
 voting no.) (The vote was reconsidered later today, and CSHB 3201 was further
 amended and was passed to engrossment, as amended.)
                    CSHB 205 ON SECOND READING
           (by McClendon, Kolkhorst, Burkett, J. Davis, Rose, et al.)
      CSHB 205, A bill to be entitled An Act relating to the allocation of
 outpatient mental health services and beds in certain mental health facilities and
 the commitment of certain persons to receive mental health services.
 Amendment No. 1
       Representative Mene´ndez offered the following amendment to CSHBi205:
       Amend CSHBi205 (house committee printing) by adding the following
 appropriately numbered SECTIONS to the bill and renumbering subsequent
 SECTIONS of the bill accordingly:
       SECTIONi____.iiSubchapter B, Chapter 32, Human Resources Code, is
 amended by adding Section 32.0264 to read as follows:
       Sec.i32.0264.iiSUSPENSION, TERMINATION, AND AUTOMATIC
 REINSTATEMENT OF ELIGIBILITY FOR CERTAIN PERSONS CONFINED
 IN COUNTY JAILS. (a)iiIn this section, "county jail" means a facility operated
 by or for a county for the confinement of persons accused or convicted of an
 offense.
       (b)iiIf a person with mental illness is confined in a county jail, the
 department shall suspend the person s’ eligibility for medical assistance during the
 period the person is confined in the county jail if:
            (1)iithe person has been charged with but not convicted of an offense;
 and
            (2)iithe department has reason to believe that the person:
                 (A)iiafter release or discharge from the county jail, will be admitted
 to a state hospital for emergency detention under Chapter 573, Health and Safety
 Code, or ordered by a court under Chapter 574, Health and Safety Code, to
 receive inpatient mental health services at a state hospital; or
                 (B)iiwill be committed to a state hospital to attain competency to
 stand trial under Chapter 46B, Code of Criminal Procedure, or to receive
 inpatient mental health services following an acquittal by reason of insanity under
 Chapter 46C, Code of Criminal Procedure.
       (c)iiIf a person with mental illness is confined in a county jail, the
 department shall, as appropriate, terminate the person s’ eligibility for medical
 assistance or suspend the person s’ eligibility during the period the person is
 confined in the county jail if:
            (1)iithe person has been convicted of an offense; and
Thursday, May 2, 2013           HOUSE JOURNAL — 63rd Day                            2253

            (2)iithe department has reason to believe that the person, after release or
 discharge from the county jail, will be admitted to a state hospital for emergency
 detention under Chapter 573, Health and Safety Code, or ordered by a court
 under Chapter 574, Health and Safety Code, to receive inpatient mental health
 services at a state hospital.
       (d)iiNot later than 48 hours after the department is notified of the release
 from a county jail of a person whose eligibility for medical assistance has been
 suspended under this section, the department shall reinstate the person s’
 eligibility, provided the person s’ eligibility certification period has not elapsed.
 Following the reinstatement, the person remains eligible until the expiration of
 the period for which the person was certified as eligible.
       SECTIONi____.iiSubchapter C, Chapter 351, Local Government Code, is
 amended by adding Section 351.048 to read as follows:
       Sec.i351.048.iiNOTICE TO CERTAIN GOVERNMENTAL ENTITIES. (a)
 The sheriff of a county may notify the Health and Human Services Commission:
            (1)iion the confinement in the county jail of a person with mental illness
 who:
                 (A)iiis receiving medical assistance benefits under Chapter 32,
 Human Resources Code; and
                 (B)iithe sheriff has reason to believe would qualify for a suspension
 of those benefits under Section 32.0264(b), Human Resources Code; and
            (2)iion the conviction of a prisoner with mental illness who:
                 (A)iiimmediately before the prisoner s’ confinement in the county
 jail, was receiving medical assistance benefits; and
                 (B)iithe sheriff has reason to believe would qualify for a suspension
 of those benefits under Section 32.0264(c), Human Resources Code.
       (b)iiIf the sheriff of a county chooses to provide the notices described by
 Subsection (a), the sheriff shall provide the notices electronically or by other
 appropriate means as soon as possible and not later than the 30th day after the
 date of the person s’ confinement or prisoner s’ conviction, as applicable.
       (c)iiThe sheriff of a county may notify:
            (1)iithe United States Social Security Administration of the release or
 discharge of a prisoner with mental illness:
                 (A)iiwho immediately before the prisoner s’ confinement in the
 county jail, was receiving:
                      (i)iiSupplemental Security Income (SSI) benefits under 42
 U.S.C. Section 1381 et seq.; or
                      (ii)iiSocial Security Disability Insurance (SSDI) benefits under
 42 U.S.C. Section 401 et seq.; and
                 (B)iiwho:
                      (i)iihas been committed to a state hospital to attain competency
 to stand trial under Chapter 46B, Code of Criminal Procedure, or to receive
 inpatient mental health services following an acquittal by reason of insanity under
 Chapter 46C, Code of Criminal Procedure; or
2254             83rd LEGISLATURE — REGULAR SESSION

                     (ii)iithe sheriff has reason to believe will be admitted to a state
 hospital for emergency detention under Chapter 573, Health and Safety Code, or
 ordered by a court under Chapter 574, Health and Safety Code, to receive
 inpatient mental health services at a state hospital; and
            (2)iithe Health and Human Services Commission of the release or
 discharge of a prisoner with mental illness who, immediately before the
 prisoner s’ confinement in the county jail, was receiving medical assistance
 benefits and who:
                 (A)iihas been committed to a state hospital to attain competency to
 stand trial under Chapter 46B, Code of Criminal Procedure, or to receive
 inpatient mental health services following an acquittal by reason of insanity under
 Chapter 46C, Code of Criminal Procedure; or
                 (B)iithe sheriff has reason to believe will be admitted to a state
 hospital for emergency detention under Chapter 573, Health and Safety Code, or
 ordered by a court under Chapter 574, Health and Safety Code, to receive
 inpatient mental health services at a state hospital.
       (d)iiIf the sheriff of a county chooses to provide the notices described by
 Subsection (c), the sheriff shall provide the notices electronically or by other
 appropriate means not later than 48 hours after the prisoner s’ release or discharge
 from custody.
       (e)iiIf the sheriff of a county chooses to provide the notices described by
 Subsection (c), at the time of the prisoner s’ release or discharge, the sheriff shall
 provide the prisoner with a written copy of each applicable notice and a phone
 number at which the prisoner may contact the Health and Human Services
 Commission regarding confirmation of or assistance relating to reinstatement of
 the person s’ eligibility for medical assistance benefits, if applicable.
       (f)iiThe Health and Human Services Commission shall establish a means by
 which the sheriff of a county, or an employee of the county or sheriff, may
 determine whether a person confined in the county jail is or was, as appropriate,
 receiving medical assistance benefits under Chapter 32, Human Resources Code,
 for purposes of this section.
       (g)iiThe county or sheriff, or an employee of the county or sheriff, is not
 liable in a civil action for damages resulting from a failure to comply with this
 section.
       SECTIONi____.iiSections 32.0264(a)-(c), Human Resources Code, and
 Section 351.048(a), Local Government Code, as added by this Act, apply to a
 person whose period of confinement in a county jail begins on or after the
 effective date of this Act, regardless of the date the person was determined
 eligible for medical assistance under Chapter 32, Human Resources Code.
       SECTIONi____.iiSection 32.0264(d), Human Resources Code, and Section
 351.048(c), Local Government Code, as added by this Act, apply to the release or
 discharge of a prisoner from a county jail that occurs on or after the effective date
 of this Act, regardless of the date the prisoner was initially confined in the county
 jail.
Thursday, May 2, 2013         HOUSE JOURNAL — 63rd Day                          2255

       SECTIONi____.iiIf before implementing any provision of this Act a state
 agency determines that a waiver or authorization from a federal agency is
 necessary for implementation of that provision, the agency affected by the
 provision shall request the waiver or authorization and may delay implementing
 that provision until the waiver or authorization is granted.
      Amendment No. 1 failed of adoption.
      CSHB 205 was passed to engrossment.
                      CSHB 439 ON SECOND READING
                                (by Dutton)
      CSHB 439, A bill to be entitled An Act relating to the restoration of certain
 rights to a criminal defendant.
 Amendment No. 1
      Representative Dutton offered the following amendment to CSHBi439:
      Amend CSHBi439 (house committee printing) on page 1 by striking lines
 22 through 24 and substituting the following:
                  (i)iifor which an individual is required to register as a sex
 offender under Chapter 62;
                  (ii)iiinvolving violence or the threat of violence;
                  (iii)iiinvolving drugs; or
                  (iv)iiinvolving firearms and punishable as a felony.
      Amendment No. 1 was adopted.
     CSHB 439, as amended, was passed to engrossment. (Anderson, Button,
 Flynn, Phillips, Springer, E. S. Turner, and Zedler recorded voting no.)
                       REMARKS ORDERED PRINTED
      Representative Wu moved to print his remarks on CSHBi318.
      The motion prevailed.
            COMMITTEE GRANTED PERMISSION TO MEET
      Representative Hilderbran requested permission for the Committee on Ways
 and Means to meet while the house is in session, at 5ip.m. today, in 3W.15, to
 consider HBi3571 and pending business.
      Permission to meet was granted.
                COMMITTEE MEETING ANNOUNCEMENT
      The following committee meeting was announced:
     Ways and Means, 5 p.m. today, 3W.15, for a formal meeting, to consider
 HBi3571 and pending business.
                      CSHB 585 ON SECOND READING
                     (by Villarreal, Workman, and P. King)
      CSHB 585, A bill to be entitled An Act relating to ad valorem taxation;
 creating an offense.
2256            83rd LEGISLATURE — REGULAR SESSION

      CSHB 585 was read second time earlier today and was postponed until this
 time.
 Amendment No. 1
       Representative Villarreal offered the following amendment to CSHBi585:
       Amend CSHBi585 (house committee printing) as follows:
       (1)iiOn page 6, line 12, strike "Subsections (d-1) and (f)" and substitute
 "Subsections (d), (d-1), and (f)".
       (2)iiOn page 6, between lines 13 and 14, insert the following:
       (d)iiExcept as provided by Subsection (d-1), members of the board are
 independent contractors of the appraisal district appointed by resolution of a
 majority of the appraisal district board of directors.iiA vacancy on the board is
 filled in the same manner for the unexpired portion of the term.
       (3)iiOn page 6, line 17, between "are" and "appointed", insert "independent
 contractors of the appraisal district".
       (4)iiOn page 7, strike lines 1-12 and substitute the following:
       (f)iiA member of the board serves at the pleasure [may be removed from the
 board by a majority vote] of the appraisal district board of directors[,] or [by] the
 local administrative district judge or the judge s’ designee, as applicable, that
 appointed the member.ii[Grounds for removal are:
            [(1)iia violation of Section 6.412, 6.413, 41.66(f), or 41.69; or
            [(2)iigood cause relating to the attendance of members at called
 meetings of the board as established by written policy adopted by a majority of
 the appraisal district board of directors.]
       Amendment No. 1 was adopted.
 Amendment No. 2
       Representative Otto offered the following amendment to CSHBi585:
       Amend CSHBi585 (house committee printing) by adding the following
 appropriately numbered SECTION to the bill and renumbering the subsequent
 SECTIONS of the bill accordingly:
       SECTIONi____.ii(a) Section 41.43, Tax Code, is amended by amending
 Subsection (a) and adding Subsections (a-3), (a-4), and (a-5) to read as follows:
       (a)iiExcept as provided by Subsections (a-1), (a-3), and (d), in a protest
 authorized by Section 41.41(a)(1) or (2), the appraisal district has the burden of
 establishing the value of the property by a preponderance of the evidence
 presented at the hearing. If the appraisal district fails to meet that standard, the
 protest shall be determined in favor of the property owner.
       (a-3)iiIn a protest authorized by Section 41.41(a)(1) or (2), the appraisal
 district has the burden of establishing the value of the property by clear and
 convincing evidence presented at the hearing if:
            (1)iithe appraised value of the property was lowered under this subtitle
 in the preceding tax year;
            (2)iithe appraised value of the property in the preceding tax year was not
 established as a result of a written agreement between the property owner or the
 owner s’ agent and the appraisal district under Section 1.111(e); and
Thursday, May 2, 2013          HOUSE JOURNAL — 63rd Day                           2257

           (3)iinot later than the 14th day before the date of the first day of the
 hearing, the property owner files with the appraisal review board and delivers to
 the chief appraiser:
                (A)iiinformation, such as income and expense statements or
 information regarding comparable sales, that is sufficient to allow for a
 determination of the appraised or market value of the property if the protest is
 authorized by Section 41.41(a)(1); or
                (B)iiinformation that is sufficient to allow for a determination of
 whether the property was appraised unequally if the protest is authorized by
 Section 41.41(a)(2).
      (a-4)iiIf the appraisal district has the burden of establishing the value of
 property by clear and convincing evidence presented at the hearing on a protest as
 provided by Subsection (a-3) and the appraisal district fails to meet that standard,
 the protest shall be determined in favor of the property owner.
      (a-5)iiSubsection (a-3)(3) does not impose a duty on a property owner to
 provide any information in a protest authorized by Section 41.41(a)(1) or (2).
 That subdivision is merely a condition to the applicability of the standard of
 evidence provided by Subsection (a-3).
      (b)iiThe change in law made by this section applies only to a protest filed
 with an appraisal review board on or after the effective date of this section. A
 protest filed with an appraisal review board before the effective date of this
 section is covered by the law in effect at the time the protest was filed, and the
 former law is continued in effect for that purpose.
      (c)iiNotwithstanding any other provision of this Act, this section takes effect
 September 1, 2013.
      Amendment No. 2 was adopted.
      CSHB 585, as amended, was passed to engrossment. (Phillips recorded
 voting no.)
                        GENERAL STATE CALENDAR
                          (consideration continued)
                      CSHB 658 ON SECOND READING
                           (by Sheets and Krause)
     CSHB 658, A bill to be entitled An Act relating to postjudgment interest on
 damages subject to Medicare subrogation.
      CSHBi658 was passed to engrossment.
                      CSHB 1134 ON SECOND READING
                                 (by Darby)
     CSHB 1134, A bill to be entitled An Act relating to performance and
 payment security for certain comprehensive development agreements.
      CSHBi1134 was passed to engrossment.
2258              83rd LEGISLATURE — REGULAR SESSION

                          SB 567 ON SECOND READING
                              (Geren - House Sponsor)
       SB 567, A bill to be entitled An Act relating to rates for water service, to the
 transfer of functions relating to the economic regulation of water and sewer
 service from the Texas Commission on Environmental Quality to the Public
 Utility Commission of Texas, and to the duties of the Office of Public Utility
 Counsel regarding the economic regulation of water and sewer service.
       SB 567 was considered in lieu of HB 1307.
 Amendment No. 1
       Representative Geren offered the following amendment to SBi567:
       Amend SBi567 as follows:
       (1)iiOn page 62, line 18, between "unless the" and "commission has", insert
 "utility".
       (2)iiStrike "Sections 11.041 and 12.013" and substitute "Section 12.013" in
 the following places:
            (A)iipage 110, lines 19 and 20;
            (B)iipage 111, line 20;
            (C)iipage 111, line 25;
            (D)iipage 112, line 12; and
            (E)iipage 114, line 3.
       (3)iiAdd the following appropriately numbered SECTIONS to the bill and
 renumber subsequent SECTIONS accordingly:
       SECTIONi____.iiSection 8803.151(1), Special District Local Laws Code, is
 amended to read as follows:
            (1)ii"Commission" means the Public Utility Commission of Texas
 [Commission on Environmental Quality].
       SECTIONi____.iiSection 8808.151(1), Special District Local Laws Code, is
 amended to read as follows:
            (1)ii"Commission" means the Public Utility Commission of Texas
 [Commission on Environmental Quality].
       Amendment No. 1 was adopted.
 Amendment No. 2
       Representative Dutton offered the following amendment to SBi567:
      Amend SBi567 by adding the following appropriately numbered SECTION
 to the bill and renumbering subsequent SECTIONS accordingly:
      SECTIONi____.iiSubchapter G, Chapter 13, Water Code, is amended by
 adding Section 13.2552 to read as follows:
       S e c . i 1 3 . 2 5 5 2 . i i S I N G L E C E RT I F I C AT I O N I N P O P U L O U S
 MUNICIPALITIES. (a) This section applies only to:
            (1)iia retail public utility that:
                   (A)iiprovides service in a municipality with a population of more
 than two million;
                   (B)iiprovides service in more than 50 counties in this state; and
Thursday, May 2, 2013          HOUSE JOURNAL — 63rd Day                            2259

               (C)iiobtains water from more than 500 source wells in this state;
 and
            (2)iia municipality with a population of more than two million.
       (b)iiNotwithstanding any other law, a municipality and a retail public utility
 that provides water or sewer service in the municipality under a certificate of
 convenience and necessity shall agree in writing that the utility s’ service area in
 the municipality shall be served only by a municipally owned utility and that the
 municipality shall purchase from the retail public utility:
            (1)iithe certificate of convenience and necessity for the area in the
 municipality;
            (2)iithe property of the retail public utility; and
            (3)iiany property of the retail public utility that is rendered useless or
 valueless as a result of the transfer of the certificate.
       (c)iiThe minimum monetary compensation the municipality shall pay shall
 be determined in the manner provided by Sections 13.254(e)-(g-1). The
 municipality shall pay the compensation over a period of 50 years.
       (d)iiThe municipality, before providing service to the area, shall file an
 application with the commission to grant single certification to the municipally
 owned utility.
       (e)iiThe executed agreement described by Subsection (b) shall be filed with
 the commission, and the commission, on receipt of the agreement and the
 application described by Subsection (d), shall:
            (1)iiincorporate the terms of the agreement into the respective
 certificates of convenience and necessity of the parties to the agreement; and
            (2)iigrant single certification to the municipality.
       (f)iiThe commission shall deny an application for single certification by a
 municipality that fails to demonstrate compliance with the commission s’
 minimum requirements for public drinking water systems.
       Amendment No. 2 was withdrawn.
       SB 567, as amended, was passed to third reading.
            HB 1307 - LAID ON THE TABLE SUBJECT TO CALL
       Representative Geren moved to lay HBi1307 on the table subject to call.
       The motion prevailed.
                     HB 2020 ON SECOND READING
            (by Crownover, Alvarado, Lucio, Harless, and Callegari)
      HB 2020, A bill to be entitled An Act relating to the adoption of wellness
 policies and programs by state agencies.
 Amendment No. 1
       Representative S. Davis offered the following amendment to HBi2020:
       Amend HBi2020 (house committee report) as follows:
       (1)iiOn page 1, line 16, between "POLICIES." and "A state", insert "(a)".
2260            83rd LEGISLATURE — REGULAR SESSION

      (2)iiOn page 2, line 8, between "services" and the underlined semicolon,
 insert "in accordance with Subtitles B and J, Title 3, Occupations Code, including
 the requirements regarding delegation of certain medical acts under Chapter 157,
 Occupations Code".
      (3)iiOn page 2, between lines 10 and 11, insert the following:
      (b)iiIn addition to the requirements of Sections 2155.074, 2155.075, and
 2254.003, in awarding a contract for on-site clinic or pharmacy services as
 provided by Subsection (a)(5), a state agency may consider:
           (1)iiwhether the on-site clinic services will be provided by a
 physician-led organization that has its principal place of business in this state; or
           (2)iiwhether the on-site pharmacy services will be provided by a
 business that has its principal place of business in this state.
       Amendment No. 1 was adopted.
      HB 2020, as amended, was passed to engrossment. (Phillips, Springer, and
 E. S. Turner recorded voting no.)
                      CSHB 2294 ON SECOND READING
                           (by Kuempel and Lucio)
      CSHB 2294, A bill to be entitled An Act relating to an exemption from air
 conditioning and refrigeration contracting regulation for installation of a
 thermostat.
       CSHBi2294 was passed to engrossment.
                      CSHB 2962 ON SECOND READING
                             (by Harper-Brown)
      CSHB 2962, A bill to be entitled An Act relating to the use of a credit or
 charge card by certain state agencies to make certain purchases.
 Amendment No. 1
      Representatives Martinez Fischer, Flynn, Alvarado, and Neva´rez offered the
 following amendment to CSHBi2962:
      Amend CSHBi2962 (house committee printing) as follows:
      (1)iiOn page 1, line 13, strike "and".
      (2)iiOn page 1, between lines 13 and 14, insert the following:
           (2)iirequire a state agency that uses a credit or charge card to make a
 purchase to post on the agency s’ Internet website a list of all purchases made with
 the credit or charge card, provided that the agency is not required to post any
 confidential information; and
      (3)iiOn page 1, line 14, strike "(2)" and substitute "(3)".
      (4)iiOn page 2, line 10, strike "and".
      (5)iiOn page 2, between lines 10 and 11, insert the following:
           (2)iithe agency shall post on the agency s’ Internet website a list of all
 purchases made with the credit or charge card, provided that the agency is not
 required to post any confidential information; and
      (6)iiOn page 2, line 11, strike "(2)" and substitute "(3)".
      (7)iiOn page 3, line 1, strike "and".
Thursday, May 2, 2013          HOUSE JOURNAL — 63rd Day                            2261

      (8)iiOn page 3, between lines 1 and 2, insert the following:
           (2)iithe agency shall post on the agency s’ Internet website a list of all
 purchases made with the credit or charge card, provided that the agency is not
 required to post any confidential information; and
      (9)iiOn page 3, line 2, strike "(2)" and substitute "(3)".
      Amendment No. 1 was adopted.
 Amendment No. 2
      Representative Otto offered the following amendment to CSHBi2962:
      Amend CSHBi2962 (house committee printing) by adding the following the
 following appropriately numbered SECTION to the bill and renumbering
 subsequent SECTIONS of the bill accordingly:
      SECTIONi____.iiSubchapter B, Chapter 403, Government Code, is
 amended by adding Section 403.0233 to read as follows:
       Sec.i403.0233.iiCREDIT OR DEBIT CARD AGREEMENT
 BENEFITTING INSTITUTIONS OF HIGHER EDUCATION. (a) In this
 section, "institution of higher education" has the meaning assigned by Section
 61.003, Education Code.
      (b)iiA rule adopted by the comptroller under Section 403.023 may not
 prohibit an institution of higher education that enters into an agreement with a
 credit or debit card issuer under which the issuer is required to pay the institution
 an amount of money based on the use of the credit or debit card by a cardholder
 from retaining any money paid by the issuer to the institution under the
 agreement.
      Amendment No. 2 was withdrawn.
     CSHB 2962, as amended, was passed to engrossment. (Schaefer and
 Simpson recorded voting no.)
                      CSHB 3460 ON SECOND READING
                                 (by Eiland)
      CSHB 3460, A bill to be entitled An Act relating to the requirement that
 certain information be reported to the Texas Department of Insurance and the
 confidentiality of that information.
      CSHBi3460 was passed to engrossment. (Simpson recorded voting no.)
                       HB 194 ON SECOND READING
              (by Farias, Ratliff, Mene´ndez, Guerra, Collier, et al.)
      HB 194, A bill to be entitled An Act relating to considering ownership
 interests of certain disabled veterans in determining whether a business is a
 historically underutilized business for purposes of state contracting.
      Representative Farias moved to postpone consideration of HBi194 until
 2ip.m. Monday, May 6.
      The motion prevailed.
2262            83rd LEGISLATURE — REGULAR SESSION

                      CSHB 3105 ON SECOND READING
                               (by Morrison)
     CSHB 3105, A bill to be entitled An Act relating to availability of certain
 benefits under individual accident and health insurance policies.
       CSHBi3105 was passed to engrossment.
                      CSHB 3158 ON SECOND READING
                        (by Zerwas, Johnson, and Rose)
       CSHB 3158, A bill to be entitled An Act relating to Medicaid managed care
 pilot programs for contracts with provider-directed managed care organizations,
 including organizations that delegate to health care collaboratives, and to the
 establishment of those collaboratives.
      Representative Rose moved to postpone consideration of CSHBi3158 until
 8ia.m. tomorrow.
       The motion prevailed.
                       HB 3436 ON SECOND READING
                                 (by Cook)
      HB 3436, A bill to be entitled An Act relating to formal action of
 responsible governmental entities on certain proposals or bids for certain projects.
 Amendment No. 1
       Representative Cook offered the following amendment to HBi3436:
      Amend HBi3436 (house committee report) as follows:
      (1)iiOn page 1, line 5, between "Government Code," and "is", insert "as
 added by Chapteri1334 (SBi1048), Acts of the 82nd Legislature, Regular
 Session, 2011,".
      (2)iiOn page 1, line 9, strike "Septemberi1, 2013" and substitute
 "Septemberi1, 2015".
      (3)iiOn page 1, line 10, strike "Septemberi2, 2013" and substitute
 "Septemberi2, 2015".
       Amendment No. 1 was adopted.
 Amendment No. 2
       Representative Cook offered the following amendment to HBi3436:
     Amend HBi3436 (house committee report) on pagei1, linei5, between
 "Government Code," and "is", by inserting "as added by Chapteri1334
 (SBi1048), Acts of the 82ndiLegislature, Regular Session, 2011,".
       Amendment No. 2 was adopted.
       HB 3436, as amended, was passed to engrossment.
Thursday, May 2, 2013          HOUSE JOURNAL — 63rd Day                          2263

                     CSHB 3572 ON SECOND READING
             (by Hilderbran, Eiland, Otto, Bohac, Alvarado, et al.)
      CSHB 3572, A bill to be entitled An Act relating to the administration,
 collection, and enforcement of taxes on mixed beverages; imposing a tax on sales
 of mixed beverages; decreasing the rate of the current tax on mixed beverages.
       Representative Hilderbran moved to postpone consideration of CSHBi3572
 until the end of today s’ calendar.
      The motion prevailed.
                      CSHB 3556 ON SECOND READING
                         (by Kolkhorst and Raymond)
      CSHB 3556, A bill to be entitled An Act relating to the licensing and
 regulation of emergency medical services providers and a moratorium on the
 issuance of emergency medical services provider licenses.
 Amendment No. 1
      Representative Raymond offered the following amendment to CSHBi3556:
       Amend CSHBi3556 (house committee report) by adding the following
 appropriately numbered SECTIONS to the bill and renumbering subsequent
 SECTIONS of the bill accordingly:
       SECTIONi____.iiSection 773.0571, Health and Safety Code, is amended to
 read as follows:
       Sec.i773.0571.iiREQUIREMENTS FOR PROVIDER LICENSE. The
 department shall issue to an emergency medical services provider applicant a
 license that is valid for two years if the department is satisfied that:
           (1)iithe applicant [emergency medical services provider] has adequate
 staff to meet the staffing standards prescribed by this chapter and the rules
 adopted under this chapter;
           (2)iieach emergency medical services vehicle is adequately constructed,
 equipped, maintained, and operated to render basic or advanced life support
 services safely and efficiently;
           (3)iithe applicant [emergency medical services provider] offers safe and
 efficient services for emergency prehospital care and transportation of patients;
 [and]
           (4)iithe applicant:
                (A)iipossesses sufficient professional experience and qualifications
 to provide emergency medical services; and
                (B)iihas not been excluded from participation in the state Medicaid
 program;
           (5)iithe applicant holds a letter of approval issued under Section
 773.0573 by the governing body of the municipality or the commissioners court
 of the county in which the applicant is located and is applying to provide
 emergency medical services, as applicable; and
           (6)iithe applicant [emergency medical services provider] complies with
 the rules adopted [by the board] under this chapter.
2264             83rd LEGISLATURE — REGULAR SESSION

      SECTIONi____.iiSubchapter C, Chapter 773, Health and Safety Code, is
 amended by adding Section 773.0573 to read as follows:
       S e c . i 7 7 3 . 0 5 7 3 . i i L E T T E R O F A P P R O VA L F R O M L O C A L
 GOVERNMENTAL ENTITY. (a) An emergency medical services provider
 applicant must obtain a letter of approval from:
            (1)iithe governing body of the municipality in which the applicant is
 located and is applying to provide emergency medical services; or
            (2)iiif the applicant is not located in a municipality, the commissioners
 court of the county in which the applicant is located and is applying to provide
 emergency medical services.
      (b)iiA governing body of a municipality or a commissioners court of a
 county may issue a letter of approval to an emergency medical services provider
 applicant who is applying to provide emergency medical services in the
 municipality or county only if the governing body or commissioners court
 determines that:
            (1)iithe addition of another licensed emergency medical services
 provider will not interfere with or adversely affect the provision of emergency
 medical services by the licensed emergency medical services providers operating
 in the municipality or county;
            (2)iithe addition of another licensed emergency medical services
 provider will remedy an existing provider shortage that cannot be resolved
 through the use of the licensed emergency medical services providers operating
 in the municipality or county; and
            (3)iithe addition of another licensed emergency medical services
 provider will not cause an oversupply of licensed emergency medical services
 providers in the municipality or county.
      (c)iiAn emergency medical services provider is prohibited from expanding
 operations to or stationing any emergency medical services vehicles in a
 municipality or county other than the municipality or county from which the
 provider obtained the letter of approval under this section until after the second
 anniversary of the date the provider s’ initial license was issued, unless the
 expansion or stationing occurs in connection with:
            (1)iia contract awarded by another municipality or county for the
 provision of emergency medical services;
            (2)iian emergency response made in connection with an existing mutual
 aid agreement; or
            (3)iian activation of a statewide emergency or disaster response by the
 department.
      (d)iiThis section does not apply to:
            (1)iirenewal of an emergency medical services provider license; or
            (2)iia municipality, county, emergency services district, hospital, or
 emergency medical services volunteer provider organization in this state that
 applies for an emergency medical services provider license.
      SECTIONi____.iiSection 773.0571, as amended by this Act, and Section
 773.0573, as added by this Act, apply only to an application for approval of an
 emergency medical services provider license submitted to the Department of
Thursday, May 2, 2013         HOUSE JOURNAL — 63rd Day                          2265

 State Health Services on or after the effective date of this Act. An application
 submitted before the effective date of this Act is governed by the law in effect
 immediately before the effective date of this Act, and that law is continued in
 effect for that purpose.
      Amendment No. 1 was adopted.
      CSHB 3556, as amended, was passed to engrossment. (Schaefer and
 Springer recorded voting no.)
            COMMITTEE GRANTED PERMISSION TO MEET
      Representative Hunter requested permission for the Committee on Calendars
 to meet while the house is in session, at 5:45ip.m. today, in 3W.15, to set a
 calendar.
      Permission to meet was granted.
                COMMITTEE MEETING ANNOUNCEMENT
      The following committee meeting was announced:
      Calendars, 5:45 p.m. today, 3W.15, for a formal meeting, to set a calendar.
                       REMARKS ORDERED PRINTED
      Representative Simpson moved to print his remarks on HBi124.
      The motion prevailed.
                   CSHB 3238 ON SECOND READING
          (by McClendon, Naishtat, Coleman, J. Davis, Zerwas, et al.)
      CSHB 3238, A bill to be entitled An Act relating to disease control pilot
 programs to reduce the risk of certain communicable diseases; authorizing a fee.
 Amendment No. 1
      Representative Y. Davis offered the following amendment to CSHBi3238:
     Amend CSHBi3238 (house committee printing) as follows:
     (1)iiOn page 3, insert the following between lines 13 and 14:
          (4)iiprovide for an HIV test as part of the participant s’ annual routine
 medical screening.
      Amendment No. 1 was adopted.
                      LEAVES OF ABSENCE GRANTED
      The following members were granted leaves of absence temporarily for
 today to attend a committee meeting:
      Branch on motion of T. King.
      Button on motion of T. King.
      Cook on motion of T. King.
      Crownover on motion of T. King.
      S. Davis on motion of T. King.
2266             83rd LEGISLATURE — REGULAR SESSION

       Eiland on motion of T. King.
       Frullo on motion of T. King.
       Hunter on motion of T. King.
       Kuempel on motion of T. King.
       D. Miller on motion of T. King.
      The following members were granted leaves of absence for the remainder of
 today to attend a committee meeting:
       Alvarado on motion of T. King.
       Geren on motion of T. King.
                     CSHB 3238 - (consideration continued)
     CSHB 3238, as amended, failed to pass to engrossment by (Record 470): 58
 Yeas, 71 Nays, 2 Present, not voting. (The vote was later reconsidered on Friday,
 May 3, and CSHBi3238 was further amended and failed to pass to engrossment
 by Record No.i502.)
      Yeas — Allen; Alonzo; Anchia; Burnam; Canales; Coleman; Collier;
 Cortez; Davis, J.; Davis, Y.; Deshotel; Dukes; Dutton; Farias; Farrar; Giddings;
 Gonza´lez, M.; Gonzalez, N.; Guerra; Gutierrez; Hernandez Luna; Herrero;
 Howard; Huberty; Johnson; King, K.; King, S.; King, T.; Longoria; Lucio;
 Martinez; Martinez Fischer; McClendon; Mene´ndez; Miles; Moody; Mun˜oz;
 Murphy; Naishtat; Neva´rez; Oliveira; Perez; Pickett; Price; Raney; Ratliff;
 Reynolds; Rodriguez, E.; Rodriguez, J.; Rose; Smith; Strama; Turner, C.; Turner,
 S.; Villarreal; Vo; Walle; Wu.
      Nays — Anderson; Ashby; Aycock; Bell; Bohac; Bonnen, D.; Bonnen, G.;
 Burkett; Carter; Clardy; Craddick; Creighton; Dale; Darby; Elkins; Fallon;
 Farney; Fletcher; Flynn; Frank; Goldman; Gonzales; Gooden; Guillen; Harless;
 Harper-Brown; Hilderbran; Hughes; Isaac; Kacal; Keffer; King, P.; Kleinschmidt;
 Klick; Kolkhorst; Krause; Laubenberg; Lavender; Leach; Lewis; Lozano; Miller,
 R.; Morrison; Orr; Otto; Paddie; Parker; Patrick; Perry; Riddle; Ritter; Sanford;
 Schaefer; Sheets; Sheffield, J.; Sheffield, R.; Simmons; Simpson; Smithee;
 Springer; Stephenson; Stickland; Taylor; Thompson, E.; Thompson, S.; Toth;
 Turner, E.S.; Villalba; White; Workman; Zedler.
       Present, not voting — Mr. Speaker; Ma´rquez(C).
     Absent, Excused, Committee Meeting — Alvarado; Branch; Button; Cook;
 Crownover; Davis, S.; Eiland; Frullo; Geren; Hunter; Kuempel; Miller, D.; Pitts.
       Absent — Callegari; Capriglione; Larson; Phillips; Raymond; Zerwas.
                            STATEMENTS OF VOTE
    When Record No. 470 was taken, I was excused to attend a meeting of the
 Committee on Calendars. I would have voted no.
                                                                           Button
Thursday, May 2, 2013         HOUSE JOURNAL — 63rd Day                           2267

      When Record No. 470 was taken, my vote failed to register. I would have
 voted no.
                                                                       Capriglione
      I was shown voting yes on Record No. 470. I intended to vote no.
                                                                              Mun˜oz
      When Record No. 470 was taken, my vote failed to register. I would have
 voted no.
                                                                           Phillips
      I was shown voting yes on Record No. 470. I intended to vote no.
                                                                              Ratliff
                      CSSB 1251 ON SECOND READING
                         (Villarreal - House Sponsor)
      CSSB 1251, A bill to be entitled An Act relating to authorized charges and
 terms for certain consumer loans.
      CSSB 1251 was considered in lieu of HB 2315.
       Representative Villarreal moved to postpone consideration of CSSBi1251
 until 10ia.m. Monday, Mayi6.
      The motion prevailed.
           HB 2315 - LAID ON THE TABLE SUBJECT TO CALL
      Representative Villarreal moved to lay HBi2315 on the table subject to call.
      The motion prevailed.
                           POSTPONED BUSINESS
      The following bills were laid before the house as postponed business:
      (Button, S. Davis, Eiland, Kuempel, and D. Miller now present)
                     CSHB 3572 ON SECOND READING
             (by Hilderbran, Eiland, Otto, Bohac, Alvarado, et al.)
      CSHB 3572, A bill to be entitled An Act relating to the administration,
 collection, and enforcement of taxes on mixed beverages; imposing a tax on sales
 of mixed beverages; decreasing the rate of the current tax on mixed beverages.
      CSHB 3572 was read second time earlier today and was postponed until this
 time.
 Amendment No. 1
      Representative Hilderbran offered the following amendment to CSHBi3572:
      Amend CSHBi3572 (house committee report) on page 2, line 25, by striking
 "seven [14] percent" and substituting "6.7 [14] percent".
      Amendment No. 1 was adopted.
2268             83rd LEGISLATURE — REGULAR SESSION

 Amendment No. 2
       Representative Hilderbran offered the following amendment to CSHBi3572:
       Amend CSHBi3572 (house committee report) as follows:
       (1)iiStrike page 3, lines 4 through 11, and substitute the following
 appropriately numbered SECTION:
       SECTIONi____.iiSections 183.0212(a) and (b), Tax Code, are amended to
 read as follows:
       (a)iiFor informational purposes only, a permittee may provide that each sales
 invoice, billing, service check, ticket, or other receipt to a customer for the
 purchase of an item subject to taxation under this subchapter [chapter] include:
            (1)iia separate statement disclosing the amount of tax to be paid by the
 permittee under this subchapter [chapter] in relation to that item; or
            (2)iia statement of the mixed beverage taxes, consisting of the combined
 amount of the tax to be paid by the permittee under this subchapter in relation to
 that item and the amount of tax imposed under Subchapter B-1 on that item.
       (b)iiA [The separate] statement under Subsection (a)(1) must clearly disclose
 the amount of tax payable by the permittee.
       (2)iiStrike page 6, lines 6 through 13, and substitute the following:
       Sec.i183.042.iiDISCLOSURE OF TAX. A permittee may provide that a
 sales invoice, billing, service check, ticket, or other receipt to a customer for the
 purchase of an item subject to taxation under this subchapter include:
            (1)iia statement that mixed beverage sales tax is included in the sales
 price;
            (2)iia separate statement of the amount of tax imposed under this
 subchapter on that item; or
            (3)iia statement of the mixed beverage taxes, consisting of the combined
 amount of the tax to be paid by the permittee under Subchapter B in relation to
 that item and the amount of tax imposed under this subchapter on that item.
       Amendment No. 2 was adopted.
       (Branch, Crownover, and Frullo now present)
       CSHB 3572, as amended, was passed to engrossment.
                          CSHB 3238 - NOTICE GIVEN
      Pursuant to the provisions of Rulei7, Sectioni37(c) of the House Rules, at
 5:56ip.m., Representative Lozano announced his intention to make the motion to
 reconsider the vote by which CSHBi3238, as amended, failed to pass to
 engrossment by Record No.i470.
                     CSHB 3201 - VOTE RECONSIDERED
    Representative Kolkhorst moved to reconsider the vote by which
 CSHBi3201, as amended, was passed to engrossment.
       The motion to reconsider prevailed.
Thursday, May 2, 2013           HOUSE JOURNAL — 63rd Day                             2269

                       CSHB 3201 ON SECOND READING
                                (by Kolkhorst)
     The chair laid before the house, on its second reading and passage to
 engrossment,
     CSHB 3201, A bill to be entitled An Act relating to the practice of dentistry;
 imposing surcharges and fees.
     CSHBi3201 was read second time earlier today and was passed to
 engrossment, as amended.
 Amendment No. 3 - Vote Reconsidered
    Representative Kolkhorst moved to reconsider the vote by which
 Amendment No.i3 was adopted.
      The motion to reconsider prevailed.
 Amendment No. 4
      Representative Neva´rez offered the following amendment to Amendment
 No.i3:
       Amend Amendment No.i3 by Fletcher on CSHBi3201 by striking the text
 of the amendment and substituting the following:
       SECTIONi____.iiSection 254.018, Occupations Code, is amended to read
 as follows:
       Sec.i254.018.ii[EXPERT] TESTIMONY. A member of the board may not
 express an oral or written opinion or serve as an expert witness in a suit or
 administrative claim pending before the same board [involving a health care
 liability claim] against or for a person licensed or registered under this subtitle
 [dentist] for injury to or death of a patient or for a violation of the standard of care
 or the commission of malpractice [unless the member receives approval from the
 board or an executive committee of the board to serve as an expert witness].
      Amendment No. 4 was adopted.
      Amendment No. 3, as amended, was adopted.
      CSHB 3201, as amended, was passed to engrossment.
                             POSTPONED BUSINESS
      The following bills were laid before the house as postponed business:
      (Hunter now present)
                       CSHB 1010 ON SECOND READING
                                 (by S. King)
      CSHB 1010, A bill to be entitled An Act relating to the penalty for causing
 certain assaultive physical contact with a child.
      CSHB 1010 was read second time earlier today and was postponed until this
 time.
2270             83rd LEGISLATURE — REGULAR SESSION

 Amendment No. 1
    Representatives S. King and Moody offered the following amendment to
 CSHBi1010:
      Amend CSHBi1010 (house committee report) by striking added SECTION
 2 (beginning on page 1, line 12, through page 2, line 16) and substituting the
 following:
      SECTIONi2.iiSection 22.01(c), Penal Code, is amended to read as follows:
      (c)iiAn offense under Subsection (a)(2) or (3) is a Class C misdemeanor,
 except that the offense is:
           (1)iia Class A misdemeanor if the offense is committed under
 Subsection (a)(3) against an elderly individual or disabled individual, as those
 terms are defined by Section 22.04; [or]
           (2)iia Class A misdemeanor if the offense is committed under
 Subsection (a)(3) by a person who is 17 years of age or older against a child as
 defined by Section 22.04; or
           (3)i[(2)]iia Class B misdemeanor if the offense is committed by a person
 who is not a sports participant against a person the actor knows is a sports
 participant either:
                (A)iiwhile the participant is performing duties or responsibilities in
 the participant s’ capacity as a sports participant; or
                (B)iiin retaliation for or on account of the participant s’ performance
 of a duty or responsibility within the participant s’ capacity as a sports participant.
                        MESSAGE FROM THE SENATE
      A message from the senate was received at this time (see the addendum to
 the daily journal, Messages from the Senate, Message No. 4).
       (Cook now present)
                      CSHB 1010 - (consideration continued)
 Amendment No. 1 - Point of Order
     Representative Schaefer raised a point of order against further consideration
 of Amendment No.i1.
       The point of order was withdrawn.
       Amendment No. 1 was adopted.
     CSHB 1010, as amended, was passed to engrossment by (Record 471): 96
 Yeas, 38 Nays, 2 Present, not voting.
     Yeas — Anchia; Ashby; Bell; Bohac; Bonnen, G.; Branch; Burkett;
 Burnam; Button; Callegari; Capriglione; Carter; Clardy; Coleman; Cook;
 Craddick; Creighton; Crownover; Dale; Darby; Davis, J.; Davis, S.; Elkins;
 Farney; Farrar; Fletcher; Flynn; Frullo; Goldman; Gonzales; Gonza´ lez, M.;
 Gooden; Guillen; Gutierrez; Harless; Harper-Brown; Herrero; Hilderbran;
 Howard; Hunter; Isaac; Johnson; King, K.; King, P.; King, S.; Kolkhorst; Krause;
 Kuempel; Larson; Laubenberg; Lavender; Leach; Martinez; Martinez Fischer;
 Mene´ndez; Miller, D.; Miller, R.; Moody; Morrison; Mun˜oz; Naishtat; Neva´rez;
Thursday, May 2, 2013         HOUSE JOURNAL — 63rd Day                          2271

 Orr; Otto; Parker; Patrick; Perez; Phillips; Pickett; Price; Raney; Ratliff;
 Raymond; Riddle; Ritter; Rodriguez, E.; Sanford; Sheets; Sheffield, J.; Sheffield,
 R.; Simmons; Smithee; Springer; Stephenson; Strama; Thompson, E.; Toth;
 Turner, C.; Turner, E.S.; Villalba; Villarreal; Walle; White; Workman; Wu;
 Zedler.
     Nays — Allen; Alonzo; Bonnen, D.; Canales; Collier; Cortez; Davis, Y.;
 Deshotel; Dutton; Fallon; Farias; Frank; Gonzalez, N.; Guerra; Hernandez Luna;
 Huberty; Hughes; Kleinschmidt; Klick; Lewis; Longoria; Lozano; Lucio; Miles;
 Murphy; Oliveira; Perry; Reynolds; Rodriguez, J.; Rose; Schaefer; Simpson;
 Smith; Stickland; Taylor; Thompson, S.; Turner, S.; Vo.
      Present, not voting — Mr. Speaker; Ma´rquez(C).
      Absent, Excused, Committee Meeting — Alvarado; Geren; Pitts.
     Absent — Anderson; Aycock; Dukes; Eiland; Giddings; Kacal; Keffer;
 King, T.; McClendon; Paddie; Zerwas.
                           STATEMENTS OF VOTE
      When Record No. 471 was taken, I was in the house but away from my
 desk. I would have voted no.
                                                                Anderson
      I was shown voting yes on Record No. 471. I intended to vote no.
                                                                         Callegari
      I was shown voting no on Record No. 471. I intended to vote yes.
                                                                           Canales
      I was shown voting no on Record No. 471. I intended to vote yes.
                                                                            Fallon
      I was shown voting no on Record No. 471. I intended to vote yes.
                                                                            Guerra
      I was shown voting yes on Record No. 471. I intended to vote no.
                                                                             Price
      I was shown voting no on Record No. 471. I intended to vote yes.
                                                                    J. Rodriguez
               COMMITTEE MEETING ANNOUNCEMENTS
       The following committee meetings were announced:
       Government Efficiency and Reform, upon final adjournment today, Desk 77,
 for a formal meeting, to consider pending business.
       Homeland Security and Public Safety, upon final adjournment today, Desk
 15, for a formal meeting, to consider pending business.
       Public Health, upon final adjournment today, Desk 100, for a formal
 meeting, to consider pending business.
2272            83rd LEGISLATURE — REGULAR SESSION

      Insurance, upon final adjournment today, Desk 13, for a formal meeting, to
 consider pending business.
             COMMITTEE GRANTED PERMISSION TO MEET
      Representative Cook requested permission for the Committee on State
 Affairs to meet while the house is in session, during bill referral today, in 1W.14,
 to consider pending and previously posted business.
       Permission to meet was granted.
                COMMITTEE MEETING ANNOUNCEMENT
       The following committee meeting was announced:
      State Affairs, during bill referral today, 1W.14, for a formal meeting, to
 consider pending and previously posted business.
                  FIVE-DAY POSTING RULE SUSPENDED
      Representative D. Bonnen moved to suspend the five-day posting rule to
 allow the Committee on Ways and Means to consider HBi509, HBi607, HBi716,
 HBi1338, HBi1943, HBi3742, HJRi84, and HJRi102 at 8:30ia.m. Saturday,
 Mayi4 in E2.014.
       The motion prevailed.
                COMMITTEE MEETING ANNOUNCEMENT
       The following committee meeting was announced:
      Ways and Means, 8:30 a.m. Saturday, May 4, E2.014, for a public hearing,
 to consider HBi509, HBi607, HBi716, HBi1338, HBi1943, HBi3742, HJRi84,
 HJRi102, and pending business.
                           SB 1803 - RECOMMITTED
    Representative Raymond moved to recommit SBi1803 to the Committee on
 Human Services.
       The motion prevailed.
                           HB 1829 - RECOMMITTED
    Representative Raymond moved to recommit HBi1829 to the Committee on
 Human Services.
       The motion prevailed.
                      PROVIDING FOR ADJOURNMENT
      At 6:46 p.m., Representative Elkins moved that, at the conclusion of the
 reading of bills and resolutions on first reading and referral to committees, the
 house adjourn until 10ia.m. tomorrow in memory of Helen W. Prince of
 Southold, New York.
       The motion prevailed.
Thursday, May 2, 2013          HOUSE JOURNAL — 63rd Day                           2273

         BILLS AND JOINT RESOLUTIONS ON FIRST READING
                 AND REFERRAL TO COMMITTEES
             RESOLUTIONS REFERRED TO COMMITTEES
      Bills and joint resolutions were at this time laid before the house, read first
 time, and referred to committees. Resolutions were at this time laid before the
 house and referred to committees. (See the addendum to the daily journal,
 Referred to Committees, List No. 1.)
      (Taylor in the chair)
                                ADJOURNMENT
       In accordance with a previous motion, the house, at 6:52ip.m., adjourned
 until 10ia.m. tomorrow.


                          AAAAAADDENDUMAAAAA

                        REFERRED TO COMMITTEES
      The following bills and joint resolutions were today laid before the house,
 read first time, and referred to committees, and the following resolutions were
 today laid before the house and referred to committees. If indicated, the chair
 today corrected the referral of the following measures:
 List No. 1
      HR 1809 (By R. Sheffield), In memory of Ina Faye Minyard McGinnis of
 Troy.
      To Rules and Resolutions.
      HR 1810 (By E. S. Turner), Congratulating Spencer Sosnowski of
 Rockwall-Heath High School on his selection to perform with the U.S. Marine
 Corps Band.
      To Rules and Resolutions.
      HR 1811 (By Ma´rquez), Congratulating El Paso artist and author Bill "Rak"
 Rakocy on his 89th birthday.
      To Rules and Resolutions.
      HR 1815 (By J. Sheffield), Paying tribute to the life of Michael Cook
 Walton of Stephenville.
      To Rules and Resolutions.
      HR 1816 (By Farney), Congratulating Dr. Michael Douglas on being named
 executive director of the Texas Life-Sciences Collaboration Center in
 Georgetown.
      To Rules and Resolutions.
      HR 1818 (By Farney), Congratulating the Marble Falls Independent School
 District on receiving perfect scores at all campuses on its most recent cafeteria
 health inspection.
      To Rules and Resolutions.
      HR 1819 (By Dutton), Commending Dr. W. E. Bosarge, Jr., of Houston on
 his achievements.
      To Rules and Resolutions.
2274           83rd LEGISLATURE — REGULAR SESSION

       HR 1820 (By Dutton), Commending Marie Taylor Bosarge of Houston on
 her contributions to her community.
       To Rules and Resolutions.
       HR 1821 (By Wu), Commemorating the Memorial Hermann Foundation
 2013 Circle of Life Gala and the fund-raising campaign Revolutionizing
 Neuroscience and honoring Elizabeth and Gary Petersen for their philanthropy.
       To Rules and Resolutions.
       HR 1822 (By Wu), In memory of the Reverend Ben Sanchez Riojas of
 Houston.
       To Rules and Resolutions.
       HR 1823 (By Wu), In memory of Ralph Kilpatrick Cox Brown of Houston.
       To Rules and Resolutions.
       HR 1824 (By Mene´ndez), Honoring David Sinclair for his 40 years of
 service to the Texas Parks and Wildlife Department.
       To Rules and Resolutions.
       HR 1825 (By Mene´ndez), Congratulating Colonel Pete Flores on his
 retirement as Law Enforcement Division director of the Texas Parks and Wildlife
 Department.
       To Rules and Resolutions.
       HR 1826 (By Mene´ndez), Congratulating Susan Blackwood on her
 achievements as executive director of San Antonio Sports.
       To Rules and Resolutions.
       HR 1827 (By Sanford), Commending Blake Allen for his service as deputy
 district director in the office of State Representative Scott Sanford.
       To Rules and Resolutions.
       HR 1828 (By J. Rodriguez), Commending Leon Valley on earning
 designation as a "Tree City USA" by the Arbor Day Foundation and Texas A&M
 Forest Service.
       To Rules and Resolutions.
       HR 1830 (By Gooden), In memory of Gilbert Willie, Sr., of Terrell.
       To Rules and Resolutions.
       HR 1831 (By G. Bonnen), Congratulating Brittany Harris on her receipt of
 the Service Above Self Award from the Friendswood Rotary Club.
       To Rules and Resolutions.
       HR 1832 (By G. Bonnen), In memory of Taylor Lake Village Mayor-elect
 Lilian Norman Keeney.
       To Rules and Resolutions.
       HR 1833 (By G. Bonnen), Congratulating Devon Joel Carter of
 Friendswood on attaining the rank of Eagle Scout.
       To Rules and Resolutions.
       HR 1834 (By Lewis), Commemorating the 10th Annual Senior Celebration
 in Ector County.
       To Rules and Resolutions.
       HR 1835 (By Bohac), Commending Thomas Neumann on his service as
 executive director of the Jewish Institute for National Security Affairs.
       To Rules and Resolutions.
       HR 1836 (By Bohac), Honoring Judge Herman Paul Pressler III of Houston
 for his service to the State of Texas.
       To Rules and Resolutions.
Thursday, May 2, 2013        HOUSE JOURNAL — 63rd Day                        2275

      HR 1837 (By Bohac), Congratulating Wayne F. Schaper, Sr., on having the
 Spring Branch ISD administration building named in his honor.
      To Rules and Resolutions.
      HR 1838 (By Bohac), In memory of David Allan Schwerdtfeger of Seguin.
      To Rules and Resolutions.
      HR 1839 (By Bohac), Honoring U.S. Circuit Judge Jerry E. Smith for his 25
 years of service on the Fifth Circuit Court of Appeals.
      To Rules and Resolutions.
      HR 1840 (By Bohac), In memory of Stella Marion Hawes of Mineral Wells.
      To Rules and Resolutions.
      HR 1841 (By Bohac), In memory of Lloyd "Bland" McReynolds of
 Houston.
      To Rules and Resolutions.
      HR 1842 (By Bohac), In memory of Miguel A. Hernandez of Houston.
      To Rules and Resolutions.
      HR 1843 (By T. King), Commemorating the rededication of the SSgt. Willie
 De Leon Civic Center in Uvalde.
      To Rules and Resolutions.
      HR 1844 (By Price), Congratulating the Valero McKee Refinery on its
 receipt of a Texas Environmental Excellence Award.
      To Rules and Resolutions.
      HR 1845 (By Sanford), Congratulating Christopher Paxton for his service as
 legislative director for Representative Scott Sanford.
      To Rules and Resolutions.
      HR 1847 (By Craddick), Congratulating Dally Willis of Midland on his
 93rd birthday.
      To Rules and Resolutions.
      HR 1848 (By Gutierrez), In memory of Vojt J. Holub of San Antonio.
      To Rules and Resolutions.
      SB 38 to Public Education.
      SB 39 to Public Education.
      SB 110 to Judiciary and Civil Jurisprudence.
      SB 377 to Public Education.
      SB 766 to Licensing and Administrative Procedures.
      SB 1191 to Public Health.
      SB 1360 to Criminal Jurisprudence.
      SB 1401 to Public Health.
      SB 1427 to Agriculture and Livestock.
      SB 1451 to Criminal Jurisprudence.
      SB 1606 to Ways and Means.
      SB 1662 to Ways and Means.
      SB 1750 to Agriculture and Livestock.
      SB 1799 to Public Education.
      SB 1878 to Special Purpose Districts.
      SB 1883 to Special Purpose Districts.
2276            83rd LEGISLATURE — REGULAR SESSION

     SB 1889 to Public Health.
     SJR 54 to County Affairs.
                         SIGNED BY THE SPEAKER
     The following bills and resolutions were today signed in the presence of the
 house by the speaker:
 Senate List No. 20
     SBi283, SBi294, SBi297, SBi312, SBi618, SBi966, SBi1248
                        MESSAGES FROM THE SENATE
      The following messages from the senate were today received by the house:
 Message No. 2
                          MESSAGE FROM THE SENATE
                                SENATE CHAMBER
                                    Austin, Texas
                              Thursday, May 2, 2013 - 2
 The Honorable Speaker of the House
 House Chamber
 Austin, Texas
 Mr. Speaker:
 I am directed by the senate to inform the house that the senate has taken the
 following action:
 THE SENATE HAS PASSED THE FOLLOWING MEASURES:
 HCR 31                       Eiland                       SPONSOR: Taylor
 Designating the Kemp s’ ridley sea turtle as the official State Sea Turtle of Texas.
 SB 171                       West
 Relating to the establishment of a workgroup to study the use by state agencies of
 a uniform application form following disasters.
 SB 338                       Rodrı´guez
 Relating to the liability of certain social workers who provide volunteer health
 care services to charitable organizations.
 SB 644                       Huffman
 Relating to the creation of a standard request form for prior authorization of
 prescription drug benefits.
 SB 1258                      Hinojosa
 Relating to improving access to nursing education programs.
 SB 1436                      Paxton
 Relating to the service retirement annuity of certain members of the Judicial
 Retirement System of Texas Plan One.
 SB 1836                      Deuell
 Relating to the funding of the Texas Home Visiting Program; authorizing
 voluntary contributions.
 SB 1890                      Hinojosa
 Relating to procedures for the dissolution of the Hidalgo County Water
 Improvement District No. 3.
 Respectfully,
 Patsy Spaw
 Secretary of the Senate
Thursday, May 2, 2013          HOUSE JOURNAL — 63rd Day                          2277

 Message No. 3
                          MESSAGE FROM THE SENATE
                                SENATE CHAMBER
                                      Austin, Texas
                              Thursday, May 2, 2013 - 3
 The Honorable Speaker of the House
 House Chamber
 Austin, Texas
 Mr. Speaker:
 I am directed by the senate to inform the house that the senate has taken the
 following action:
 THE SENATE HAS PASSED THE FOLLOWING MEASURES:
 SB 514                       Davis
 Relating to the installation, maintenance, operation, and relocation of saltwater
 pipeline facilities.
 SB 977                       West
 Relating to the procedure used to petition for an order of nondisclosure of
 criminal history record information.
 SB 1216                      Eltife
 Relating to the creation of a standard request form for prior authorization of
 medical care or health care services.
 SB 1801                      Watson
 Relating to the adoption of fire hydrant requirements for a wildland-urban
 interface in certain municipalities.
 Respectfully,
 Patsy Spaw
 Secretary of the Senate
 Message No. 4
                          MESSAGE FROM THE SENATE
                                SENATE CHAMBER
                                      Austin, Texas
                              Thursday, May 2, 2013 - 4
 The Honorable Speaker of the House
 House Chamber
 Austin, Texas
 Mr. Speaker:
 I am directed by the senate to inform the house that the senate has taken the
 following action:
 THE SENATE HAS PASSED THE FOLLOWING MEASURES:
 SB 212                       Nichols
 Relating to the continuation, functions, and name of the Railroad Commission of
 Texas; providing for the imposition of fees and the elimination of a fee.
 SB 873                       Hegar
 Relating to the permitting authority of a groundwater conservation district for the
 drilling or operation of a water well used to supply water for the drilling,
 exploration, or production of oil or gas.
 SB 1727                      Deuell
 Relating to the use of the Texas emissions reduction plan fund.
 SB 1775                      West
2278          83rd LEGISLATURE — REGULAR SESSION

 Relating to school campus information, student transfers, and the public
 education grant program.
 Respectfully,
 Patsy Spaw
 Secretary of the Senate



                       AAAAAAPPENDIXAAAAA

                     STANDING COMMITTEE REPORTS
     Favorable reports have been filed by committees as follows:
     May 1
     Agriculture and Livestock - HBi1998
     Business and Industry - HBi3750, SBi60, SBi887
     County Affairs - HBi714, HBi1384, HBi3895, HBi3949, HBi3950,
 HBi3951, HJRi148
     Criminal Jurisprudence - HBi2559, SBi1114 (corrected)
     Economic and Small Business Development - HBi2181, HBi2390
     Elections - HBi1398
     Environmental Regulation - HBi3110
     Higher Education - HBi1004, HBi2036, HBi3498
     Human Services - HBi1143, HBi1396, HBi1633, HBi1828, SBi1236
     Insurance - HBi1183, HBi2717, HBi3451, SBi147
     Investments and Financial Services - HBi1575, SBi581
     Judiciary and Civil Jurisprudence - HBi1710, HBi2547, HBi2930, HBi3170
     Land and Resource Management - SBi1157
     Licensing and Administrative Procedures - HBi619, HBi871, HBi2378,
 HBi3038
     Natural Resources - HBi1796, HBi2133, HBi2577, HBi2739, HBi3924,
 SBi567
     Public Health - HBi947, HBi1039, HBi2709, SBi406, SBi869
     Special Purpose Districts - HBi1157, HBi1357, HBi3911, HBi3913,
 HBi3917, HBi3932, HBi3933
     State Affairs - HBi2342, HJRi150, SBi1023
     Transparency in State Agency Operations, Select - HBi9, HBi12, HBi16
     Transportation - SBi1489
     Ways and Means - HBi97, HBi178, HBi214, HBi357, HBi500, HBi862,
 HBi875, HBi1060, HBi1202, HBi1655, HBi2139, HBi2274, HBi2445,
 HBi2972, HBi3121, HBi3169, HJRi21, HJRi24, HJRi62, HJRi72, HJRi133
Thursday, May 2, 2013    HOUSE JOURNAL — 63rd Day               2279

                             ENGROSSED
     May 1 - HBi21, HBi127, HBi259, HBi489, HBi517, HBi545, HBi580,
 HBi642, HBi697, HBi717, HBi824, HBi827, HBi939, HBi1086, HBi1372,
 HBi2259, HBi2442, HBi2443, HBi2961, HBi3176, HJRi147
                              ENROLLED
      May 1 - HCRi47, HCRi67, HCRi105, HCRi107
TAB 5
 1-1   By:AAVillarreal, Workman, King of Parker              H.B.ANo.A585
 1-2   AAAA(Senate SponsorA-AEltife)
 1-3         (In the SenateA-AReceived from the House MayA6,A2013;
 1-4   MayA9,A2013, read first time and referred to Committee on Finance;
 1-5   MayA20,A2013,   reported  adversely,   with  favorable   Committee
 1-6   Substitute by the following vote: Yeas 13, Nays 1; MayA20,A2013,
 1-7   sent to printer.)

 1-8                              COMMITTEE VOTE

 1-9         AAAAAAAAAAAAAA      Yea        Nay    AbsentA     PNV
1-10         WilliamsAAAAAA      AXA        AAA    AAAAAAA     AAA
1-11         HinojosaAAAAAA      AXA        AAA    AAAAAAA     AAA
1-12         DeuellAAAAAAAA      AXA        AAA    AAAAAAA     AAA
1-13         DuncanAAAAAAAA      AAA        AXA    AAAAAAA     AAA
1-14         EltifeAAAAAAAA      AXA        AAA    AAAAAAA     AAA
1-15         EstesAAAAAAAAA      AXA        AAA    AAAAAAA     AAA
1-16         HegarAAAAAAAAA      AXA        AAA    AAAAAAA     AAA
1-17         HuffmanAAAAAAA      AXA        AAA    AAAAAAA     AAA
1-18         LucioAAAAAAAAA      AXA        AAA    AAAAAAA     AAA
1-19         NelsonAAAAAAAA      AXA        AAA    AAAAAAA     AAA
1-20         PatrickAAAAAAA      AXA        AAA    AAAAAAA     AAA
1-21         SeligerAAAAAAA      AXA        AAA    AAAAAAA     AAA
1-22         WestAAAAAAAAAA      AAA        AAA    AAAXAAA     AAA
1-23         WhitmireAAAAAA      AXA        AAA    AAAAAAA     AAA
1-24         ZaffiriniAAAAA      AXA        AAA    AAAAAAA     AAA


1-25   COMMITTEE SUBSTITUTE FOR H.B.ANo.A585                    By:AAEltife

1-26                          A BILL TO BE ENTITLED
1-27                                  AN ACT

1-28   relating to ad valorem taxation; creating an offense.
1-29          BE IT ENACTED BY THE LEGISLATURE OF THE STATE OF TEXAS:
1-30          SECTIONA1.AASection 5.041, Tax Code, is amended by adding
1-31   Subsection (b-1) and amending Subsections (e-2) and (f) to read as
1-32   follows:
1-33          (b-1)AAAt the conclusion of a course established under
1-34   Subsection (a), each member of an appraisal review board in
1-35   attendance shall complete a statement, on a form prescribed by the
1-36   comptroller, indicating that the member will comply with the
1-37   requirements of this title in conducting hearings.
1-38          (e-2)AADuring [As soon as practicable after the beginning of]
1-39   the second year of an appraisal review board member ’s term of
1-40   office,   the   member   must  successfully   complete   the   course
1-41   established under Subsection (e-1).AAAt the conclusion of the
1-42   course, the member must complete a statement described by
1-43   Subsection (b-1).     A person may not participate in a hearing
1-44   conducted by the board, vote on a determination of a protest, or be
1-45   reappointed to an additional term on the board until the person has
1-46   completed [who fails to timely complete] the course established
1-47   under Subsection (e-1) and has received a certificate of course
1-48   completion [may not be reappointed to an additional term on the
1-49   appraisal review board].AAIf the person is reappointed to an
1-50   additional term on the appraisal review board, the person must
1-51   successfully complete the course established under Subsection
1-52   (e-1) and comply with the other requirements of this subsection in
1-53   each year the member continues to serve.
1-54          (f)AAThe comptroller may not advise a property owner, a
1-55   property owner ’s agent, or the chief appraiser or another employee
1-56   of an appraisal district[, or an appraisal review board] on a matter
1-57   that the comptroller knows is the subject of a protest to the
1-58   appraisal review board. The comptroller may provide advice to an
1-59   appraisal review board member as authorized by Subsection (a)(4) of
1-60   this section or Section 5.103 and may communicate with the chairman


                                        1
                                                            C.S.H.B.ANo.A585
 2-1   of an appraisal review board or a taxpayer liaison officer
 2-2   concerning a complaint filed under Section 6.052.
 2-3         SECTIONA2.AAChapter 5, Tax Code, is amended by adding Section
 2-4   5.103 to read as follows:
 2-5         Sec.A5.103.AAAPPRAISAL REVIEW BOARD OVERSIGHT.          (a) The
 2-6   comptroller shall prepare model hearing procedures for appraisal
 2-7   review boards.
 2-8         (b)AAThe model hearing procedures shall address:
 2-9               (1)AAthe statutory duties of an appraisal review board;
2-10               (2)AAthe process for conducting a hearing;
2-11               (3)AAthe scheduling of hearings;
2-12               (4)AAthe postponement of hearings;
2-13               (5)AAthe notices required under this title;
2-14               (6)AAthe determination of good cause under Section
2-15   41.44(b);
2-16               (7)AAthe determination of good cause under Sections
2-17   41.45(e) and (e-1);
2-18               (8)AAa party ’s right to offer evidence and argument;
2-19               (9)AAa party ’s right to examine or cross-examine
2-20   witnesses or other parties;
2-21               (10)AAa party ’s right to appear by an agent;
2-22               (11)AAthe prohibition of an appraisal review board ’s
2-23   consideration of information not provided at a hearing;
2-24               (12)AAex parte and other prohibited communications;
2-25               (13)AAthe exclusion of evidence at a hearing as
2-26   required by Section 41.67(d);
2-27               (14)AAthe postponement of a hearing as required by
2-28   Section 41.66(h);
2-29               (15)AAconflicts of interest;
2-30               (16)AAthe    process    for    the    administration    of
2-31   applications for membership on an appraisal review board; and
2-32               (17)AAany other matter related to fair and efficient
2-33   appraisal review board hearings.
2-34         (c)AAThe comptroller may:
2-35               (1)AAcategorize appraisal districts based on the size
2-36   of the district, the number of protests filed in the district, or
2-37   similar characteristics; and
2-38               (2)AAdevelop different model hearing procedures for
2-39   different categories of districts.
2-40         (d)AAAn appraisal review board shall follow the model hearing
2-41   procedures prepared by the comptroller when establishing its
2-42   procedures for hearings as required by Section 41.66(a).
2-43         (e)AAThe comptroller shall prescribe the contents of a survey
2-44   form for the purpose of providing the public a reasonable
2-45   opportunity to offer comments and suggestions concerning the
2-46   appraisal review board established for an appraisal district. The
2-47   survey form must permit a person to offer comments and suggestions
2-48   concerning the matters listed in Subsection (b) or any other matter
2-49   related to the fairness and efficiency of the appraisal review
2-50   board. The survey form, together with instructions for completing
2-51   the form and submitting the form, shall be provided to each property
2-52   owner at or before each hearing on a protest conducted by an
2-53   appraisal review board. The appraisal office may provide clerical
2-54   assistance to the comptroller for purposes of the implementation of
2-55   this subsection, including assistance in providing and receiving
2-56   the survey form. The comptroller, or an appraisal office providing
2-57   clerical assistance to the comptroller, may provide for the
2-58   provision and submission of survey forms electronically.
2-59         (f)AAThe    comptroller    shall   issue    an  annual    report
2-60   summarizing   the   survey   forms  submitted   by   property   owners
2-61   concerning each appraisal review board.          The report may not
2-62   disclose the identity of a person who submits a survey form.
2-63         SECTIONA3.AASection 6.035, Tax Code, is amended by adding
2-64   Subsection (a-1) to read as follows:
2-65         (a-1)AAAn individual is ineligible to serve on an appraisal
2-66   district board of directors if the individual has engaged in the
2-67   business of appraising property for compensation for use in
2-68   proceedings under this title or of representing property owners for
2-69   compensation in proceedings under this title in the appraisal


                                         2
                                                           C.S.H.B.ANo.A585
 3-1   district at any time during the preceding five years.
 3-2          SECTIONA4.AASection 6.052, Tax Code, is amended by amending
 3-3   Subsections (a), (b), (c), and (e) and adding Subsection (f) to read
 3-4   as follows:
 3-5          (a)AAThe board of directors for an appraisal district created
 3-6   for a county with a population of more than 120,000 [125,000] shall
 3-7   appoint a taxpayer liaison officer who shall serve at the pleasure
 3-8   of the board.   The taxpayer liaison officer shall administer the
 3-9   public access functions required by Sections 6.04(d), (e), and (f),
3-10   and is responsible for resolving disputes not involving matters
3-11   that may be protested under Section 41.41.         In addition, the
3-12   taxpayer liaison officer is responsible for receiving, and
3-13   compiling a list of, comments and suggestions filed by the chief
3-14   appraiser, a property owner, or a property owner ’s agent concerning
3-15   the matters listed in Section 5.103(b) or any other matter related
3-16   to the fairness and efficiency of the appraisal review board
3-17   established for the appraisal district.        The taxpayer liaison
3-18   officer shall forward to the comptroller comments and suggestions
3-19   filed under this subsection in the form and manner prescribed by the
3-20   comptroller.
3-21          (b)AAThe taxpayer liaison officer shall [may] provide to the
3-22   public information and materials designed to assist property owners
3-23   in understanding the appraisal process, protest procedures, the
3-24   procedure for filing comments and suggestions under Subsection (a)
3-25   of this section or a complaint under Section 6.04(g), and other
3-26   [related] matters.       Information concerning the process for
3-27   submitting comments and suggestions to the comptroller concerning
3-28   an appraisal review board shall be provided at each protest
3-29   hearing.
3-30          (c)AAThe taxpayer liaison officer shall report to the board
3-31   at each meeting on the status of all comments and suggestions
3-32   [complaints] filed with the officer under Subsection (a) of this
3-33   section and all complaints filed with the board under Section
3-34   6.04(g).
3-35          (e)AAThe chief appraiser or any other person who performs
3-36   appraisal or legal services for the appraisal district for
3-37   compensation is not eligible to be the taxpayer liaison officer
3-38   [for the appraisal district].
3-39          (f)AAThe taxpayer liaison officer for an appraisal district
3-40   described by Section 6.41(d-1) is responsible for providing
3-41   clerical assistance to the local administrative district judge in
3-42   the selection of appraisal review board members. The officer shall
3-43   deliver to the local administrative district judge any applications
3-44   to serve on the board that are submitted to the officer and shall
3-45   perform other duties as requested by the local administrative
3-46   district judge.    The officer may not influence the process for
3-47   selecting appraisal review board members.
3-48          SECTIONA5.AASection 6.41, Tax Code, is amended by amending
3-49   Subsections (d-1) and (f) and adding Subsections (i), (j), and (k)
3-50   to read as follows:
3-51          (d-1)AAIn a county with a population of 120,000 [3.3 million
3-52   or more or a county with a population of 550,000 or more that is
3-53   adjacent to a county with a population of 3.3 million] or more the
3-54   members of the board are appointed by the local administrative
3-55   district judge under Subchapter D, Chapter 74, Government Code, in
3-56   the county in which the appraisal district is established.       All
3-57   applications submitted to the appraisal district or to the
3-58   appraisal review board from persons seeking appointment as a member
3-59   of the appraisal review board shall be delivered to the local
3-60   administrative district judge. The appraisal district may provide
3-61   the local administrative district judge with information regarding
3-62   whether an applicant for appointment to or a member of the board
3-63   owes any delinquent ad valorem taxes to a taxing unit participating
3-64   in the appraisal district.
3-65          (f)AAA member of the board may be removed from the board by a
3-66   majority vote of the appraisal district board of directors, or by
3-67   the local administrative district judge or the judge ’s designee, as
3-68   applicable, that appointed the member. Grounds for removal are:
3-69               (1)AAa violation of Section 6.412, 6.413, 41.66(f), or


                                        3
                                                          C.S.H.B.ANo.A585
 4-1   41.69; [or]
 4-2                (2)AAgood cause relating to the attendance of members
 4-3   at called meetings of the board as established by written policy
 4-4   adopted by a majority of the appraisal district board of directors;
 4-5   or
 4-6                (3)AAclear and convincing evidence of repeated bias or
 4-7   misconduct.
 4-8         (i)AAThis subsection applies only to an appraisal district
 4-9   described by Subsection (d-1).       A chief appraiser or another
4-10   employee or agent of the appraisal district, a member of the
4-11   appraisal review board for the appraisal district, a member of the
4-12   board of directors of the appraisal district, a property tax
4-13   consultant, or an agent of a property owner commits an offense if
4-14   the person communicates with the local administrative district
4-15   judge regarding the appointment of appraisal review board members.
4-16   This subsection does not apply to:
4-17                (1)AAa communication between a member of the appraisal
4-18   review board and the local administrative district judge regarding
4-19   the member ’s reappointment to the board;
4-20                (2)AAa communication between the taxpayer liaison
4-21   officer for the appraisal district and the local administrative
4-22   district judge in the course of the performance of the officer ’s
4-23   clerical duties so long as the officer does not offer an opinion or
4-24   comment regarding the appointment of appraisal review board
4-25   members; or
4-26                (3)AAa communication between a chief appraiser or
4-27   another employee or agent of the appraisal district, a member of the
4-28   appraisal review board for the appraisal district, or a member of
4-29   the board of directors of the appraisal district and the local
4-30   administrative district judge regarding information described by
4-31   Subsection (d-1) of this section or Section 411.1296, Government
4-32   Code.
4-33         (j)AAA chief appraiser or another employee or agent of an
4-34   appraisal district commits an offense if the person communicates
4-35   with a member of the appraisal review board for the appraisal
4-36   district, a member of the board of directors of the appraisal
4-37   district, or, if the appraisal district is an appraisal district
4-38   described by Subsection (d-1), the local administrative district
4-39   judge regarding a ranking, scoring, or reporting of the percentage
4-40   by which the appraisal review board or a panel of the board reduces
4-41   the appraised value of property.
4-42         (k)AAAn offense under Subsection (i) or (j) is a Class A
4-43   misdemeanor.
4-44         SECTIONA6.AASection 6.411(c-1), Tax Code, is amended to read
4-45   as follows:
4-46         (c-1)AAThis section does not apply to communications with a
4-47   member of an appraisal review board by [involving] the chief
4-48   appraiser or another employee or a member of the board of directors
4-49   of an appraisal district or a property tax consultant or attorney
4-50   representing a party to a proceeding before [and a member of] the
4-51   appraisal review board:
4-52                (1)AAduring a hearing on a protest or other proceeding
4-53   before the appraisal review board;
4-54                (2)AAthat constitute social conversation;
4-55                (3)AAthat are specifically limited to and involve
4-56   administrative, clerical, or logistical matters related to the
4-57   scheduling and operation of hearings, the processing of documents,
4-58   the issuance of orders, notices, and subpoenas, and the operation,
4-59   appointment, composition, or attendance at training of the
4-60   appraisal review board; or
4-61                (4)AAthat are necessary and appropriate to enable the
4-62   board of directors of the appraisal district to determine whether
4-63   to appoint, reappoint, or remove a person as a member or the
4-64   chairman or secretary of the appraisal review board.
4-65         SECTIONA7.AAChapter 21, Tax Code, is amended by adding
4-66   Sections 21.09 and 21.10 to read as follows:
4-67         Sec.A21.09.AAALLOCATION APPLICATION.      (a) To receive an
4-68   allocation authorized by Section 21.03, 21.031, 21.05, or 21.055, a
4-69   person claiming the allocation must apply for the allocation. To


                                        4
                                                           C.S.H.B.ANo.A585
 5-1   apply for an allocation, a person must file an allocation
 5-2   application form with the chief appraiser in the appraisal district
 5-3   in which the property subject to the claimed allocation has taxable
 5-4   situs.
 5-5          (b)AAA person claiming an allocation must apply for the
 5-6   allocation each year the person claims the allocation.       A person
 5-7   claiming an allocation must file a completed allocation application
 5-8   form before May 1 and must provide the information required by the
 5-9   form.    If the property was not on the appraisal roll in the
5-10   preceding year, the deadline for filing the allocation application
5-11   form is extended to the 45th day after the date of receipt of the
5-12   notice of appraised value required by Section 25.19(a)(3).        For
5-13   good cause shown, the chief appraiser shall extend the deadline for
5-14   filing an allocation application form by written order for a period
5-15   not to exceed 60 days.
5-16          (c)AAThe comptroller shall prescribe the contents of the
5-17   allocation application form and shall ensure that the form requires
5-18   an applicant to provide the information necessary to determine the
5-19   validity of the allocation claim.
5-20          (d)AAIf the chief appraiser learns of any reason indicating
5-21   that an allocation previously allowed should be canceled, the chief
5-22   appraiser shall investigate.     If the chief appraiser determines
5-23   that the property is not entitled to an allocation, the chief
5-24   appraiser shall cancel the allocation and deliver written notice of
5-25   the cancellation not later than the fifth day after the date the
5-26   chief appraiser makes the cancellation. A person may protest the
5-27   cancellation of an allocation.
5-28          (e)AAThe filing of a rendition under Chapter 22 is not a
5-29   condition of qualification for an allocation.
5-30          Sec.A21.10.AALATE APPLICATION FOR ALLOCATION. (a) The chief
5-31   appraiser shall accept and approve or deny an application for an
5-32   allocation under Section 21.09 after the deadline for filing the
5-33   application has passed if the application is filed before the date
5-34   the appraisal review board approves the appraisal records.
5-35          (b)AAIf the application is approved, the property owner is
5-36   liable to each taxing unit for a penalty in an amount equal to 10
5-37   percent of the difference between the amount of tax imposed by the
5-38   taxing unit on the property without the allocation and the amount of
5-39   tax imposed on the property with the allocation.
5-40          (c)AAThe chief appraiser shall make an entry on the appraisal
5-41   records for the property indicating the property owner ’s liability
5-42   for the penalty and shall deliver a written notice of imposition of
5-43   the penalty, explaining the reason for its imposition, to the
5-44   property owner.
5-45          (d)AAThe tax assessor for a taxing unit that taxes the
5-46   property shall add the amount of the penalty to the property owner ’s
5-47   tax bill, and the tax collector for the unit shall collect the
5-48   penalty at the time and in the manner the collector collects the
5-49   tax.   The amount of the penalty constitutes a lien against the
5-50   property against which the penalty is imposed, as if the penalty
5-51   were a tax, and accrues penalty and interest in the same manner as a
5-52   delinquent tax.
5-53          SECTIONA8.AASection 22.01, Tax Code, is amended by adding
5-54   Subsections (c-1), (c-2), and (d-1) to read as follows:
5-55          (c-1)AAIn this section:
5-56               (1)AA"Secured party" has the meaning assigned by
5-57   Section 9.102, Business & Commerce Code.
5-58               (2)AA"Security interest" has the meaning assigned by
5-59   Section 1.201, Business & Commerce Code.
5-60          (c-2)AAWith the consent of the property owner, a secured
5-61   party may render for taxation any property of the property owner in
5-62   which the secured party has a security interest on January 1,
5-63   although the secured party is not required to render the property by
5-64   Subsection (a) or (b).    This subsection applies only to property
5-65   that has a historical cost when new of more than $50,000.
5-66          (d-1)AAA secured party who renders property under Subsection
5-67   (c-2) shall indicate the party ’s status as a secured party and shall
5-68   state the name and address of the property owner. A secured party
5-69   is not liable for inaccurate information included on the rendition


                                        5
                                                          C.S.H.B.ANo.A585
 6-1   statement if the property owner supplied the information or for
 6-2   failure to timely file the rendition statement if the property
 6-3   owner failed to promptly cooperate with the secured party.         A
 6-4   secured party may rely on information provided by the property
 6-5   owner with respect to:
 6-6               (1)AAthe accuracy of information in the rendition
 6-7   statement;
 6-8               (2)AAthe appraisal district in which the rendition
 6-9   statement must be filed; and
6-10               (3)AAcompliance with any provisions of this chapter
6-11   that require the property owner to supply additional information.
6-12         SECTIONA9.AASection 22.24(e), Tax Code, is amended to read as
6-13   follows:
6-14         (e)AATo be valid, a rendition or report must be sworn to
6-15   before an officer authorized by law to administer an oath.       The
6-16   comptroller may not prescribe or approve a rendition or report form
6-17   unless the form provides for the person filing the form to swear
6-18   that the information provided in the rendition or report is true and
6-19   accurate to the best of the person ’s knowledge and belief.     This
6-20   subsection does not apply to a rendition or report filed by a
6-21   secured party, as defined by Section 22.01, the property owner, an
6-22   employee of the property owner, or an employee of a property owner
6-23   on behalf of an affiliated entity of the property owner.
6-24         SECTIONA10.AASection 31.11, Tax Code, is amended by adding
6-25   Subsections (j) and (k) to read as follows:
6-26         (j)AAIf the collector for a taxing unit does not respond to an
6-27   application for a refund on or before the 90th day after the date
6-28   the application is filed with the collector, the application is
6-29   presumed to have been denied.
6-30         (k)AANot later than the 60th day after the date the collector
6-31   for a taxing unit denies an application for a refund, the taxpayer
6-32   may file suit against the taxing unit in district court to compel
6-33   the payment of the refund. If the collector collects taxes for more
6-34   than one taxing unit, the taxpayer may join in the suit each taxing
6-35   unit on behalf of which the collector denied the refund.      If the
6-36   taxpayer prevails in the suit, the taxpayer may be awarded:
6-37               (1)AAcosts of court; and
6-38               (2)AAreasonable attorney ’s fees in an amount not to
6-39   exceed the greater of:
6-40                     (A)AA$1,500; or
6-41                     (B)AA30 percent of the total amount of the refund
6-42   determined by the court to be due.
6-43         SECTIONA11.AASection 33.48(a), Tax Code, is amended to read
6-44   as follows:
6-45         (a)AAIn addition to other costs authorized by law, a taxing
6-46   unit is entitled to recover the following costs and expenses in a
6-47   suit to collect a delinquent tax:
6-48               (1)AAall usual court costs, including the cost of
6-49   serving process and electronic filing fees;
6-50               (2)AAcosts of filing for record a notice of lis pendens
6-51   against property;
6-52               (3)AAexpenses of foreclosure sale;
6-53               (4)AAreasonable expenses that are incurred by the
6-54   taxing unit in determining the name, identity, and location of
6-55   necessary parties and in procuring necessary legal descriptions of
6-56   the property on which a delinquent tax is due;
6-57               (5)AAattorney ’s fees in the amount of 15 percent of the
6-58   total amount of taxes, penalties, and interest due the unit; and
6-59               (6)AAreasonable attorney ad litem fees approved by the
6-60   court that are incurred in a suit in which the court orders the
6-61   appointment of an attorney to represent the interests of a
6-62   defendant served with process by means of citation by publication
6-63   or posting.
6-64         SECTIONA12.AASection 33.49(a), Tax Code, is amended to read
6-65   as follows:
6-66         (a)AAExcept as provided by Subsection (b), a taxing unit is
6-67   not liable in a suit to collect taxes for court costs, including any
6-68   fees for service of process or electronic filing, an attorney ad
6-69   litem, arbitration, or mediation, and may not be required to post


                                        6
                                                          C.S.H.B.ANo.A585
 7-1   security for costs.
 7-2          SECTIONA13.AASection 41.45, Tax Code, is amended by adding
 7-3   Subsection (n) to read as follows:
 7-4          (n)AAA property owner does not waive the right to appear in
 7-5   person at the protest hearing by submitting an affidavit to the
 7-6   appraisal review board. The board may consider the affidavit only
 7-7   if the property owner does not appear at the protest hearing in
 7-8   person. For purposes of scheduling the hearing, the property owner
 7-9   shall state in the affidavit that the property owner does not intend
7-10   to appear at the hearing or that the property owner intends to
7-11   appear at the hearing and that the affidavit may be used only if the
7-12   property owner does not appear at the hearing.      If the property
7-13   owner does not state in the affidavit whether the owner intends to
7-14   appear at the hearing, the board shall consider the submission of
7-15   the affidavit as an indication that the property owner does not
7-16   intend to appear at the hearing. If the property owner states in
7-17   the affidavit that the owner does not intend to appear at the
7-18   hearing or does not state in the affidavit whether the owner intends
7-19   to appear at the hearing, the appraisal review board is not required
7-20   to consider the affidavit at the scheduled hearing and may consider
7-21   the affidavit at a hearing designated for the specific purpose of
7-22   processing affidavits.
7-23          SECTIONA14.AASection 41.66, Tax Code, is amended by adding
7-24   Subsections (i), (j), (k), (l), (m), (n), and (o) to read as
7-25   follows:
7-26          (i)AAA hearing on a protest filed by a property owner who is
7-27   not represented by an agent designated under Section 1.111 shall be
7-28   set for a time and date certain. If the hearing is not commenced
7-29   within two hours of the time set for the hearing, the appraisal
7-30   review board shall postpone the hearing on the request of the
7-31   property owner.
7-32          (j)AAOn the request of a property owner or a designated
7-33   agent, an appraisal review board shall schedule hearings on
7-34   protests concerning up to 20 designated properties on the same day.
7-35   The designated properties must be identified in the same notice of
7-36   protest, and the notice must contain in boldfaced type the
7-37   statement "request for same-day protest hearings."       A property
7-38   owner or designated agent may not file more than one request under
7-39   this subsection with the appraisal review board in the same tax
7-40   year. The appraisal review board may schedule hearings on protests
7-41   concerning more than 20 properties filed by the same property owner
7-42   or designated agent and may use different panels to conduct the
7-43   hearings based on the board ’s customary scheduling. The appraisal
7-44   review board may follow the practices customarily used by the board
7-45   in the scheduling of hearings under this subsection.
7-46          (k)AAIf an appraisal review board sits in panels to conduct
7-47   protest hearings, protests shall be randomly assigned to panels,
7-48   except that the board may consider the type of property subject to
7-49   the protest or the ground of the protest for the purpose of using
7-50   the expertise of a particular panel in hearing protests regarding
7-51   particular types of property or based on particular grounds. If a
7-52   protest is scheduled to be heard by a particular panel, the protest
7-53   may not be reassigned to another panel without the consent of the
7-54   property owner or designated agent. If the appraisal review board
7-55   has cause to reassign a protest to another panel, a property owner
7-56   or designated agent may agree to reassignment of the protest or may
7-57   request that the hearing on the protest be postponed.      The board
7-58   shall postpone the hearing on that request. A change of members of
7-59   a panel because of a conflict of interest, illness, or inability to
7-60   continue participating in hearings for the remainder of the day
7-61   does not constitute reassignment of a protest to another panel.
7-62          (l)AAA property owner, attorney, or agent offering evidence
7-63   or argument in support of a protest brought under Section
7-64   41.41(a)(1) or (2) of this code is not subject to Chapter 1103,
7-65   Occupations Code, unless the person offering the evidence or
7-66   argument states that the person is offering evidence or argument as
7-67   a person holding a license or certificate under Chapter 1103,
7-68   Occupations Code. A person holding a license or certificate under
7-69   Chapter 1103, Occupations Code, shall state the capacity in which


                                        7
                                                            C.S.H.B.ANo.A585
 8-1   the person is appearing before the appraisal review board.
 8-2          (m)AAAn appraisal district or appraisal review board may not
 8-3   make decisions with regard to membership on a panel or chairmanship
 8-4   of a panel based on a member ’s voting record in previous protests.
 8-5          (n)AAA request for postponement of a hearing must contain the
 8-6   mailing address and e-mail address of the person requesting the
 8-7   postponement. An appraisal review board shall respond in writing
 8-8   or by e-mail to a request for postponement of a hearing not later
 8-9   than the seventh day after the date of receipt of the request.
8-10          (o)AAThe chairman of an appraisal review board or a member
8-11   designated by the chairman may make decisions with regard to the
8-12   scheduling or postponement of a hearing. The chief appraiser or a
8-13   person   designated   by  the    chief  appraiser   may  agree   to   a
8-14   postponement of an appraisal review board hearing.
8-15          SECTIONA15.AASection 41A.03(a), Tax Code, is amended to read
8-16   as follows:
8-17          (a)AATo appeal an appraisal review board order under this
8-18   chapter, a property owner must file with the appraisal district not
8-19   later than the 45th day after the date the property owner receives
8-20   notice of the order:
8-21                (1)AAa completed request for binding arbitration under
8-22   this chapter in the form prescribed by Section 41A.04; and
8-23                (2)AAan  arbitration    deposit   made  payable   to   the
8-24   comptroller in the amount of[:
8-25                     [(A)]AA$500[; or
8-26                     [(B)AA$250,    if   the  property   owner  requests
8-27   expedited arbitration under Section 41A.031].
8-28          SECTIONA16.AASections 42.08(b), (b-1), and (c), Tax Code,
8-29   are amended to read as follows:
8-30          (b)AAExcept as provided in Subsection (d), a property owner
8-31   who appeals as provided by this chapter must pay taxes on the
8-32   property subject to the appeal in the amount required by this
8-33   subsection before the delinquency date or the property owner
8-34   forfeits the right to proceed to a final determination of the
8-35   appeal.    The amount of taxes the property owner must pay on the
8-36   property before the delinquency date to comply with this subsection
8-37   is the lesser of:
8-38                (1)AAthe amount of taxes due on the portion of the
8-39   taxable value of the property that is not in dispute; [or]
8-40                (2)AAthe amount of taxes due on the property under the
8-41   order from which the appeal is taken; or
8-42                (3)AAthe amount of taxes imposed on the property in the
8-43   preceding tax year.
8-44          (b-1)AAThis subsection applies only to an appeal in which the
8-45   property owner elects to pay the amount of taxes described by
8-46   Subsection (b)(1).AAThe appeal filed by the property owner must be
8-47   accompanied by a statement in writing of the amount of taxes the
8-48   property owner proposes to pay.         The failure to provide the
8-49   statement required by this subsection is not a jurisdictional
8-50   error.
8-51          (c)AAA property owner that pays an amount of taxes greater
8-52   than that required by Subsection (b) does not forfeit the property
8-53   owner ’s right to a final determination of the appeal by making the
8-54   payment. The property owner may pay an additional amount of taxes
8-55   at any time. If the property owner files a timely appeal under this
8-56   chapter, taxes paid on the property are considered paid under
8-57   protest, even if paid before the appeal is filed. If the taxes are
8-58   subject to the split-payment option provided by Section 31.03, the
8-59   property owner may comply with Subsection (b) of this section by
8-60   paying one-half of the amount otherwise required to be paid under
8-61   that subsection before December 1 and paying the remaining one-half
8-62   of that amount before July 1 of the following year.
8-63          SECTIONA17.AASection 42.21, Tax Code, is amended by adding
8-64   Subsections (f), (g), and (h) to read as follows:
8-65          (f)AAA petition filed by an owner or lessee of property may
8-66   include multiple properties that are owned or leased by the same
8-67   person and are of a similar type or are part of the same economic
8-68   unit and would typically sell as a single property. If a petition
8-69   is filed by multiple plaintiffs or includes multiple properties


                                         8
                                                           C.S.H.B.ANo.A585
 9-1   that are not of a similar type, are not part of the same economic
 9-2   unit, or are part of the same economic unit but would not typically
 9-3   sell as a single property, the court may on motion and a showing of
 9-4   good cause sever the plaintiffs or the properties.
 9-5         (g)AAA petition filed by an owner or lessee of property may be
 9-6   amended to include additional properties in the same county that
 9-7   are owned or leased by the same person, are of a similar type as the
 9-8   property originally involved in the appeal or are part of the same
 9-9   economic unit as the property originally involved in the appeal and
9-10   would typically sell as a single property, and are the subject of an
9-11   appraisal review board order issued in the same year as the order
9-12   that is the subject of the original appeal. The amendment must be
9-13   filed within the period during which a petition for review of the
9-14   appraisal   review   board  order   pertaining   to  the   additional
9-15   properties would be required to be filed under Subsection (a).
9-16         (h)AAThe court has jurisdiction over an appeal under this
9-17   chapter brought on behalf of a property owner or lessee and the
9-18   owner or lessee is considered to have exhausted the owner ’s or
9-19   lessee ’s  administrative   remedies   regardless   of  whether   the
9-20   petition correctly identifies the plaintiff as the owner or lessee
9-21   of the property or correctly describes the property so long as the
9-22   property was the subject of an appraisal review board order, the
9-23   petition was filed within the period required by Subsection (a),
9-24   and the petition provides sufficient information to identify the
9-25   property that is the subject of the petition. Whether the plaintiff
9-26   is the proper party to bring the petition or whether the property
9-27   needs to be further identified or described must be addressed by
9-28   means of a special exception and correction of the petition by
9-29   amendment as authorized by Subsection (e) and may not be the subject
9-30   of a plea to the jurisdiction or a claim that the plaintiff has
9-31   failed to exhaust the plaintiff ’s administrative remedies. If the
9-32   petition is amended to add a plaintiff, the court on motion shall
9-33   enter a docket control order to provide proper deadlines in
9-34   response to the addition of the plaintiff.
9-35         SECTIONA18.AASection 42.23, Tax Code, is amended by adding
9-36   Subsection (h) to read as follows:
9-37         (h)AAEvidence, argument, or other testimony offered at an
9-38   appraisal review board hearing by a property owner or agent is not
9-39   admissible in an appeal under this chapter unless:
9-40               (1)AAthe evidence, argument, or other testimony is
9-41   offered to demonstrate that there is sufficient evidence to deny a
9-42   no-evidence motion for summary judgment filed by a party to the
9-43   appeal or is necessary for the determination of the merits of a
9-44   motion for summary judgment filed on another ground;
9-45               (2)AAthe property owner or agent is designated as a
9-46   witness for purposes of trial and the testimony offered at the
9-47   appraisal review board hearing is offered for impeachment purposes;
9-48   or
9-49               (3)AAthe evidence is the plaintiff ’s testimony at the
9-50   appraisal review board hearing as to the value of the property.
9-51         SECTIONA19.AASection 42.29(a), Tax Code, is amended to read
9-52   as follows:
9-53         (a)AAA property owner who prevails in an appeal to the court
9-54   under Section 42.25 or 42.26, [or] in an appeal to the court of a
9-55   determination of an appraisal review board on a motion filed under
9-56   Section 25.25, or in an appeal to the court of a determination of an
9-57   appraisal review board of a protest of the denial in whole or in
9-58   part of an exemption under Section 11.17, 11.22, 11.23, 11.231, or
9-59   11.24 may be awarded reasonable attorney ’s fees.AAThe amount of the
9-60   award may not exceed the greater of:
9-61               (1)AA$15,000; or
9-62               (2)AA20 percent of the total amount by which the
9-63   property owner ’s tax liability is reduced as a result of the appeal.
9-64         SECTIONA20.AASection 41A.031, Tax Code, is repealed.
9-65         SECTIONA21.AAThe changes in law made by this Act apply to a
9-66   proceeding that is pending on the effective date of this Act or is
9-67   filed on or after the effective date of this Act.
9-68         SECTIONA22.AASection 6.035, Tax Code, as amended by this Act,
9-69   does not affect the eligibility of an individual serving on an


                                        9
                                                            C.S.H.B.ANo.A585
 10-1   appraisal district board of directors immediately before the
 10-2   effective date of this Act to continue to serve on the appraisal
 10-3   district board of directors for the term to which the member was
 10-4   appointed.
 10-5         SECTIONA23.AA(a) As soon as practicable on or after January
 10-6   1, 2014, the local administrative district judge or the judge ’s
 10-7   designee in a county described by Section 6.41(d-1), Tax Code, as
 10-8   amended by this Act, in the manner provided by Section 6.41, Tax
 10-9   Code, shall appoint the members of the appraisal review board for
10-10   the appraisal district established in the county.      In making the
10-11   initial appointments, the judge or judge ’s designee shall designate
10-12   those members who serve terms of one year as necessary to comply
10-13   with Section 6.41(e), Tax Code.
10-14         (b)AAThe changes made to Section 6.41, Tax Code, by this Act
10-15   apply only to the appointment of appraisal review board members to
10-16   terms beginning on or after January 1, 2014.      This Act does not
10-17   affect the term of an appraisal review board member serving on
10-18   December 31, 2013, if the member was appointed before January 1,
10-19   2014, to a term that began before December 31, 2013, and expires
10-20   December 31, 2014.
10-21         SECTIONA24.AASection 6.411, Tax Code, as amended by this Act,
10-22   applies only to an offense committed on or after the effective date
10-23   of this Act. An offense committed before the effective date of this
10-24   Act is governed by the law in effect on the date the offense was
10-25   committed, and the former law is continued in effect for that
10-26   purpose. For purposes of this section, an offense was committed
10-27   before the effective date of this Act if any element of the offense
10-28   occurred before that date.
10-29         SECTIONA25.AASections 22.01 and 22.24, Tax Code, as amended
10-30   by this Act, apply only to the rendition of property for ad valorem
10-31   tax purposes for a tax year that begins on or after January 1, 2014.
10-32         SECTIONA26.AA(a)    Except as provided by Subsection (b) of
10-33   this section:
10-34               (1)AAthis Act takes effect immediately if it receives a
10-35   vote of two-thirds of all the members elected to each house, as
10-36   provided by Section 39, Article III, Texas Constitution; and
10-37               (2)AAif this Act does not receive the vote necessary for
10-38   immediate effect, this Act takes effect September 1, 2013.
10-39         (b)AASections 1, 2, 4, 5, 8, 9, 13, 14, and 25 of this Act take
10-40   effect January 1, 2014.

10-41                                 * * * * *




                                         10
TAB 6
                                                                                                                    Ê

                                                        cAusE No.20t2-34688
                                                                                                                n Fsrl
                  HARRIS COUNTY APPRAISAL                                          IN THE DISTRICT COURT
                  DISTRICT,

                         Plaintiff,
                  v                                                                 55Ih   JUDICIAL DISTRICT

                  TEXAS WORKFORCE COMMISSION, ef
                 .al,
                                                                                   HARRTS COUNTY, TEXAS
  -u                     Defendants.
  3 ¡nl                                          ÐeN\ut l,-
F,e 5ü
LÈ.o=                              oRDER Cn¡W+I¡¡G OnrnnUnXtS' nnotton                *O*
*-9 Pã            SUMMARY JUDGM.ENT
Il -:o                            F
RcEås
    olr
sÌ h o
5öo Fq                  The Court considered the Texas V/orkforce Commission's (TìWC) Motion for
      e Ë'i*
sO,l .c(Ec>
ìoxr¡Joo         Summary Judgment and Harris County Appraisal Districts (HCAD) Amended Motion for

                 Summary Judgment            in the above-referenced   cause. HCAD challenged TWC

                 administrative decisions regarding unemployment benefits claims filed by the T\ilC's co-

                 defendants   by   seeking   judicial review under the substantial evidence trial de   novo

                 standard of review.



                              aCr\MrF
                                             -
                        After considering the summary judgment evidence and arguments presented, the
                                                         srha¡i/r
                 Court fìndsidfavonof the TWC and a^ffilme the TWC's decisions.

                        IT IS THEREFORE, ORDERED, ADJUDGED AI\D DECREED                           that the
                                                Ðø n l¿ ro.
                 TWC's Motion for Summary Judgment            is                                        ion

                 f
                 Wo.kfer




               ffiiîilïi:ti,ffii3jli

                 Order on Cross Motions for Summary Judgment



                                                                                                              864
                                                                                  $4,v,
                                                                                  S   wÅ^t'
                                                                -N rt/.,/
       All   costs shall be borne by the              lncurfl      lslsa

disposing of all claims and all parties.   All

SIGNED this day,      fv\w      I                ,2014
                                                         WN

                          U

                                                           JU        ING




                                                  )
Order on Cross Motions for Summary Judgment



                                                                            865
                                                                                                    4t14t20't4 5 38 01 PM
                                                                                 Chfls Danrel - Drslflct Clerk Harns County
                                                                                                    Envelope No 991336
                                                                                                  By JONATHAN PATTON

                                    cAusE No.2012-34688

IIARRIS COUNTY APPRAISAL                        $                IN THE DISTRICT COURT OF
DISTRICT,                                       $

              Plaintiff,
                                                $
                                                $
                                                                                                                 1)
                                                $                                                          lv
vs.                                             $                HARRIS COUNTY, TEXAS
                                                $
TEXAS WORKFORCE COMMISSTON                      $
ct. al,                                         $
                                                $
              Defendant                         $                55TH JUDICIAL DISTRICT


                                           ORDER

       On   the       day   of                         2014, the Courl heard the Amended l{arris

County r\ppraisal District's Motion for Sumrnary Judgment and the Court, having considercd thc

Motion, Rcsponses and arguments of counsel is of the opinion that the Motion should, in all

things, bc GRANTED. It is therefore.

       ORDERED that the Harris County Appraisal District's Amended Motion for Summary

Judgment is hereby GRANTED.



       SIGNED and entered on this   íauv   or       ¡Àr.r,.,¡-        ,2014
                                                           U


                                                                     Presiding




                                                                                                      866
TAB 7
Weistlaw
V.T.C.A., Labor Code   S   212.201                                                                            Page   1




c
                                             Effective: ISee Text Amendmentsl

Vernon's Texas Statutes and Codes Annotated Currentness
  Labor Code (Refs & Annos)
    Title 4. Employment Services and Unemployment
       Subtitle A. Texas Unemployment Compensation Act
        Rtâ
            Chapter 212. Dispute Resolution
           ÑEl
               SubchaDter E. Judicial Review of Commission Decision
              '+'+ $ 212.201. Commencement of Judicial Review; Defendants
(a) A party aggrieved by a final decision of the commission may obtain judicial review of the decision by bringing an
action in a court of competent jurisdiction for review of the decision against the commission on or after the date on
which the decision is final, and not later than the 14th day after that date.

(b) Each other party to the proceeding before the commission must be made a defendant in an action under this sub-
chapter.

cREDTT(S)

Acts 1993. 73rd Leg., ch. 269.   I   1. eff. Sep!.   l.   1993.


Current through the end of the 2011 Regular Session and First Called Session of the 82nd Legislature

(c) 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.

END OF DOCUMENT




                            @2012 Thornson Reuters. No Clairn to Orig. US Gov. Works
TAB 8
Westlaw
V.T.C.A., Labor Code ç 212.202                                                                                     Page I




c
                                                    Effective: June 20, 2003

Vernon's Texas Statutes and Codes Annotated Currentness
 --Labor Code (Refs & Annos)
     Title 4. Employment Services and Unemployment
       Subtitle A. Texas Unemployment Compensation Act
         ÑEl
             Chapter 212. Dispute Resolution
            \B Subchapter E. Judicial Review of Commission Decision
              '+'+ S 212.202. Standard of Judicial Review; Exceptions Not Necessary
(a) Judicial review under this subchapter is by trial de novo based on the substantial evidence rule.

(b) It is not necessary in a judicial proceeding under this subchapter to enter exceptions to the rulings of the com-
mission.

CREDTT(S)

Acts 1993. 73rd Leg.. ch. 269.   I   1.   eff. Sept. l. 1993. Amended by Acts 2003.781h Leg.. ch. 1208. $ 1. eff. June 20.
2003.

Current through the end of the 2011 Regular Session and First Called Session of the 82nd Legislature

(c)2012 Thomson Reuters. No Claim to Orig. US Gov. Works.

END OF DOCUMENT




                           @2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
TAB 9
We'stlaw
V.T.C.A., Labor Code $ 201.041                                                                                       Page   1




c
                                             Effective: [See Text Amendments]


Vernon's Texas Statutes and Codes Annotated Currentness
  Labor Code (Refs & Annos)
     Title 4. Employment Services and Unemployment
        Subtitle A. Texas Unemployment Compensation Act
         \E Chapter 201. Unemployment Compensation Act--General Provisions
             $l   Subchapter D. Definition of Employment
                  -+-+ $ 201.041. General Definition of Employment

In this subtitle, "employment" means a service, including service in interstate commerce, performed by an individual
for wages or under an express or implied contract of hire, unless it is shown to the satisfaction of the commission that
the individual's performance of the service has been and      will continue to be free from control or direction   under the
contract and in fact.


CREDTT(S)


Acts 1993, 73rdLeg., ch.269, $     1,   eff. Sept. l, 1993


REVISOR'S NOTE


2006 Main Volume


       The source law refers to a "written or oral, express or implied" confact. The reference to "written or oral"
       is omitted from the revised law because "written or oral" is included within the meaning of "express."


HISTORICAL AND STATUTORY NOTES


2006 Main Volume


Prior Laws


    Acts 1936, 44fhLeg.,3rd C.S., p.1993, ch.482, $          19




                              @ 2014    Thomson Reuters. No Claim to Orig. US Gov. Works.
V.T.C.A., Labor Code   $ 201.041                                                      Page2




    Acts 1937 , 45thLeg., p. 121, ch. 67, $ 7


   Acts 1939, 46thLeg., p.436, $    10



   Acts 1941, 47thLeg., p. 1378, ch. 625, $      1




   Acts 1943, 48th Leg., p. 585, ch. 343, $ 7


   ActS 1945, 49thLeg., p. 589, ch.347, $ 7


   Acts 1949, 5lst Leg., p.282, ch. 148, $ 8.


   Acts 1955, 54thLeg.,p.399, ch. 116, $        13



   Acts 1957, 55th Leg., p. 1350, ch. 460, $ I I


   Acts 1961, 57thLeg.,p.1129, ch. 513, $ 2


   Acts 1965,59th Leg., p. 318, ch. 150, $ 6.


    Acts 1967,60th Leg., p. 697, ch. 287, $ 8.


   Acts 1971,62ndLeg.,p.2738,ch.892, $$ 10, 1l


    Acts 797'7,65th Leg., p.994, ch. 368, $$ l5 to 19


    Acts 1979,661h Leg., p. 384, ch. 175


   Acts 1981, 61thLeg., p. 17, ch. 12, S2


   Acts 1982, 67thLeg.,3rd C.S., p. 2, ch. 2, $ 5


   Acts 1983,68th Leg., p.2877, ch.489, $        1




   Acrs l985,69thLeg., ch.67, $$ 1,2.


   Acts 1985,69th Leg., ch. 385, $ I


   Acts 1991,72ndLeg., ch. 812, $ I




                          A2U4     Thomson Reuters. No Claim to Orig. US Gov. Works
V.T.C.A., Labor Code $ 201.041                                                                               Page 3




    Vernon's Ann.Civ.St. art. 5221b-17(gX1 ).


LIBRARY REFERENCES


2006 Main Volume


    Unemployment Compensat ion        G    1   6, 29
    Westlãw Topic No. 392T. '


RESEARCH REFERENCES


2014 Electronic Pocket Part Update


Encyclopedias


103 Am. Jur. Proof of Facts 3d   l,   Proving Independent Contractor Status in Challenging Unemployment Insurance
and Vy'orkers' Compensation Assessments.


TX Jur. 3d Employer and Employee       $ 389, Employment Defined.


NOTES OF DECISIONS


  In general I
  Independent contractors 2
  Review   3



  1. In general


An "employer" is obligated to contribute to the unemployment compensation fund "on wages for employment paid,"
in accordance with rules adopted by the Texas Vy'orkforce Cofnmission. Critical Health Connection, Inc. v. Texas
lùy'orkforce Com'n (App. 3 Dist.201l) 338 S.V/.3d 758. Taxation C:;Þ:ZSt(t)


Medical service providers, whom medical staffing company referred to its client hospitals and nursing homes in order
to fulfill their short-term staffìng needs, were "employees," rather than independent contractors, under Workforce
Commission's "right-to-control" test and thus, company was required to contribute on their behalf to unemployment
compensation fund; providers did not share in any profits or losses or otherwise invest in company's business, and
once a provider accepted a shift with a client, she was provided equipment necessary to complete assignment and had
no discretion about when or where work would be performed. Critical Health Connection, Inc. v. Texas Workforce
Com'n (App. 3 Dist. 2011) 338 S.V/.3d 758. Taxation C=4328S




                           A 2014 Thomson Reuters. No Claim to Orig. US Gov. Works.
V.T.C.A., Labor Code $ 201.041                                                                                  Page 4




Testimony of corporate officers that salesperson was free of direction and control and that she could have hired
someone to perform her duties was substantial evidence that her services did not   qualifl   as employment for purposes
of unemployment compensation. Dozier v. Texas Employment Com'n (App. 14 Dist. 2001)              4l S.W.3d 304. Unem-
ployment Compensation       æ403

The definition of "employment", in statute presupposes remuneration for such services. State v. Kenyon, Inc
(Civ.App.    l94l)   153 S.W.2d 195, error refused.


Where in a suit by the Unemployment Compensation Commission, under statute, nothing showed either a payment of
wages or services performed under a contract df hire, the commission could not rest its case solely upon the fact that
the company failed to make any showing that the services involved did not constitute employment under the act.
Op.Atty.Gen. 1939, No.      0-1 337.



Where an owner of a department store leased a department within store, individuals employed to perform services in
leased department are wjthin employment of lessor within meaning of term "employment" as used in Texas Unem-
ployment Compensation Act. Op.Atty .Gen.1942, No. 0-42 12.


  2. Independent contractors


Where owner of motor carrier business hired truck drivers and paid each driver 25o/o commission on gross revenue of
truck he drove and paid all expenses ofoperating truck and bore all losses when they occurred, and where under art.
9l lb   and rules promulgated by Railroad Commission, owner was compelled to retain control of trucks and drivers and
drivers had no legal authority to operate trucks as independent contractors, truck drivers were employees and not
independent contractors and owner was required to contribute to state unemployment compensation fund. Johnston v.
State (Civ.App.1957) 303 S.V/.2d 520,ref.n,r.e. Taxation      Þ¡ZgS

Persons doing insect extemination work were "employees" for whom their employer was required to remit unem-
ployment taxes and were not "independent contractors" where operator of the business made all basic decisions, what
equipment would be used, what chemicals were to be applied, prices to be charged, advertising to be done, what
insurance would be carried, and how deferred payments would be carried, and two of three classes of workmen re-
ceived salaries while third class was paid according to work done. Merchant v. State (Civ.App. 1964)379 5.W.2d924.
Taxation   C;;}:zss

Insurance adjusters were independent contractors, where work done by adjusters required some special skill, they had
their own clients, they did their own work without direction from adjusting business, they kept their own hours, they
were not paid on a claim file until work was done on file and they were not carried on social security and income tax
withholding rolls of adjusting business, and thus adjusting business was not liable for unemployment taxes. Bamett v.
Texas Employment Commission (Civ.App.          ß7$    510 S.W.2d 361,ref. n.r.e. Taxation C;;a32gt


  3. Review




                              @ 2014   Thomson Reuters. No Claim to Orig. US Gov. Works.
V.T.C.A., Labor Code $ 201.041                                                                            Page 5




Upon judicial review, presuming substantial evidence and indulging all inferences in favor of Texas Workforce
Commission's discretion, it takes very little evidence to overcome the presumption of employment, for purposes of
determining entitlement to unemployment compensation benefits. Dozier v. Texas Employment Com'n (App. l4 Dist.
200 1) 4 1 S.W.3d 3 04. Unemployment Compensatio n   G      +gS   (Z)


V. T. C. 4., Labor Code $ 201.041, TX LABOR     $ 201.041


Current through the end of the 2013 Third Called Session of the 83rd Legislature


(C)2014 Thomson Reuters. No Claim to Orig. US Gov. Works


END OF DOCUMENT




                          @   2014 Tholnson Reuters. No Claim to Orig. US Gov. Works
TAB 10
We.stlaw
40 TAC $ 821.5                                                                                              Page I

Tex. Admin. Code   tit.40, $ 821.5




c                                                                     -r.f   S 821.5.   Employment Status: Em-
                                                                      ployee or Independent Contractor
Texas Administrative Code Currentness
  Title 40. Social Services and Assistance                The Commission adopts the following form, Form
     P art 20. Texas Workforce Commission                 C-8, as its off,icial guideline for use in determining
        Chapter 821. Texas Payday Rules                   employment status.
          Ñtä
              Subchapter A. General Provisions




                           A2012 Thomson Reuters. No Claim to Orig. US Gov. Works
40 TAC $ 821.5                                                                                                                                            Page2

Tex. Admin. Code tit.40, $ 821.5



 Figure: 40 TAC $821.5


                                EMPLOYMENT STATUS- A COMPARATNTE APPROACH
         U¡rder tlre common law test, aworker is an employee if the                         Depending upo¡r üre type ofbuiness ad thc scrviccs
     prchaser of thar uorker's service h6 fhe rigùt o direct or                        pcrfornred, not all Ð commsr law factorc may apply. ln addition,
     conBol the worker, both asto the f¡nal results and as to the                      tÞ weiglt assigned to a specif¡c fætor may vary depøding on the
     deteils ofwlæû wlrcre, and howtlre umrk isdone. Connol need                       facts   ofthe   cas¿.
     rþt actually bc cxcrciscd; rathcr, if lhc scrrict rccipicnt has thc                     If
                                                                                              an cmploymcnt rclatiorship cxists, itdoes not malærthat
     rEåf to contol, qrployment may þ shown.                                           tlæ employee iscallod something dift¡ent, such as agcng conract
                                                                                       laborer, subconræror, or indepcndent contractor.

     r.   INSTRUCTIONS:                                                                rI.     ORALOR IVRITTENREPORTS:
          An Employee receives ¡nsmrct¡ons abottt when, whcre and                              ,4r¡ Employ€Ê nay be required tD sr¡bmit ¡egular oral or
          how tlæ wo¡k is to be performed.                                                     wntten reports about the work in pogæs,
          An h&pen&nlContrætç dæs tlcl'ob hßor her ownway                                      ,4n In&pendem Cot*ætor ß usuolþ rct requlred to flbmll
          withfen, iÍØry, inttrt ctionl as ,o üp details or netløds of                         regular orul orvrittenrepoßabod lhe wæh h progræs.
          the'worft
     2.   TRAINING:                                                                    12.     PAYMENT BYTHE HOUR, IVEEKOR MONTH:
          Ernployees are oflcn tained by a more experienced                                    An Bnployee is typically paid þ ûe employer in rcgular
          a nployec or aterequircd to aíetd meetings or take ûaining                           amoùrls al statcd inærvals, snch æ by tlæ how or wec*.
          coì¡fses.                                                                            Àn ltdepet&nt Connacør ts numally paid by the job,
          ,4n l¡*pendettt Contactor uw his or her own tnerhd¡                                  eitheranegofiatedflat røø or tpn nbntssian ofa btd
          ad    tlt¿rs wed not receite tøinitgfron the pvclwser of
          ilpse æniæs,
     3.   INTEGRATIOFI:                                                                13.     PAYMEMOFBUSINESS &TRAVELÐOFÀSE:
          Scrvices of an Employec are rsully møged into the lirm's                             An Employer's bsinæs ar¡d travcl expcrscs are either paid
          overall operation; tlæ firm's succcs depends on those                                directly or rcimbursed by thc employer.
          Ernployee services.                                                                  Independentcontroetors tromølly pay all of their own
          An    lt&pø&nt Cøta              clot's s¿mieesøe unnlly sepale                      business atd lrayel acpenses witlrrul reimbwsemeú.
          ftøn ile client's     business     atd a¡e wl integÍaled or merged
          inlo ll.
     4.   SERVICES                            PF.PSfINÀI T,Y:                          r¡ FllnNlslrrNlìTfnt.s                   B(XIIPMENT:
          An Employee's ærvices mrm be rendered pe¡'sonalþ;                                    Ernployees are ñmished all necessary tools, materials and
          Employees do rnl hire their own substitutes or delegae                               cquipment by dæir cmployer.
          worlc to them.                                                                       An IndeperùntContrætor ordlmrilypor:tdes all of              tle
          .,4   true   Wpn&il        Contætot ß able to assign atntler to                      tools ød equtpntent necesw? to ca nplete tlc job.
          dotlre joÞ inhß or     lwplæeandtxedrctprfæn                      æmices
          personally.
     5.   HIRING.                                 & PAYINGIfEI,PER^S:                  15. SIGNIFICANT IIWESIMENT:
          An Employee may e.aasa fo¡e¡nan for the cnploye¡ buÈ                    if           An Ernployce gcncrally has little orno invest¡nent in tl¡e
          so, hclpcrsarc paid widr thccmploycr's funds.                                        business. Instead an Ernployee is economirally dcprdent
          húpn&nt &rwactors ælect, hire, pøy ærd stqewße oty                                   on dæ employer.
          helpers rred       øú øe    responsible    îor   the   resia   of the                Trae   lrúrytúent Contrætors uwally lwe a stbstantial
          lclps'lahor.                                                                         litwtial   ilntesonent in   trpir ind¿pettdent busitæss.
    6^ COI{TINUING                                                                     tÁ. w'.Ârf7.r pRof'rT flR
          An Employee oîcn continues to work for the same                                         An Ernployee docs not ordinarily realize a profrt or loss
          employer rnonth aûer month oryearafter yea.                                             in tl¡c busincss. Rathcr, Employees are paid for services
          An Indepen&n Cøtaetor is trsralþ hired lo        one job     ú          of              rendeæd.
          llnìted or indefrnìte dú'atiaß @d llas no speclaliø ot                                  Ån Indepetderu Cowræør can either realize a profit              ø
          cot linuing work                                                                        ntfer a loss dependrg on the mûngemem of apenses
                                                                                                  ø¡drew¡nzs,
    7.    SETTI(XJRSOFÌVORIC                                                           17.     WORKING FORMORE TÍIAN ONE FIRIUAT A
                                                                                       TIII&
                                            *on
          An Employee may work      call" or during hours and days                             An Employee ordinarily works for one ernployø at           a time
          as set þ the anployer.                                                               and may be prolribited frun joining a competitor.
          Å tae Independent Contræto¡ ìs the masler olhts or her                               An Independen Cowractor oftenworltîq more thætone
          own time      ød   works   tlc   doys   od hovs        he or slæ cløoses.            client or Jìrm at the sat te tiilr4 and is ruit subject to a non-
                                                                                               comrytit¡on rule.




                                           @2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
40 TAC S 821.5                                                                                                                    Page 3

Tex. Admin. Code tit. 40, $ 821.5



     8. FI'LLÎIME REQI,IIRDD:                                          I&   MÁKTNG SERWCE AVAII.¡IßLE TO THE PUBLIC:
          An Employce ordinarily devoæs frrll-li¡nc service to the          An Ernploycc docs not rnake his or hcr serviccs availablc ûo
          employer, or tlre employer may have a priority on thc             the public cxcepl through tln employer's company.
          Empþcc'stimc.                                                     An ltúependen Corwactor nøy dvertise, cøry busi¡css
           A næ lr&pedentCqtætorcanpt Þ reguirdødewte                       cards, høtg ow a shingle or løId a seryate buslncss
          full-nme cmice lo otæ fitm exchuiveþ.                             licenæ.
     9.    IOCATION }VHERE                  PËRFORMED:                 19. RIGIIT     TO DISCTT,IRGE 1VITIIOUT LTABILITYI
          Ernploymentis indic¿¡ed if the ønployerhæthe rigÛttto             An Employee can be discharged at any time \r'ithoü liab¡l¡ty
          mandate where serviccs arc pcrformed                              on tlre employer's part.
          hdepúen          Connætors ordimrily worhwhere tlæy               Iltleworkmeels tlæ contræt terms, at lndependent
          cløose.    The   væþlæe nay be mcyfrmt ilæ client's               Corûætor comot be fired without ltability for breæh   S
          premlses                                                          conErrcl,
                                       sf"T:                           æ.   RIGfff TOQUTT }VüH@TIIAB&IIIY:
           An Eraptoyee perforns senices in tlæ ordø or seguence set        An Employee may quitwork at any time withor* liabilityon
           by tlæ cmployer. This shows conbol by lÞ employer.               the Employcc's part.
           A t.e lr&pcúerrt CanÞactø is corcenæd onþ with Iæ                An ln&pendent Cotnæw is legalþ r*pottsiblefor job
          tìnßhed prodtat ûnd se¡s hìs æ t êr øttn ortler or *Eence         complelion and, on quitlir;ry., beconesliablefor breach ot
        olwork                                                              canttlcr.
     C-8(94) Inv. No 51t975


Source: The provisions ofthis $ 821.5 adopted to be
effective June l, 1998,23 TexReg 5732; amended to
be effective March 13,2007,32 TexReg 1328.

40 TAC $ 821.5, 40 TX ADC $ 821.5

Current through August 31, 2012

Copr. (C) 2012. All rights reserved.

END OF DOCUMENT




                                   @2012 Thomson Reuters. No Claim to Orig. US Gov. Works.